 



Exhibit 10.1
Published CUSIP Number: 389376AK0
Revolving Loan CUSIP Number: 389376AL8
Term Loan B CUSIP Number: 389376AM6
EXECUTION COPY
 
CREDIT AGREEMENT
Dated as of March 19, 2007
by and among
GRAY TELEVISION, INC.,
as Borrower,
THE LENDERS REFERRED TO HEREIN,
as Lenders,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent for the Lenders,
BANK OF AMERICA, N. A.,
as Syndication Agent,
and
GOLDMAN SACHS CREDIT PARTNERS L. P.,
DEUTSCHE BANK TRUST COMPANY AMERICAS
and
BANK OF SCOTLAND
each as a Documentation Agent,
WACHOVIA CAPITAL MARKETS, LLC,
as Sole Lead Arranger
WACHOVIA CAPITAL MARKETS, LLC,
BANC OF AMERICA SECURITIES LLC and GOLDMAN SACHS CREDIT PARTNERS L. P.
as Joint Bookrunners
 

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page ARTICLE 1 Definitions     1  
 
           
Section 1.1
  Defined Terms     1  
Section 1.2
  Interpretation     29  
Section 1.3
  Cross References     29  
Section 1.4
  Accounting Provisions     30  
 
            ARTICLE 2 Loans and Letters of Credit     30  
 
           
Section 2.1
  The Loans     30  
Section 2.2
  Manner of Borrowing and Disbursement.     31  
Section 2.3
  Interest     33  
Section 2.4
  Fees     36  
Section 2.5
  Voluntary Commitment Reductions     38  
Section 2.6
  Prepayments and Repayments     38  
Section 2.7
  Evidence of Indebtedness; Loan Accounts     42  
Section 2.8
  Manner of Payment     42  
Section 2.9
  Reimbursement     43  
Section 2.10
  Pro Rata Treatment     44  
Section 2.11
  Capital Adequacy     44  
Section 2.12
  Taxes     45  
Section 2.13
  Letters of Credit     47  
Section 2.14
  Incremental Facility Loans     51  
Section 2.15
  Increases to the Revolving Loan Commitment     53  
 
            ARTICLE 3 Conditions Precedent     54  
 
           
Section 3.1
  Conditions Precedent to Effectiveness of Agreement     54  
Section 3.2
  Conditions Precedent to Each Advance     56  
Section 3.3
  Conditions Precedent to Second Term Loan B Draw     57  
Section 3.4
  Conditions Precedent to Third Term Loan B Draw     58  
Section 3.5
  Conditions Precedent to Issuance of Letters of Credit     58  
 
            ARTICLE 4 Representations and Warranties     59  
 
           
Section 4.1
  Representations and Warranties     59  
Section 4.2
  Survival of Representations and Warranties, etc     68  
 
            ARTICLE 5 General Covenants     68  
Section 5.1
  Preservation of Existence and Similar Matters     68  
Section 5.2
  Business; Compliance with Applicable Law     68  
Section 5.3
  Maintenance of Properties     68  
Section 5.4
  Accounting Methods and Financial Records     69  
Section 5.5
  Insurance     69  
Section 5.6
  Payment of Taxes and Claims     69  
Section 5.7
  Compliance with ERISA     70  
Section 5.8
  Visits and Inspections     71  

i



--------------------------------------------------------------------------------



 



                      Page
Section 5.9
  Payment of Indebtedness; Loans     72  
Section 5.10
  Use of Proceeds     72  
Section 5.11
  Indemnity     72  
Section 5.12
  Interest Rate Hedging     73  
Section 5.13
  Covenants Regarding Formation of Subsidiaries and Acquisitions; Partnership,
Subsidiaries     74  
Section 5.14
  Payment of Wages     74  
Section 5.15
  Further Assurances     74  
Section 5.16
  License Subs     74  
Section 5.17
  Maintenance of Network Affiliations; Operating Agreements     75  
Section 5.18
  Ownership Reports     75  
Section 5.19
  Environmental Compliance     75  
Section 5.20
  Series C Preferred Stock Redemption; Note Redemption     76  
Section 5.21
  Covenants Regarding Post-Closing Deliveries     76  
 
            ARTICLE 6 Information Covenants     77  
 
           
Section 6.1
  Quarterly Financial Statements and Information     77  
Section 6.2
  Annual Financial Statements and Information     77  
Section 6.3
  Performance Certificates     78  
Section 6.4
  Copies of Other Reports     78  
Section 6.5
  Notice of Litigation and Other Matters     79  
 
            ARTICLE 7 Negative Covenants     81  
 
           
Section 7.1
  Indebtedness of the Borrower and its Subsidiaries     81  
Section 7.2
  Limitation on Liens     82  
Section 7.3
  Amendment and Waiver     82  
Section 7.4
  Liquidation, Merger or Disposition of Assets     82  
Section 7.5
  Limitation on Guaranties     84  
Section 7.6
  Investments and Acquisitions     84  
Section 7.7
  Restricted Payments     86  
Section 7.8
  Leverage Ratio     87  
Section 7.9
  Affiliate Transactions     88  
Section 7.10
  Real Estate     88  
Section 7.11
  ERISA Liabilities     88  
Section 7.12
  No Limitation on Upstream Dividends by Subsidiaries     88  
Section 7.13
  Nature of Business     88  
 
            ARTICLE 8 Default     88  
 
           
Section 8.1
  Events of Default     88  
Section 8.2
  Remedies     93  
Section 8.3
  Payments Subsequent to Declaration of Event of Default     95  
Section 8.4
  Administrative Agent May File Proofs of Claim     95  
 
            ARTICLE 9 The Administrative Agent     96  
 
           
Section 9.1
  Appointment and Authority     96  
Section 9.2
  Rights as a Lender     96  
Section 9.3
  Exculpatory Provisions     96  
Section 9.4
  Reliance by the Administrative Agent     97  

ii



--------------------------------------------------------------------------------



 



                      Page
Section 9.5
  Delegation of Duties     98  
Section 9.6
  Resignation of Administrative Agent     98  
Section 9.7
  Non-Reliance on Administrative Agent and Other Lenders     99  
Section 9.8
  No Other Duties, etc     99  
Section 9.10
  Collateral and Guaranty Matters     100  
 
            ARTICLE 10 Change in Circumstances Affecting LIBOR Advances     100
 
 
           
Section 10.1
  LIBOR Basis Determination Inadequate or Unfair     100  
Section 10.2
  Illegality     100  
Section 10.3
  Increased Costs     101  
Section 10.4
  Effect On Other Advances     102  
Section 10.5
  Claims for Increased Costs and Taxes     102  
 
            ARTICLE 11 Miscellaneous     103  
 
           
Section 11.1
  Notices     103  
Section 11.2
  Expenses     104  
Section 11.3
  Waivers     105  
Section 11.4
  Set-Off     105  
Section 11.5
  Successors and Assigns; Participations     105  
Section 11.6
  Accounting Principles     109  
Section 11.7
  Counterparts     109  
Section 11.8
  Governing Law     110  
Section 11.9
  Severability     110  
Section 11.10
  Interest     110  
Section 11.11
  Table of Contents and Headings     111  
Section 11.12
  Amendment and Waiver     111  
Section 11.13
  Entire Agreement     113  
Section 11.14
  Other Relationships     113  
Section 11.15
  Directly or Indirectly     113  
Section 11.16
  Reliance on and Survival of Various Provisions     113  
Section 11.17
  Senior Indebtedness     113  
Section 11.18
  Obligations Several     113  
Section 11.19
  Survival of Indemnities     113  
Section 11.20
  Term of Agreement     113  
Section 11.21
  Advice of Counsel     114  
Section 11.22
  No Strict Construction     114  
Section 11.23
  USA Patriot Act     114  
 
            ARTICLE 12 Waiver of Jury Trial     114  
 
           
Section 12.1
  Waiver of Jury Trial     114  
 
            ARTICLE 13 Holding Company Reorganization     114  
 
           
Section 13.1
  Holding Company Reorganization     115  

iii



--------------------------------------------------------------------------------



 



EXHIBITS

         
Exhibit A
  -   Form of Assignment and Assumption Agreement
Exhibit B
  -   Form of Collateral Agreement
Exhibit C
  -   Form of Certificate of Financial Condition
Exhibit D
  -   Form of Request for Advance
Exhibit E-1
  -   Form of Revolving Loan Note
Exhibit E-2
  -   Form of Term Loan B Note
Exhibit E-3
  -   Form of Incremental Facility Note
Exhibit F
  -   Form of Subsidiary Guaranty Agreement
Exhibit G-1
  -   Form of Borrower Loan Certificate
Exhibit G-2
  -   Form of Subsidiary Loan Certificate
Exhibit H
  -   Form of Performance Certificate
Exhibit I
  -   Form of Notice of Incremental Facility Commitment
Exhibit J
  -   Form of Notice of Increase in Revolving Loan Commitment
Exhibit K
  -   Form of Notice of Account Designation

SCHEDULES

         
Schedule 1
  -   Liens
Schedule 2
  -   Stations, Operating Agreements and Licenses
Schedule 3
  -   Litigation
Schedule 4
  -   Subsidiaries
Schedule 5
  -   Affiliate Transactions
Schedule 6
  -   Indebtedness
Schedule 7
  -   Trademarks, Patents, Copyrights
Schedule 8
  -   Labor Matters
Schedule 9
  -   Environmental Matters
Schedule 10
  -   Real Property
Schedule 11
  -   Existing Letters of Credit
Schedule 12
  -   Permitted Guaranties

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of March 19,
2007 by and among GRAY TELEVISION, INC., a Georgia corporation (“Gray”), as
borrower, the lenders who are party to this Agreement pursuant to an
authorization (in the form attached hereto as Annex A-1 or Annex A-2, an
“Authorization”) or execution of a signature page hereto and the lenders who may
become party to this Agreement and WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent (as defined below).
STATEMENT OF PURPOSE
     The Borrower has requested, and the Lenders have agreed, to extend certain
credit facilities to the Borrower on the terms and conditions of this Agreement.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree as follows:
ARTICLE 1
Definitions
     Section 1.1 Defined Terms. The following terms when used in this Agreement
shall have the following meanings:
     “Acquisition” shall mean (whether by purchase, lease, exchange, issuance of
stock or other equity or debt securities, merger, reorganization or any other
method) (a) any acquisition by the Borrower or any Subsidiary of any other
Person, which Person shall then become consolidated with the Borrower or any
such Subsidiary in accordance with GAAP; (b) any acquisition by the Borrower or
any Subsidiary of all or substantially all of the assets of any other Person or
(c) any other acquisition by the Borrower or any Subsidiary of the assets of
another Person which acquisition is not in the ordinary course of business for
the Borrower or such Subsidiary.
     “Adjusted Total Indebtedness” shall mean, as of any date, the difference
between (a) Total Indebtedness as of such date minus (b) the aggregate amount of
the Borrower’s cash and Cash Equivalents then on hand, not to exceed
$25,000,000.
     “Administrative Agent” shall mean Wachovia Bank, National Association, a
national banking association, in its capacity as Administrative Agent for the
Secured Parties or any successor Administrative Agent appointed pursuant to
Section 9.6.
     “Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at Syndication Agency Services, Charlotte Plaza, CP-8, 201 South
College Street, Charlotte, NC 28288-0680, or such other office as may be
designated pursuant to the provisions of Section 11.1.

 



--------------------------------------------------------------------------------



 



     “Administrative Questionnaire” shall mean an Administrative Questionnaire
in a form supplied by the Administrative Agent.
     “Advance” shall mean amounts advanced by the Lenders to the Borrower
pursuant to Article 2 on the occasion of any borrowing and having the same
Interest Rate Basis and Interest Period; and “Advances” shall mean more than one
Advance.
     “Affiliate” shall mean, with respect to a Person, any other Person directly
or indirectly controlling, controlled by, or under common control with, such
first Person. For the purposes of this definition, “control” when used with
respect to any Person means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing. “Affiliate” shall also
mean, solely with regard to the Borrower and its Subsidiaries, any beneficial
owner of Capital Stock representing fifteen percent (15%) or more of the total
voting power of such Capital Stock (on a fully diluted basis) of the Borrower or
of rights or warrants to purchase such Capital Stock (whether or not currently
exercisable) and any Person who would be an Affiliate of any such beneficial
owner pursuant to the first sentence hereof. Unless otherwise specified,
“Affiliate” shall mean an Affiliate of the Borrower.
     “Agreement” shall mean this Credit Agreement, as amended, supplemented,
restated or otherwise modified from time to time.
     “Agreement Date” shall mean the date as of which this Agreement is dated.
     “Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, laws, statutes, ordinances, rules, treaties, regulations,
permits, licenses, approvals, interpretations and orders of governmental bodies,
regulatory agencies or courts applicable to such Person, including, without
limitation, the Communications Act, zoning ordinances and all Environmental
Laws, and all orders, decisions, judgments and decrees of all courts and
arbitrators in proceedings or actions to which the Person in question is a party
or by which it is bound.
     “Applicable Margin” shall mean the interest rate margin applicable to Base
Rate Advances and LIBOR Advances, as the case may be, in each case determined in
accordance with Section 2.3(f) (or, with respect to Incremental Facility Loans,
as set forth in the Notice of Incremental Facility Commitment).
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Asset Sale” shall mean the sale, lease, transfer or other disposition by
the Borrower or any Subsidiary to any Person of any of the Capital Stock of any
Subsidiary or any other assets of the Borrower or any Subsidiary.

2



--------------------------------------------------------------------------------



 



     “Assignment and Assumption Agreement” shall mean any Assignment and
Assumption Agreement substantially in the form of Exhibit A attached hereto
pursuant to which any Lender, as further provided in Section 11.5, sells a
portion of its Commitments and/or Loans.
     “Authorization” shall have the meaning assigned to such term in the
preamble hereto.
     “Authorized Signatory” shall mean, as to any Person, the chief executive
officer, president, chief financial officer, controller, treasurer or assistant
treasurer of such Person or any other officer of such Person reasonably
acceptable to the Administrative Agent. Any document delivered hereunder that is
signed by an Authorized Signatory of a Person shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Person and such Authorized Signatory shall be conclusively
presumed to have acted on behalf of such Person.
     “Available Letter of Credit Commitment” shall mean, at any time, the lesser
of (a) (i) $50,000,000, minus (ii) all Letter of Credit Obligations then
outstanding, and (b) the Available Revolving Loan Commitment.
     “Available Revolving Loan Commitment” shall mean, as of any date, (a) the
Revolving Loan Commitment in effect on such date minus (b) the sum of (i) the
aggregate amount of all Letter of Credit Obligations then outstanding and
(ii) the Revolving Loans then outstanding.
     “Available Term Loan B Commitment” shall mean, as of any date, (a) the Term
Loan B Commitment in effect on such date minus (b) the Term Loan B then
outstanding.
     “Bankruptcy Exception” shall have the meaning ascribed thereto in Section
4.1(b).
     “Base Rate” shall mean, at any time, a fluctuating interest rate per annum
equal to the higher of (a) the rate of interest quoted from time to time by the
Administrative Agent as its “prime rate” or “base rate” or (b) the Federal Funds
Rate plus one-half of one percent (1/2%). The Base Rate is not necessarily the
lowest rate of interest charged by the Administrative Agent in connection with
extensions of credit.
     “Base Rate Advance” shall mean an Advance which the Borrower requests to be
made as or converted to a Base Rate Advance, in accordance with the provisions
of Section 2.2, and which shall be in a principal amount of at least $500,000,
and in an integral multiple of $250,000.
     “Base Rate Basis” shall mean a simple interest rate equal to the sum of
(a) the Base Rate and (b) the Applicable Margin applicable to Base Rate
Advances. The Base Rate Basis shall be adjusted automatically as of the opening
of business on the effective date of each change in the Base Rate to account for
such change, and shall also be adjusted to reflect changes of the Applicable
Margin applicable to Base Rate Advances.

3



--------------------------------------------------------------------------------



 



     “Borrower” means (a) prior to the date of completion of a Holding Company
Reorganization, Gray, and (b) on or after the date of completion of a Holding
Company Reorganization, Gray or a New Borrower, as applicable.
     “Business Day” shall mean (a) for all purposes other than as set forth in
clause (b) below, any day other than a Saturday, Sunday or legal holiday on
which banks in Charlotte, North Carolina and New York, New York, are open for
the conduct of their commercial banking business, and (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Advance, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.
     “Capital Expenditures” shall mean, with respect to the Borrower and its
Subsidiaries for any period, the aggregate of all items classified as capital
expenditures in accordance with GAAP; provided, however, that neither (a) the
capitalized portion of the purchase price payable in connection with any
Acquisition permitted hereunder, nor (b) expenditures of proceeds of insurance
policies reasonably and promptly applied to replace insured assets, shall
constitute a Capital Expenditure for purposes of this Agreement.
     “Capitalized Lease Obligation” shall mean that portion of any obligation of
a Person as lessee under a lease which at the time would be required to be
capitalized on the balance sheet of such lessee in accordance with GAAP.
     “Capital Stock” means (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person. The term “Capital Stock” shall include securities
convertible into Capital Stock and all warrants, options, purchase rights,
conversion or exchange rights, voting rights, calls or claims of any character
with respect thereto.
     “Cash Equivalents” shall mean, as of any date of determination,
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States government or (ii) issued by
any agency of the United States government the obligations of which are backed
by the full faith and credit of the United States of America, in each case
maturing within one (1) year after such date; (b) marketable direct obligations
issued by any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case maturing within
one (1) year after such date and having, at the time of the acquisition thereof,
the highest rating obtainable from either Standard & Poor’s Ratings Group, a
division of The McGraw-Hill Companies, Inc., or Moody’s Investors Service, Inc.;
(c) commercial paper, money-market funds and business savings accounts issued by
corporations, each of which shall have a combined net worth of at least
$100,000,000 and each of which conducts a substantial part of its business in
the United States, maturing within one (1) year from the date of the original
issue thereof, and rated “P-2” or better by Moody’s Investors Service, Inc. or
“A-2” or better by Standard & Poor’s Ratings Group, a division of The
McGraw-Hill

4



--------------------------------------------------------------------------------



 



Companies, Inc.; (d) certificates of deposit or bankers’ acceptances maturing
within one (1) year after such date and issued or accepted by any Lender or by
any commercial bank organized under the laws of the United States or any state
thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulator) and (ii) has Tier 1 capital (as defined in the regulations) of not
less than $100,000,000; and (e) shares of any money market mutual fund that
(i) has at least ninety-five percent (95%) of its assets invested continuously
in the types of investments referred to in clauses (a), (b) and (c) above,
(ii) has net assets of not less than $500,000,000, and (iii) has the highest
rating obtainable from either Standard & Poor’s Ratings Group, a division of The
McGraw-Hill Companies, Inc., or Moody’s Investors Service, Inc.
     “Certificate of Financial Condition” shall mean a certificate dated the
Agreement Date, substantially in the form of Exhibit C attached hereto, signed
by the chief financial officer of the Borrower, together with any schedules,
exhibits or annexes appended thereto.
     “Change in Law” means the occurrence, after the Agreement Date, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
     “Collateral” shall mean any property of any kind constituting collateral
for the Obligations under any of the Security Documents.
     “Collateral Agreement” shall mean the collateral agreement of even date
executed by the Borrower and its Subsidiaries in favor of the Administrative
Agent for the ratable benefit of itself and the other Secured Parties,
substantially in the form of Exhibit B attached hereto, as amended, restated,
supplemented or otherwise modified from time to time.
     “Commercial Letter of Credit” shall mean a documentary letter of credit
issued in respect of the purchase of goods or services by the Borrower or its
Subsidiaries by the Issuing Bank in accordance with the terms hereof.
     “Commitment Fees” shall have the meaning assigned thereto in Section
2.4(a)(ii).
     “Commitments” shall mean, collectively, the Revolving Loan Commitment, the
Term Loan B Commitment and, as applicable, the Incremental Facility Commitments;
and “Commitment” shall mean any of the foregoing Commitments.
     “Commitment Ratio” shall mean, with respect to any Lender for any
Commitment, the percentage equivalent of the ratio which such Lender’s portion
of such Commitment (or, in the case of the Term Loan B or, to the extent
applicable, Incremental Facility Loans after the funding date thereof, such
Lender’s outstanding portion of such Loan) bears to the aggregate amount of such
Commitment or Loan, as the case may be (as each may be adjusted from time to
time as

5



--------------------------------------------------------------------------------



 



provided herein); and “Commitment Ratios” shall mean, with respect to any
Commitment, the Commitment Ratios of all of the Lenders with respect to such
Commitment. The Commitment Ratios of the Lenders party to this Agreement shall
be set forth in the Register.
     “Communications Act” shall mean the Communications Act of 1934, as amended,
and any similar or successor federal statute, and the rules and regulations of
the FCC thereunder, all as the same may be in effect from time to time.
     “Continue”, “Continuation” and “Continued” shall mean the continuation
pursuant to Article 2 of a LIBOR Advance as a LIBOR Advance from one Interest
Period to the next Interest Period.
     “Convert”, “Conversion” and “Converted” shall mean a conversion pursuant to
Article 2 of a LIBOR Advance into a Base Rate Advance or of a Base Rate Advance
into a LIBOR Advance, as applicable.
     “Debt Service” shall mean, for any period, the amount of all principal paid
or required to be paid and Interest Expense of the Borrower and its Subsidiaries
on a consolidated basis in respect of Indebtedness of the Borrower and its
Subsidiaries (other than voluntary principal payments of the Revolving Loans
which are not required to be accompanied by an identical reduction in the
Revolving Loan Commitment).
     “Default” shall mean any of the events specified in Section 8.1, regardless
of whether there shall have occurred any passage of time or giving of notice, or
both, that would be necessary in order to constitute such event as an Event of
Default.
     “Default Rate” shall mean a simple per annum interest rate equal to the sum
of (a) the applicable Base Rate Basis and (b) two percent (2%).
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Revolving Loans, the Term Loan B, any Incremental Facility Loan
or participations in Letter of Credit Obligations required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless such amount is the subject of a good
faith dispute, or (c) has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding.
     “Delayed Term Loan B Draws” shall mean the collective reference to the
Second Term Loan B Draw and the Third Term Loan B Draw.
     “Designated Dividends” shall have the meaning assigned thereto in Section
7.7(g).
     “Dollars” or “$” shall mean, unless otherwise qualified, dollars in lawful
currency of the United States.

6



--------------------------------------------------------------------------------



 



     “Efficiency Capital Expenditures” shall mean all Capital Expenditures
incurred in connection with the automation and/or centralization of
broadcasting, programming and advertising activities for the purpose of
increasing the overall efficiency of the operations of the Borrower and its
Subsidiaries.
     “Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) in the case of any assignment of
a Revolving Loan Commitment, the Issuing Bank, and (iii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower, any Holding
Company or any of the Borrower’s or any Holding Company’s Affiliates or
Subsidiaries.
     “Environmental Claim” shall mean any investigation, notice, notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
order or directive (conditional or otherwise), by any governmental authority or
any other Person, arising (a) pursuant to or in connection with any actual or
alleged violation of any Environmental Law, (b) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (c) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.
     “Environmental Laws” shall mean all applicable federal, state or local
laws, statutes, rules, regulations or ordinances, codes, common law, consent
agreements, orders, decrees, judgments or injunctions issued, promulgated,
approved or entered thereunder relating to public health, safety or the
pollution or protection of the environment, including, without limitation, those
relating to releases, discharges, emissions, spills, leaching, or disposals to
air, water, land or ground water, to the withdrawal or use of ground water, to
the use, handling or disposal of polychlorinated biphenyls, asbestos or urea
formaldehyde, to the treatment, storage, disposal or management of hazardous
substances (including, without limitation, petroleum, crude oil or any fraction
thereof, or other hydrocarbons), pollutants or contaminants, to exposure to
toxic, hazardous or other controlled, prohibited, or regulated substances,
including, without limitation, any such provisions under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended (42
U.S.C. § 9601 et seq.), the Hazardous Materials Transportation Act (49 U.S.C.
§1801 et seq.), the Resource Conservation and Recovery Act of 1976, as amended
(42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C. §
1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic
Substances Control Act (15 U.S.C. § 2601 et seq.), the Federal Insecticide,
Fungicide and Rodenticide Act (7 U.S.C. § 136 et seq.), the Occupational Safety
and Health Act (29 U.S.C. § 651 et seq.), the Oil Pollution Act (33 U.S.C. §
2701 et seq.) and the Emergency Planning and Community Right-to-Know Act (42
U.S.C. § 11001 et seq.), each as amended or supplemented, any analogous present
or future state or local statutes or laws, and any regulations promulgated
pursuant to any of the foregoing.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
in effect from time to time.

7



--------------------------------------------------------------------------------



 



     “ERISA Affiliate” shall mean any Person, including a Subsidiary or an
Affiliate of the Borrower, that together with the Borrower would be deemed to be
a member of the same “controlled group” within the meaning of Title IV of ERISA.
     “Event of Default” shall mean any of the events specified in Section 8.1,
provided that any requirement for notice or lapse of time, or both, has been
satisfied.
     “Excess Cash Flow” shall mean, with respect to the Borrower and its
Subsidiaries, as of the end of any fiscal year of the Borrower based on the
audited financial statements provided under Section 6.2 for such fiscal year,
the excess, if any, without duplication, of (a) the sum of (i) Operating Cash
Flow for such fiscal year and (ii) any decrease in the Borrower’s working
capital account during such fiscal year (excluding cash and Cash Equivalents
from current assets for such working capital account determination), minus
(b) the sum of the following: (i) Capital Expenditures made during such fiscal
year; (ii) Debt Service for such fiscal year; (iii) cash taxes paid during such
fiscal year; (iv) Restricted Payments made during such fiscal year which are
permitted under Section 7.7; and (v) any increase in the Borrower’s working
capital account during such fiscal year (excluding cash and Cash Equivalents
from current assets for such working capital account determination), in each
case, as determined in accordance with GAAP.
     “Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 10.5), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 2.12, except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.12.
     “Existing Letters of Credit” shall mean all letters of credit issued by
Wachovia Bank, National Association under the Prior Loan Agreement and
outstanding on the Agreement Date and set forth on Schedule 11 attached hereto.
     “FCC” shall mean the Federal Communications Commission and any successor or
substitute governmental commission, agency, department, board or authority
performing functions similar to those performed by the Federal Communications
Commission on the date hereof.

8



--------------------------------------------------------------------------------



 



     “FCC License” shall mean any license required under the Communications Act
or from the FCC.
     “FCC Regulations” shall mean all rules, regulations, written policies,
orders and decisions of the FCC under the Communications Act.
     “Federal Funds Rate” shall mean, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
(3) federal funds brokers of recognized standing selected by the Administrative
Agent.
     “Fed Regulations” shall have the meaning ascribed thereto in
Section 4.1(n).
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
as of the Agreement Date. For purposes of this definition, the United States,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” shall mean, as in effect from time to time, generally accepted
accounting principles in the United States, consistently applied.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Gray” shall have the meaning ascribed thereto in the preamble hereof.
     “Guaranty” or “Guaranteed,” as applied to an obligation, shall mean and
include (a) a guaranty, direct or indirect, in any manner, of all or any part of
such obligation, and (b) any agreement, direct or indirect, contingent or
otherwise, the practical effect of which is to assure in any way the payment or
performance (or payment of damages in the event of non-performance) of all or
any part of such obligation, including, without limitation, any reimbursement
obligations as to amounts drawn down by beneficiaries of outstanding letters of
credit or capital call requirements.

9



--------------------------------------------------------------------------------



 



     “Hazardous Materials” shall mean (a) any chemical, material or substance at
any time defined as or included in the definition of “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “extremely hazardous waste,” “acutely
hazardous waste,” “radioactive waste,” “biohazardous waste,” “pollutant,” “toxic
pollutant,” “contaminant,” “restricted hazardous waste,” “infectious waste,”
“toxic substances,” or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including, without limitation, harmful properties
such as ignitability, corrosivity, reactivity, carcinogenicity, toxicity,
reproductive toxicity, “TCLP toxicity” or “EP toxicity” or words of similar
import under any applicable Environmental Laws); (b) any oil, petroleum,
petroleum fraction or petroleum derived substance; (c) any drilling fluids,
produced waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (d) any flammable
substances or explosives; (e) any radioactive materials; (f) any friable
asbestos-containing materials; (g) urea formaldehyde foam insulation;
(h) electrical equipment which contains any oil or dielectric fluid containing
polychlorinated biphenyls; (i) pesticides; and (j) any other chemical, material
or substance, exposure to which is prohibited, limited or regulated under
Environmental Laws.
     “Hazardous Materials Activity” shall mean any past, current, proposed or
threatened activity, event or occurrence involving any Hazardous Materials,
including the use, manufacture, possession, storage, holding, presence,
existence, location, Release, threatened Release, discharge, placement,
generation, transportation, processing, construction, treatment, abatement,
removal, remediation, disposal, disposition or handling of any Hazardous
Materials, and any corrective action or response action with respect to any of
the foregoing.
     “Holding Company” shall mean a holding company entity formed to effectuate
a Holding Company Reorganization that, after giving effect to a Holding Company
Reorganization, will own, directly or indirectly, all of the Capital Stock of
(a) each Intermediate Holding Company and (b) the Borrower.
     “Holding Company Overhead Expenses” shall mean (a) any reasonable and
customary fees payable in connection with the issuance of any Permitted Holding
Company Indebtedness; (b) accounting and auditing costs and expenses incurred by
the Holding Company in the ordinary course of its business in connection with
preparing consolidated and consolidating financial reports and tax filings;
(c) customary fees and expenses payable to the United States Securities and
Exchange Commission and other reasonable and customary costs and expenses
payable in connection with such Permitted Holding Company being a publicly
traded company (including, without limitation, reasonable and customary fees and
expenses required to be paid for professional and regulatory compliance);
(d) reasonable and customary legal fees and expenses required for the corporate
maintenance of the Holding Company and its Subsidiaries; (e) reasonable and
customary director fees; (f) reasonable and customary costs and expenses payable
for director and officer insurance; (g) transfer agent fees payable in
connection with Capital Stock of the Holding Company; and (h) franchise taxes
and other fees payable to the jurisdiction of incorporation or qualification of
the Holding Company incurred in the ordinary course of conducting its business;
provided that in no event shall Holding Company Overhead Expenses include
management fees, salaries, bonuses, debt service and dividends and other
distributions in respect of the Capital Stock of the Holding Company.

10



--------------------------------------------------------------------------------



 



     “Holding Company Reorganization” shall mean any restructuring of Gray and
its Subsidiaries which results in the Borrower becoming a wholly owned
Subsidiary of the Holding Company, whether directly, or indirectly through one
or more Intermediate Holding Companies.
     “Incremental Facility Advance” shall mean an Advance made by any Lender
holding an Incremental Facility Commitment pursuant to Section 2.14.
     “Incremental Facility Commitment” shall mean the commitment of any Lender
or Lenders to make advances to the Borrower in accordance with Section 2.14 (the
Borrower may obtain Incremental Facility Commitments from more than one Lender,
which commitments shall be several obligations of each such Lender); and
“Incremental Facility Commitments” shall mean the aggregate of the Incremental
Facility Commitments of each Lender.
     “Incremental Facility Commitment Ratios” shall mean percentages in which
the Lenders holding an Incremental Facility Commitment are severally bound to
fund their respective portions of Advances to the Borrower under the Incremental
Facility Commitments which are set forth in the applicable Notice of Incremental
Facility Commitment.
     “Incremental Facility Loans” shall mean the amounts advanced by the Lenders
holding an Incremental Facility Commitment to the Borrower as Incremental
Facility Loans under the applicable Incremental Facility Commitment.
     “Incremental Facility Maturity Date” shall mean that date specified in the
Notice of Incremental Facility Commitment as the maturity date of each
Incremental Facility Loan.
     “Incremental Facility Notes” shall mean, collectively, those promissory
notes issued to each of the Lenders requesting a note pursuant to Section 2.7 by
the Borrower with respect to the applicable Incremental Facility Commitment,
each one substantially in the form of Exhibit E-3 attached hereto, any other
promissory note issued by the Borrower to evidence Incremental Facility Loans
pursuant to this Agreement, and any extensions, renewals or amendments to, or
replacements of, the foregoing.
     “Incremental Institutional Facility” shall mean any Incremental Facility
Commitment pursuant to which the applicable Lenders shall make Incremental
Facility Loans that mature on or after the Term Loan B Maturity Date and which
do not require a principal repayment earlier or in a percentage amount greater
(on a weighted average basis) than those set forth in the repayment schedule for
the Term Loan B as set forth in Section 2.6(b)(i).
     “Incremental Non-Institutional Facility” shall mean any Incremental
Facility Commitment pursuant to which the applicable Lenders shall make
Incremental Facility Loans that mature prior to the Term Loan B Maturity Date
and/or which require a principal repayment earlier or in a percentage amount
greater (on a weighted average basis) than those set forth in the repayment
schedule for the Term Loan B as set forth in Section 2.6(b)(i).
     “Indebtedness” shall mean, with respect to any Person as of any date, all
liabilities, obligations and reserves, contingent or otherwise, which, in
accordance with GAAP, would be reflected as a liability on a balance sheet
(excluding trade accounts payable and accrued expenses

11



--------------------------------------------------------------------------------



 



arising in the ordinary course of business), including, without duplication,
(a) all obligations of such Person for borrowed money or with respect to
deposits or advances of any kind, (b) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to assets purchased by such Person, (e) all obligations of such Person issued or
assumed as the deferred purchase price of property or services, (f) all
obligations of others secured by (or for which the holder of such obligations
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed by such Person, provided that if such
Indebtedness shall not have been assumed by such Person and is otherwise limited
in recourse only to property of such Person securing such Indebtedness, the
amount of such Indebtedness hereunder shall not exceed the fair market value of
the property of such Person securing such Indebtedness, (g) all obligations or
liabilities otherwise constituting Indebtedness under this definition Guaranteed
by such Person, (h) all Capitalized Lease Obligations of such Person, (i) all
net payment obligations incurred by any such Person pursuant to Interest Rate
Hedge Agreements, and (j) all obligations of such Person as an account party to
reimburse any Person in respect of letters of credit (including, without
limitation, the Letters of Credit) or bankers’ acceptances. The Indebtedness of
any Person shall include any recourse Indebtedness of any partnership in which
such Person is a general partner.
     “Indemnified Taxes” shall mean Taxes and Other Taxes other than Excluded
Taxes.
     “Indemnitee” shall have the meaning ascribed thereto in Section 5.11.
     “Initial Term Loan B Draw” shall have the meaning assigned thereto in
Section 2.1.
     “Interest Expense” shall mean, for any period, the gross interest expense
accrued by the Borrower and its Subsidiaries in respect of their Indebtedness
for such period, net of interest income for such period, determined on a
consolidated basis, all fees payable under Section 2.4 or any fee letter of the
Borrower executed in connection with this Agreement, and any other fees,
charges, commissions and discounts in respect of Indebtedness, including,
without limitation, any fees payable in connection with the Letters of Credit,
but excluding deferred finance charges all calculated in accordance with GAAP.
For purposes of the foregoing, gross interest expense shall be determined after
giving effect to any net payments made or received by the Borrower and its
Subsidiaries with respect to Interest Rate Hedge Agreements, but shall exclude
any non-cash mark-to-market adjustments made by the Borrower and its
Subsidiaries with respect to Interest Rate Hedge Agreements.
     “Interest Period” shall mean (a) in connection with any Base Rate Advance,
the period beginning on the date such Advance is made as or Converted to a Base
Rate Advance and ending on the last day of the fiscal quarter in which such
Advance is made or as Converted to a Base Rate Advance, provided, however, that
if a Base Rate Advance is made or Converted on the last day of any fiscal
quarter, it shall have an Interest Period ending on, and its Payment Date shall
be, the last day of the following fiscal quarter, and (b) in connection with any
LIBOR Advance, the term of such Advance selected by the Borrower or otherwise
determined in accordance with

12



--------------------------------------------------------------------------------



 



this Agreement. Notwithstanding the foregoing, however, (i) any applicable
Interest Period which would otherwise end on a day which is not a Business Day
shall be extended to the next succeeding Business Day unless, with respect to
LIBOR Advances only, such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (ii) any
applicable Interest Period, with respect to LIBOR Advances only, which begins on
a day for which there is no numerically corresponding day in the calendar month
during which such Interest Period is to end shall (subject to clause (i) above)
end on the last day of such calendar month, and (iii) the Borrower shall not
select an Interest Period which extends beyond the Maturity Date, or such
earlier date as would interfere with the Borrower’s repayment obligations under
Section 2.6. Interest shall be due and payable with respect to any Advance as
provided in Section 2.3.
     “Interest Rate Basis” shall mean the Base Rate Basis or the LIBOR Basis, as
appropriate.
     “Interest Rate Hedge Agreements” shall mean any agreement or other
arrangement of any Person with any other Person whereby, directly or indirectly,
such Person is entitled to receive from time to time periodic payments
calculated by applying either a floating or a fixed rate of interest on a stated
notional amount in exchange for periodic payments made by such Person calculated
by applying a fixed or a floating rate of interest on the same notional amount
and shall include, without limitation, interest rate swaps, caps, floors,
collars and similar agreements.
     “Interest Rate Hedge Obligations” shall mean all existing and future
payments and other obligations owing by the Borrower or its Subsidiaries under
any Interest Rate Hedge Agreements permitted hereunder with any Person that is a
Lender or an Affiliate thereof at the time such Interest Rate Hedge Agreement is
executed.
     “Intermediate Holding Company” shall mean any Subsidiary of the Holding
Company formed in connection with a Holding Company Reorganization that, after
giving effect to a Holding Company Reorganization, will own, directly or
indirectly, all of the Capital Stock of the Borrower.
     “Investment” shall mean, with respect to the Borrower or any of its
Subsidiaries, (a) any loan, advance or extension of credit (other than to
customers in the ordinary course of business) by such Person to, or any Guaranty
or other contingent liability with respect to the capital stock, indebtedness or
other obligations of, or any contributions to the capital of, any other Person,
or any ownership, purchase or other acquisition by such Person of any interest
in any capital stock, limited partnership interests, general partnership
interest, or other securities of such other Person, other than an Acquisition,
(b) any Joint Sales Agreement, Local Marketing Agreement or Shared Services
Agreement entered into by such Person or any commitment, promise or agreement by
such Person to enter into any such agreement, and (c) all expenditures by the
Borrower or any of its Subsidiaries relating to the foregoing.
     “Issuing Bank” shall mean Wachovia Bank, National Association, in its
capacity as the issuer of the Letters of Credit, or any successor issuer of the
Letters of Credit.

13



--------------------------------------------------------------------------------



 



     “Joint Sales Agreement” shall mean an agreement for the sale of commercial
or advertising time or any similar arrangement pursuant to which a Person
obtains the right to (a) sell at least a majority of the time for commercial
spot announcements, and/or resell to advertisers such time on, (b) provide the
sales staff for the sale of the advertising time or the collection of accounts
receivable with respect to commercial advertisements broadcast on, (c) set the
rates for advertising on and/or (d) provide the advertising material for
broadcast on, a television broadcast station the FCC License of which is held by
a Person other than an Affiliate of such Person.
     “known to the Borrower” or “to the knowledge of the Borrower” shall mean
known by, or reasonably should have been known by, the executive officers of the
Borrower (including, without limitation, the chief executive officer, president,
the chief operating officer, if any, the chief financial officer, the
controller, the chief accounting officer or the general counsel of the
Borrower).
     “Lead Arranger” shall mean Wachovia Capital Markets, LLC.
     “Lenders” shall mean the Persons who agree to be bound by this Agreement by
executing a signature page hereto or pursuant to an Authorization executed on
the Agreement Date and any other Person which becomes a “Lender” hereunder after
the Agreement Date; and “Lender” shall mean any one of the foregoing Lenders.
     “Lending Office” means, with respect to any Lender, the office of such
Lender maintaining such Lender’s Advances, and, if applicable, participations in
Letters of Credit.
     “Letter of Credit Obligations” shall mean, as of any date, the sum of
(a) an amount equal to the aggregate undrawn and unexpired amount (including the
amount to which any such Letter of Credit can be reinstated pursuant to the
terms hereof) of the then outstanding Letters of Credit and (b) an amount equal
to the aggregate drawn, but unreimbursed drawings on any Letters of Credit.
     “Letters of Credit” shall mean either Standby Letters of Credit or
Commercial Letters of Credit issued by the Issuing Bank at the request of the
Borrower on behalf of the Borrower or its Subsidiaries from time to time in
accordance with the terms hereof and shall include the Existing Letters of
Credit.
     “Leverage Ratio” shall mean, as of any date, the ratio of
          (a) Adjusted Total Indebtedness as of such date; to
          (b) Operating Cash Flow for the most recent eight (8) fiscal quarter
period then ended or most recently ended divided by two (2).
     “LIBOR” shall mean, with respect to a particular Interest Period, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars in minimum amounts of at least $1,000,000 for a period equal to the
applicable Interest Period which appears on Telerate Page 3750

14



--------------------------------------------------------------------------------



 



at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period (rounded upward, if necessary, to
the nearest 1/100th of 1%). If, for any reason, such rate does not appear on
Telerate Page 3750, then “LIBOR” shall be determined by the Administrative Agent
to be the arithmetic average of the rate per annum at which deposits in Dollars
in minimum amounts of at least $1,000,000 would be offered by first class banks
in the London interbank market to the Administrative Agent at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period for a period equal to such Interest Period. Each
calculation by the Administrative Agent of LIBOR shall be conclusive and binding
for all purposes, absent manifest error.
     “LIBOR Advance” shall mean an Advance which the Borrower requests to be
made as, Continued as or Converted to a LIBOR Advance in accordance with the
provisions of Section 2.2, and which shall be in a principal amount of at least
$1,000,000 and in an integral multiple of $1,000,000.
     “LIBOR Basis” shall mean a simple per annum interest rate (rounded upward,
if necessary, to the nearest one-hundredth (1/100th) of one percent (1.0%))
equal to the sum of (a) the quotient of (i) the LIBOR divided by (ii) one
(1) minus the LIBOR Reserve Percentage, if any, stated as a decimal, plus
(b) the Applicable Margin. The LIBOR Basis shall apply to Interest Periods of
one (1), two (2), three (3), six (6), or, to the extent available to all
applicable Lenders, twelve (12) months, and, once determined, shall remain
unchanged during the applicable Interest Period, except for changes to reflect
adjustments in the LIBOR Reserve Percentage and the Applicable Margin as
adjusted pursuant to Section 2.3(f). The LIBOR Basis for any LIBOR Advance shall
be adjusted as of the effective date of any change in the LIBOR Reserve
Percentage and the Applicable Margin. The Borrower may not elect an Interest
Period in excess of six (6) months unless the Administrative Agent has notified
the Borrower that each of the applicable Lenders has funds available to it for
such Lender’s portion of the proposed Advance which are not required for other
purposes, and that such funds are available to each applicable Lender at a rate
(exclusive of reserves and other adjustments) at or below the LIBOR Basis for
such proposed Advance and Interest Period.
     “LIBOR Reserve Percentage” shall mean for any day that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, without limitation, all
basic, supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements) for
a member bank of the Federal Reserve System in respect of Eurocurrency
Liabilities (as that term is defined in Regulation D of the Board of Governors
of the Federal Reserve System, as in effect from time to time). The LIBOR Basis
shall be adjusted automatically on and as of the effective date of any change in
the LIBOR Reserve Percentage.
     “License” shall mean any license, authorization, permit, consent,
franchise, ordinance, registration, certificate, agreement or other right filed
with, granted by, or entered into by a federal, state or local governmental
authority which permits or authorizes the acquisition, construction or operation
of a television station or any part of a television station or which is

15



--------------------------------------------------------------------------------



 



required for the acquisition, ownership or operation of any Station or any other
Permitted Business, including, without limitation, the FCC Licenses.
     “License Sub” shall mean each Subsidiary of the Borrower which has no
assets other than FCC Licenses.
     “Lien” shall mean, with respect to any property, any mortgage, lien,
pledge, negative pledge or other agreement not to pledge, collateral assignment,
charge, security interest, title retention agreement, levy, execution, seizure,
attachment, garnishment or other encumbrance of any kind in respect of such
property, whether created by statute, contract, the common law or otherwise, and
whether inchoate or not, vested or perfected.
     “Loan Documents” shall mean this Agreement, the Notes, the Security
Documents, all fee letters, all Requests for Advance, all Requests for Issuance
of Letters of Credit, all Notices of Incremental Facility Commitments, all
Notices of Revolving Increase, all compliance certificates issued by the
Borrower or any of its Subsidiaries (including, without limitation, each
Performance Certificate) and all other documents, agreements, supplements,
confirmations, instruments or certificates executed or delivered in connection
with or contemplated by this Agreement or any of the foregoing (excluding any
Interest Rate Hedge Agreement).
     “Loans” shall mean, collectively, the Revolving Loans, the Term Loan B,
and, if applicable, the Incremental Facility Loans.
     “Local Marketing Agreement” shall mean a local marketing arrangement, time
brokerage agreement, management agreement or similar arrangement pursuant to
which a Person, subject to customary preemption rights and other limitations,
obtains the right to exhibit programming and sell advertising time during more
than fifteen percent (15%) of the air time of a television broadcast station
licensed to another Person.
     “margin stock” shall have the meaning ascribed thereto in Section 4.1(n).
     “Materially Adverse Effect” shall mean a material adverse effect upon or
change in (a) the business, assets, liabilities (actual or contingent),
operations or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole, or on the ability of the Borrower and its
Subsidiaries, taken as a whole, to conduct its business, (b) the ability of the
Borrower, any of its Subsidiaries or any other party to a Loan Document (other
than the Administrative Agent or any Lender) to perform its obligations
hereunder or under any other Loan Document to which it is a party, (c) the
validity or enforceability of this Agreement or any other Loan Document against
the Borrower or any Subsidiary of the Borrower party thereto, or (d) the rights
or remedies of the Administrative Agent or the Lenders under this Agreement or
any other Loan Document or at law or in equity.
     “Maturity Date” shall mean the Revolving Loan Maturity Date, the Term Loan
B Maturity Date or the applicable Incremental Facility Maturity Date, as
applicable.

16



--------------------------------------------------------------------------------



 



     “Multiemployer Plan” shall mean a multiemployer pension plan as defined in
Section 3(37) of ERISA to which the Borrower, any of its Subsidiaries or any
ERISA Affiliate is or has been required to contribute.
     “Necessary Authorizations” shall mean all approvals, consents and licenses
from, and all filings and registrations with, any governmental or other
regulatory authority, shareholder or other third party, including, without
limitation, (a) all approvals, consents, Licenses, filings and registrations
under the Communications Act and (b) all approvals, consents, filings and
registrations required by the United States Securities and Exchange Commission,
or any Governmental Authority succeeding to any of its principal functions, and
any state securities regulatory authorities.
     “Net Earnings” shall mean, as of any date with respect to the Borrower, the
consolidated net income (or deficit) of the Borrower and its Subsidiaries for
the period involved, after taxes accrued and after all proper charges and
reserves (excluding, however, non-recurring special charges and credits), all as
determined in accordance with GAAP.
     “Net Proceeds (Asset Sales)” shall mean, with respect to any Asset Sale by,
or any insurance or condemnation proceeding in respect of any assets of, the
Borrower or any of its Subsidiaries, as applicable, the aggregate amount of cash
received for such assets (including, without limitation, any payments received
for non-competition covenants, any time brokerage, consulting or management fees
for services rendered on or prior to the consummation of such sale (other than
such fees received in the ordinary course of business for brokerage, management
or consulting services rendered after the consummation of such sale in amounts
usual and customary for the services rendered), and any portion of the amount
received evidenced by a promissory note or other evidence of Indebtedness issued
by the purchaser), net of (a) amounts reasonably and in good faith reserved, if
any, for (i) taxes payable with respect to any such sale (after application
(assuming application first to such reserves) of any available losses, credits
or other offsets), (ii) pension and other post-employment benefit liabilities,
(iii) workers compensation liabilities, (iv) liabilities associated with retiree
benefits and (v) liabilities relating to environmental matters, (b) transaction
costs properly attributable to such transaction and payable by the Borrower or
any of its Subsidiaries (other than to an Affiliate) in connection with such
Asset Sale, including, without limitation, reasonable and customary commissions,
fees and out-of-pocket expenses attributable to claiming such proceeds,
(c) until actually received by the Borrower or any of its Subsidiaries, any
portion of the amount received held in escrow, evidenced by a promissory note or
other evidence of Indebtedness, or in respect of a purchase or non-compete,
consulting or management agreement or covenant or otherwise for which
compensation is paid over time and (d) until no longer reserved, any reserves
for indemnification liabilities, the amount of which are reasonably
ascertainable on or prior to the consummation of such sale; provided that the
aggregate amount of all items referred to in this clause (d) together with
amounts provided as escrows or holdbacks against any liabilities under such
indemnification obligations shall not exceed ten percent (10%) of the gross cash
proceeds of such sale. Upon receipt by the Borrower or any of its Subsidiaries
of (i) amounts referred to in clause (c) of the preceding sentence, (ii) a
payment resulting from any reduction in the reserves referred to in clause
(a) of the preceding sentence or (iii) any amount that was reserved as described
in clause (a) of the preceding sentence that exceeds the actual amount paid with

17



--------------------------------------------------------------------------------



 



respect to taxes or other liabilities of the type referred to in clause (a) of
the preceding sentence, such amounts shall, in each case, be deemed to be “Net
Proceeds (Asset Sales).”
     “Net Proceeds (Indebtedness)” shall mean, with respect to any sale,
issuance or other disposition of any Indebtedness of the Borrower or its
Subsidiaries by the Borrower or its Subsidiaries, the difference between (a) the
aggregate amount of cash or Cash Equivalents received in connection with the
sale, issuance or other disposition of such Indebtedness, and (b) the aggregate
amount of any reasonable and customary transaction costs incurred in connection
therewith, including, without limitation, all reasonable and customary fees and
expenses of attorneys, accountants and other consultants, all reasonable and
customary underwriting or placement agent fees, and reasonable and customary
fees and expenses of any trustee, registrar or transfer agent.
     “New Borrower” means one or more newly formed entities which, after giving
effect to a Holding Company Reorganization (a) shall be an entity organized
under the laws of any political subdivision of the United States and be wholly
owned (whether directly, or indirectly through one or more Intermediate Holding
Companies) by the Holding Company; (b) shall, upon the completion of a Holding
Company Reorganization, own or acquire (whether by transfer, consolidation,
merger or otherwise) all of the assets that were owned by Gray immediately prior
to a Holding Company Reorganization (including without limitation all of the
Capital Stock of the operating Subsidiaries of Gray) and (c) shall assume all of
the rights and obligations of Gray as “Borrower” under this Agreement and the
other Loan Documents.
     “Note Redemption” means the redemption in full of all of the Senior
Subordinated Notes as contemplated in this Agreement.
     “Notes” shall mean, collectively, the Revolving Loan Notes, the Term Loan B
Notes, and, if applicable, the Incremental Facility Notes.
     “Notice of Account Designation” shall mean the notice by the Borrower,
substantially in the form of Exhibit K attached hereto.
     “Notice of Incremental Facility Commitment” shall mean the notice by the
Borrower of the Incremental Facility Commitment, which notice shall be
substantially in the form of Exhibit I attached hereto and shall be delivered to
the Administrative Agent and the Lenders.
     “Notice of Revolving Increase” shall mean the written notice by the
Borrower, in substantially the form of Exhibit J attached hereto to the
Administrative Agent, of the Borrower’s desire to increase the Revolving Loan
Commitment pursuant to Section 2.15.
     “Obligations” shall mean all payment and performance obligations of every
kind, nature and description of the Borrower, its Subsidiaries, and any other
obligors to the Lenders, or the Administrative Agent, or any of them, under this
Agreement and the other Loan Documents (including any interest, fees and other
charges on the Loans or otherwise under the Loan Documents that would accrue but
for the filing of a bankruptcy action and including all Interest Rate Hedge
Obligations) as they may be amended from time to time, or as a result of making
the

18



--------------------------------------------------------------------------------



 



Loans, whether such obligations are direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, arising by
operation of law or otherwise, now existing or hereafter arising.
     “OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign
Assets Control.
     “Operating Agreement” shall mean any programming agreement, time brokerage,
local marketing or similar agreement, network affiliation agreement, franchise
agreement, lease or other agreement of the Borrower or any of its Subsidiaries
relating to the operation of a Station or any other Permitted Business, the
termination or adverse modification of which could reasonably be expected to
have a Materially Adverse Effect.
     “Operating Cash Flow” shall mean, with respect to the Borrower and its
Subsidiaries, as of any date for any period, (a) the Net Earnings for such
period (excluding, to the extent included in Net Earnings for such period,
(i) the effect of any exchange of advertising time for non-cash consideration,
such as merchandise or services, (ii) any other non-cash income or expense
(including the cumulative effect of a change in accounting principles and
extraordinary items) (iii) any gains or losses from sales, exchanges and other
dispositions of property not in the ordinary course of business and (iv) the
non-cash portion of any reserves or accruals for one-time charges which are
equal to or greater than $1,000,000 incurred in connection with corporate
restructurings or expense saving measures), minus (b) any cash payments made by
the Borrower and its Subsidiaries during such period in respect of
(i) Programming Obligations or (ii) reserves or accruals described in clause
(a)(iv) above, to the extent such reserves or accruals were excluded from Net
Earnings in a prior period, plus (c) the sum, without duplication, of the
following to the extent deducted in determining Net Earnings (i) depreciation on
or obsolescence of fixed or capital assets and amortization of intangibles and
leasehold improvements (including, without limitation, amortization in respect
of Programming Obligations) for such period, plus (ii) Interest Expense and
deferred finance charges in such period, plus (iii) federal, state and local
income taxes in such period to the extent deducted in calculating Net Earnings
in such period (other than any such taxes resulting from any gains from sales
and exchanges and other distributions not in the ordinary course of business),
plus (d) one-time corporate restructuring charges as approved by the
Administrative Agent and calculated in accordance with GAAP taken during or
reserved for during fiscal years 2005 and 2006, in an aggregate amount not to
exceed $10,000,000 plus (e) one-time corporate restructuring charges, as
approved by the Administrative Agent, related to a Holding Company
Reorganization, which charges are taken during or reserved for during the twelve
(12) month period following such Holding Company Reorganization, plus (f) any
expense savings associated with the WNDU Savings in an aggregate amount not to
exceed $800,000, plus (g) to the extent such expenses do not constitute
Efficiency Capital Expenditures, the OTO System Integration Expenses, in an
aggregate amount not to exceed, for fiscal year 2006, $475,000 and for fiscal
year 2007, $900,000, plus (h) adjustments to actual historical Operating Cash
Flow in connection with any Acquisition permitted pursuant to Section 7.6;
provided that such adjustments are either (i) consistent with Regulation S-X of
the United States Securities and Exchange Commission or (ii) approved by (A) the
Administrative Agent in its reasonable business judgment in the case of any
adjustment (or series of related adjustments) that is five percent (5%) or less
of the Operating Cash Flow of the Borrower and its Subsidiaries for such

19



--------------------------------------------------------------------------------



 



period or (B) the Required Lenders in their reasonable business judgment, in the
case of any adjustment (or series of related adjustments) that is more than five
percent (5%) of the Operating Cash Flow of the Borrower and its Subsidiaries for
such period, provided further that, in each case, such adjustments shall be on a
consolidated basis and computed on the accrual method. For the purposes of
calculating Operating Cash Flow for any period, (x) any Acquisition or Asset
Sale which occurs during such period shall be deemed to have occurred on the
first day of such period and (y) if any fiscal quarter ended as of any date set
forth in the table below is included in the applicable period for which
Operating Cash Flow is being determined, then Operating Cash Flow for such
fiscal quarter shall be deemed to be the amount opposite the date corresponding
to such fiscal quarter end as set forth in the table below.

              Operating Cash Flow For Such Fiscal Quarter End   Fiscal Quarter
March 31, 2005
  $ 21,579,000  
June 30, 2005
  $ 31,213,000  
September 30, 2005
  $ 21,774,000  
December 31, 2005
  $ 31,547,000  
March 31, 2006
  $ 21,432,000  
June 30, 2006
  $ 34,144,000  
September 30, 2006
  $ 30,833,000  
December 31, 2006
  $ 44,969,000  

     “Optional Increase” shall have the meaning assigned thereto in
Section 2.15.
     “Other Taxes” shall mean all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
     “OTO System Integration” shall mean the implementation by the Borrower and
its Subsidiaries of a unified billing system.
     “OTO System Integration Expenses” shall mean, collectively, (a) all direct
and indirect expenses and charges incurred by the Borrower and its Subsidiaries
in connection with the OTO System Integration; (b) all non-recurring charges or
restructuring charges in connection with the OTO System Integration, including,
without limitation, (i) all severance (including the applicable payroll taxes),
early retirement and severance assistance costs and expenses incurred in
connection with out-placement services, out-placement counseling and job
retraining and (ii) all post-termination health and welfare costs paid or
payable to terminated employees of the Borrower and its Subsidiaries; and
(c) all fees and expenses of professionals paid or accrued by the Borrower and
its Subsidiaries in connection with any of the foregoing.
     “Ownership Reports” shall mean, with respect to any Station, the reports
and certifications filed with the FCC pursuant to 47 C.F.R. § 73.3615, or any
comparable reports filed pursuant to any successor regulation thereto.

20



--------------------------------------------------------------------------------



 



     “Participant” shall have the meaning assigned thereto in Section 11.5(d).
     “Payment Date” shall mean the last day of any Interest Period.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation, or any
successor thereto.
     “Performance Certificate” shall have the meaning assigned thereto in
Section 6.3.
     “Permitted Business” shall mean the business of owning or operating
Stations, all businesses directly related thereto, and any electronic news and
information delivery business and any other television broadcasting-related,
television distribution-related or television content-related business.
     “Permitted Holder” means (i) each of J. Mack Robinson and Robert S.
Prather, Jr.; (ii) their spouses and lineal descendants; (iii) in the event of
the incompetence or death of any of the Persons described in clauses (i) and
(ii), such Person’s estate, executor, administrator, committee and other
personal representative; (iv) any trusts created for the benefit of the Persons
described in clause (i) or (ii); (v) any person controlled by any of the Persons
described in clause (i), (ii), (iii) or (iv); or (vi) any group of Persons (as
defined in the Securities Exchange Act of 1934, as amended) in which the Persons
described in clauses (i) – (v), individually or collectively, control such
group. For purposes of this definition, “control,” as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through ownership of voting securities or by agreement or otherwise.
     “Permitted Holding Company Indebtedness” shall mean all Indebtedness of the
Holding Company or any Intermediate Holding Company that is non-recourse to the
Borrower or any of its Subsidiaries, has a maturity date that is at least six
(6) months after the latest Maturity Date and is otherwise on terms and
conditions reasonably satisfactory to the Required Lenders.
     “Permitted Liens” shall mean, as applied to any Person:
          (a) any Lien in favor of the Administrative Agent or any Lender given
to secure the Obligations;
          (b) (i) Liens on real estate or other property for taxes, assessments,
governmental charges or levies not yet delinquent and (ii) Liens for taxes,
assessments, governmental charges or levies or claims the non-payment of which
is being diligently contested in good faith by appropriate proceedings and for
which adequate reserves have been set aside on such Person’s books in accordance
with GAAP, but only so long as no forfeiture, foreclosure, distraint, sale or
similar proceedings have been commenced with respect thereto;
          (c) statutory Liens of carriers, warehousemen, mechanics, vendors,
laborers and materialmen incurred in good faith in the ordinary course of
business for sums not yet due or being diligently contested in good faith, if
adequate reserves have been set aside on such

21



--------------------------------------------------------------------------------



 




Person’s books in accordance with GAAP, or appropriate provisions shall have
been made therefor, and no forfeiture, foreclosure, distraint, sale or similar
proceedings have been commenced with respect thereto;
          (d) Liens incurred in the ordinary course of business in connection
with worker’s compensation and unemployment insurance, social security
obligations, assessments or government charges which are not overdue for more
than sixty (60) days;
          (e) restrictions on the transfer of assets of the Borrower or its
Subsidiaries imposed by the Communications Act and any regulations thereunder;
          (f) easements, rights-of-way, zoning and other restrictions, leases,
licenses, reservations or restrictions on use and other similar encumbrances on
the use of Real Property which do not materially interfere with the ordinary
conduct of the business of such Person or the use or value of such property;
          (g) Liens reflected by Uniform Commercial Code financing statements
filed in respect of true leases (excluding any Capital Leases) of the Borrower
or any of its Subsidiaries;
          (h) Liens to secure performance of statutory obligations, surety or
appeal bonds, performance bonds, bids, tenders or escrow deposits in connection
with Acquisitions and, in each case, in the ordinary course of business;
          (i) judgment Liens which do not result in an Event of Default under
Section 8.1(i);
          (j) Liens existing on the Agreement Date as set forth in Schedule 1
hereto;
          (k) Liens approved by the Administrative Agent and set forth in any
title policy insuring the interest of the Administrative Agent in any
Collateral, or set forth in title report, title examination or similar document
with respect to any of the Collateral;
          (l) Liens securing other Indebtedness (including, without limitation,
obligations incurred in connection with an Acquisition permitted under
Section 7.6) in an aggregate amount not to exceed $50,000,000 outstanding at any
time;
          (m) (i) Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction and (ii) Liens of any depositary bank in connection with
statutory, common law and contractual rights of set-off and recoupment with
respect to any deposit account;
          (n) other Liens encumbering only Real Property (excluding any Real
Property mortgaged in favor of the Administrative Agent), securing Indebtedness
permitted pursuant to Section 7.1(e) in an aggregate amount outstanding at any
time not to exceed $75,000,000;

22



--------------------------------------------------------------------------------



 



          (o) leases, subleases or licenses granted by the Borrower or any of
its Subsidiaries to third persons in the ordinary course of business that do not
interfere in any material respect with the business of the Borrower or any of
its Subsidiaries; and
          (p) licenses of patents, trademarks and other intellectual property
rights granted by the Borrower or any Subsidiaries in the ordinary course of
business to the Borrower or another Subsidiary.
     “Permitted Secured Indebtedness” shall mean: (a) any Indebtedness permitted
to be incurred pursuant to Section 7.1(e) and secured by a Lien permitted
pursuant to clause (n) of the definition of “Permitted Liens” and (b) any
Indebtedness incurred to refinance, refund, renew or extend Indebtedness
referred to in clause (a) above; provided that (i) the amount of all such
Indebtedness shall not exceed an aggregate principal amount of $75,000,000
outstanding at any time, (ii) any such Indebtedness, when incurred, shall have a
maturity of no earlier than six (6) months after the later of (x) the Term Loan
B Maturity Date or (y) the latest Incremental Facility Maturity Date, as
applicable and (iii) any such Indebtedness, when incurred, shall have a weighted
average life of at least six (6) months longer than the weighted average life of
the longer of (x) the Term Loan B, (y) any Incremental Institutional Facility or
(z) any Incremental Non-Institutional Facility, as applicable.
     “Person” shall mean an individual, corporation, limited liability company,
association, partnership, joint venture, trust or estate, an unincorporated
organization, a government or any agency or political subdivision thereof, or
any other entity.
     “Plan” shall mean an employee benefit plan within the meaning of
Section 3(3) of ERISA subject to Title IV of ERISA (other than a Multiemployer
Plan) maintained by the Borrower, any of its Subsidiaries or any ERISA
Affiliate.
     “Prior Loan Agreement” shall mean that certain Sixth Amended and Restated
Credit Agreement dated as of November 22, 2005 by and among the Borrower,
Wachovia Bank, National Association, as administrative agent, and the lenders
party thereto, as amended, restated, supplemented or otherwise modified.
     “Programming Obligations” means all direct or indirect monetary
liabilities, contingent or otherwise, with respect to contracts for television
broadcast rights relating to television series or other programs produced or
distributed for television release.
     “Purchasing Lender” shall have the meaning assigned thereto in Section
11.5(b).
     “Real Property” shall mean any and all real property (including all
buildings, fixtures or other improvements located thereon) now, hereafter or
heretofore owned, leased, operated or used by the Borrower or any of its
Subsidiaries or any of their respective predecessors or Affiliates. The Real
Property as of the Agreement Date is set forth on Schedule 10 hereto.
     “Register” shall have the meaning ascribed thereto in Section 11.5(c).

23



--------------------------------------------------------------------------------



 



     “Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Release” shall mean any release, spill, emission, leaking, pumping,
pouring, injection, escaping, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of Hazardous Materials into the indoor or outdoor
environment (including, without limitation, the abandonment or disposal of any
barrels, containers or other closed receptacles containing any Hazardous
Materials), including the movement of any Hazardous Materials through the air,
soil, surface water or groundwater.
     “Reportable Event” shall mean, with respect to any Plan, an event described
in Section 4043(c) of ERISA, other than those events as to which the 30 day
notice period is waived.
     “Request for Advance” shall mean a certificate designated as a “Request for
Advance,” signed by an Authorized Signatory of the Borrower requesting an
Advance, Continuation or Conversion hereunder, which shall be in substantially
the form of Exhibit D attached hereto, and shall, among other things,
(i) specify the date of such Advance, Continuation or Conversion, which shall be
a Business Day, the amount and type of Advance (LIBOR or Base Rate), and, with
respect to LIBOR Advances, the Interest Period selected by the Borrower,
(ii) state that there shall not exist, on the date of the requested Advance and
after giving effect thereto, a Default or Event of Default and (iii) designate
the amount of the Revolving Loan Commitments, Term Loan B Commitment and, if
applicable, the Incremental Facility Commitments, being drawn.
     “Request for Issuance of Letter of Credit” shall mean any application or
other documents signed by an Authorized Signatory of the Borrower requesting
that the Issuing Bank issue a Letter of Credit hereunder, which application or
other documents shall be in such form as may be approved from time to time by
the Issuing Bank and shall, among other things, specify (a) that the requested
Letter of Credit is either a Commercial Letter of Credit or a Standby Letter of
Credit, (b) the stated amount of the Letter of Credit, (c) the effective date
for the issuance of the Letter of Credit (which shall be a Business Day),
(d) the date on which the Letter of Credit is to expire (which shall be a
Business Day), (e) the Person for whose benefit such Letter of Credit is to be
issued, and (f) other relevant terms of such Letter of Credit.
     “Required Lenders” shall mean, at any time, the Lenders holding more than
fifty percent (50%) of the sum of (a) the aggregate amount of the Revolving Loan
Commitments plus (b) the aggregate outstanding principal amount of the Term Loan
B and Incremental Facility Loans, as applicable (provided that, solely for the
purposes of this definition, with respect to the Term Loan B, prior to the
earlier of (i) the Third Term Loan B Draw Funding Date and (ii) May 31, 2007,
the aggregate amount of the unfunded Term Loan B Commitment shall be deemed to
be “outstanding”), or, if no Revolving Loan Commitments are then outstanding,
the Lenders holding more than fifty percent (50%) of the aggregate unpaid
principal amount of the Loans and Letter of Credit Obligations then outstanding;
provided that the Revolving Loan Commitment or unfunded Term Loan B Commitment
of, and the portion of the Loans, as applicable, held or

24



--------------------------------------------------------------------------------



 



deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
     “Required Revolving Lenders” shall mean, at any time, the Lenders holding
more than fifty percent (50%) of the then aggregate Revolving Loan Commitments,
or, if no Revolving Loan Commitments are then outstanding, the Lenders holding
more than fifty percent (50%) of the aggregate unpaid principal amount of the
Revolving Loans and Letter of Credit Obligations then outstanding; provided that
the Revolving Loan Commitment of, and the portion of the Loans, as applicable,
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Lenders.
     “Restricted Payment” shall mean (a) any direct or indirect distribution,
dividend or other payment to any Person (other than to the Borrower or any of
its Subsidiaries) on account of any Capital Stock of the Borrower or any of its
Subsidiaries (other than dividends payable solely in Capital Stock of such
Person and splits thereof), (b) any payment (including any prepayment or
installment payment) of principal of, or interest on, or payment into a sinking
fund for the retirement of, or any defeasance of Subordinated Indebtedness of
the Borrower and its Subsidiaries, or any loan advance, release or forgiveness
of Indebtedness by the Borrower or any of its Subsidiaries to any partner,
shareholder or Affiliate (other than to the Borrower or any of its Subsidiaries)
of any such Person, (c) any management, consulting or similar fees, or any
interest thereon, payable by the Borrower or any of its Subsidiaries to any of
their respective Affiliates (other than such fees and interest payable to the
Borrower or any of its Subsidiaries) or (d) any payment on account of the
purchase, redemption, or other acquisition or retirement of any Capital Stock of
the Borrower or any of its Subsidiaries, including, without limitation, any
warrants or other rights or options to acquire shares of Capital Stock of the
Borrower or of any of its Subsidiaries.
     “Revolving Commitment Fees” shall have the meaning assigned thereto in
Section 2.4(a)(i).
     “Revolving Loan Commitment” shall mean (a) as to any Lender the several
obligation of such Lender to fund its respective portion of the Revolving Loans
to the Borrower in accordance with its respective Commitment Ratio and (b) as to
all Lenders, the aggregate commitments of such Lenders to make Revolving Loans,
as such amount may be modified at any time or from time to time pursuant to the
terms hereof. The Revolving Loan Commitment of all the Lenders as of the
Agreement Date shall be $100,000,000.
     “Revolving Loan Commitment Ratio” shall mean, with respect to any Lender,
the percentage equivalent of the ratio which such Lender’s portion of the
Revolving Loan Commitment bears to the aggregate Revolving Loan Commitment of
all Lenders (as each may be adjusted from time to time as provided herein).
     “Revolving Loan Maturity Date” shall mean the earlier to occur of
(a) March 19, 2014, and (b) such date as payment of the Revolving Loans shall be
due (whether by acceleration, reduction of the Revolving Loan Commitment to zero
or otherwise).

25



--------------------------------------------------------------------------------



 



     “Revolving Loan Notes” shall mean, collectively, those promissory notes
issued to each of the Lenders requesting a note pursuant to Section 2.7 by the
Borrower with respect to the Revolving Loan Commitment, each one substantially
in the form of Exhibit E-1 attached hereto, any other promissory note issued by
the Borrower to evidence the Revolving Loans pursuant to this Agreement, and any
extensions, renewals or amendments to, or replacements of, the foregoing.
     “Revolving Loans” shall mean, collectively, those amounts advanced by the
Lenders to the Borrower under the Revolving Loan Commitment.
     “Sanctioned Entity” shall mean (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in a
country that is subject to a sanctions program identified on the list maintained
by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time as such program may be applicable to such
agency, organization or person.
     “Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.
     “Second Term Loan B Draw” shall have the meaning assigned thereto in
Section 2.1.
     “Second Term Loan B Draw Funding Date” shall have the meaning assigned
thereto in Section 2.1.
     “Secured Parties” means, collectively, (a) the Administrative Agent,
(b) the Lenders and (c) any counterparty to an Interest Rate Hedge Agreement
that was a Lender or an Affiliate of a Lender at the time such Interest Rate
Hedge Agreement was executed.
     “Security Documents” shall mean, collectively, the Collateral Agreement,
the Subsidiary Guaranty, any parent guaranty, any other agreement or instrument
providing for the guarantee of or Collateral for the Obligations whether now or
hereafter in existence, and any filings, instruments, agreements and documents
related thereto or to this Agreement, and providing the Administrative Agent,
for the benefit of the Secured Parties, with Collateral for the Obligations.
     “Security Interest” shall mean, collectively, all Liens in favor of the
Administrative Agent, for the benefit of the Secured Parties, created hereunder
or under any of the Security Documents to secure the Obligations.
     “Senior Subordinated Notes” shall mean the Borrower’s existing 9 1/4%
Senior Subordinated Notes due 2011 issued pursuant to the Subordinated Note
Indenture.
     “Series C Preferred Stock” shall mean all outstanding Capital Stock of the
Borrower that is issued as “Series C Preferred Stock”.

26



--------------------------------------------------------------------------------



 



     “Series C Preferred Stock Redemption” shall mean the redemption of all
outstanding Series C Preferred Stock in accordance with the Articles of
Incorporation of the Borrower and on terms and conditions reasonably
satisfactory to the Borrower and the Administrative Agent, and otherwise in
accordance with Applicable Law and the terms of the Series C Preferred Stock.
     “Shared Services Agreement” shall mean a shared services arrangement or
other similar arrangement pursuant to which two Persons owning separate
television broadcast stations agree to share the costs of certain services and
procurements which they individually require in connection with the ownership
and operation of one television broadcast station, whether through the form of
joint or cooperative buying arrangements or the performance of certain functions
relating to the operation of one television broadcast station by employees of
the owner and operator of the other television broadcast station, including, but
not limited to, the co-location of the studio, non-managerial administrative
and/or master control and technical facilities of such television broadcast
station and/or the sharing of maintenance, security and other services relating
to such facilities.
     “Standby Letter of Credit” shall mean a letter of credit issued to support
obligations of the Borrower or its Subsidiaries incurred in the ordinary course
of business, and which is not a Commercial Letter of Credit.
     “Station” shall mean, collectively (a) each of the television stations
owned and operated by the Borrower and its Subsidiaries on the Agreement Date as
set forth in Schedule 2 attached hereto and (b) any television station acquired
after the Agreement Date by the Borrower or any of its Subsidiaries in
accordance herewith.
     “Subordinated Indebtedness” shall mean, as of any date, the sum of (a) any
Indebtedness of the Borrower and its Subsidiaries under the Subordinated Note
Indenture or any agreements, notes, instruments or documents executed or
delivered in connection therewith and (b) all other Indebtedness of the Borrower
the repayment of which is subordinated in right of payment to the Obligations
pursuant to a subordination agreement in form and substance satisfactory to the
Lead Arranger, in each case, as of such date.
     “Subordinated Note Indenture” shall mean that certain Indenture dated as of
December 15, 2001 (as supplemented by that certain Supplemental Indenture dated
as of September 10, 2002) by and among the Borrower, all of its Subsidiaries and
Deutsche Bank Trust Company Americas, formerly known as Bankers Trust Company,
in respect of the Senior Subordinated Notes, as the same may be amended from
time to time to the extent permitted hereunder.
     “Subsidiary” shall mean, as applied to any Person, (a) any corporation of
which more than fifty percent (50%) of the outstanding Capital Stock (other than
directors’ qualifying shares) having ordinary voting power to elect a majority
of its board of directors, regardless of the existence at the time of a right of
the holders of any class or classes of securities of such corporation to
exercise such voting power by reason of the happening of any contingency, or any
partnership or limited liability company of which more than fifty percent (50%)
of the outstanding Capital Stock, is at the time owned directly or indirectly by
such Person, or by one or more Subsidiaries of such Person, or by such Person
and one or more Subsidiaries of such

27



--------------------------------------------------------------------------------



 



Person, or (b) any other entity which is directly or indirectly controlled or
capable of being controlled by such Person, or by one or more Subsidiaries of
such Person, or by such Person and one or more Subsidiaries of such Person.
“Subsidiaries” as used herein shall mean the Subsidiaries of the Borrower unless
otherwise specified.
     “Subsidiary Guaranty” shall mean that certain Guaranty Agreement dated as
of the date hereof, in favor of the Administrative Agent and the Secured
Parties, given by the Subsidiaries of the Borrower, attached hereto as
Exhibit F, as amended, restated, supplemented or otherwise modified.
     “Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Loan B” shall mean, collectively, the amounts advanced by the Lenders
to the Borrower under the Term Loan B Commitment (which shall include the
Initial Term Loan B Draw, the Second Term Loan B Draw and the Third Term Loan B
Draw).
     “Term Loan B Commitment” shall mean (a) as to any Lender, the several
obligation of such Lender to advance to the Borrower its respective portion of
the Term Loan B, in accordance with its respective Commitment Ratio and (b) as
to all Lenders, the aggregate commitments of such Lenders to make Term Loan B
Advances. The aggregate Term Loan B Commitment of all the Lenders as of the
Agreement Date shall be $925,000,000.
     “Term Loan B Maturity Date” shall mean the earlier to occur of
(a) December 31, 2014 and (b) such date as payment of the Term Loan B shall be
due (whether by acceleration or otherwise).
     “Term Loan B Notes” shall mean, collectively, those promissory notes issued
to each of the Lenders requesting a note pursuant to Section 2.7 by the Borrower
with respect to the Term Loan B Commitment, each one substantially in the form
of Exhibit E-2 hereto, any other promissory note issued by the Borrower to
evidence the Term Loan B pursuant to this Agreement, and any extensions,
renewal, or amendments to, or replacements of, the foregoing.
     “Term Loan Commitment Fees” shall have the meaning assigned thereto in
Section 2.4(a)(ii).
     “Third Term Loan B Draw” shall have the meaning assigned thereto in Section
2.1.
     “Third Term Loan B Draw Funding Date” shall have the meaning assigned
thereto in Section 2.1.
     “Total Indebtedness” shall mean, as of any date, the sum of, without
duplication, (a) all Indebtedness of the Borrower and its Subsidiaries for
borrowed money, including, without limitation, the Loans, (b) all Capitalized
Lease Obligations of the Borrower and its Subsidiaries, (c) all other
Indebtedness of the Borrower or any of its Subsidiaries represented by notes or

28



--------------------------------------------------------------------------------



 



drafts representing extensions of credit on which interest is typically charged,
(d) all obligations of the Borrower or any of its Subsidiaries evidenced by
bonds, debentures, notes or other similar instruments (including, without
limitation, all such obligations to which any property or asset owned by the
Borrower or any of its Subsidiaries is subject, whether or not the obligation
secured thereby shall have been assumed), (e) all obligations of the Borrower or
any of its Subsidiaries under conditional sale or other title retention
agreements relating to purchased assets, (f) all obligations of the Borrower or
any of its Subsidiaries which are incurred, issued or assumed as the deferred
purchase price of property or services and which are payable over a period in
excess of one (1) year (excluding Programming Obligations), (g) all obligations
or liabilities Guaranteed by the Borrower or any of its Subsidiaries, (h) at any
time after the occurrence and during the continuance of an event of default
under any Interest Rate Hedge Agreement, the aggregate amount payable by the
Borrower or such Subsidiary under such agreement, and (i) all obligations of the
Borrower or any of its Subsidiaries as an account party to reimburse any Person
in respect of letters of credit (including, without limitation, all Letters of
Credit) or bankers’ acceptances, in each case, as of such date.
     “Treasury Stock” shall mean any Capital Stock of the Borrower held by the
Borrower as treasury stock.
     “United States” shall mean the United States of America.
     “Upstream Dividends” shall have the meaning ascribed thereto in
Section 7.12.
     “WNDU Savings” shall mean the aggregate amount of savings realized by the
Borrower in connection with the acquisition of WNDU, calculated on a pro forma
basis from the date of such acquisition through December 31, 2006 assuming that
such acquisition had been consummated on January 1, 2006.
          Section 1.2 Interpretation. Except where otherwise specifically
restricted, reference to a party to this Agreement or any other Loan Document
includes that party and its successors and assigns. All capitalized terms used
herein which are defined in Article 9 of the Uniform Commercial Code in effect
in the State of New York on the date hereof and which are not otherwise defined
herein shall have the same meanings herein as set forth therein. Whenever any
agreement, promissory note or other instrument or document is defined in this
Agreement, such definition shall be deemed to mean and include, from and after
the date of any amendment, restatement, supplement, confirmation or modification
thereof, such agreement, promissory note or other instrument or document as so
amended, restated, supplemented, confirmed or modified. All terms defined in
this Agreement in the singular shall have comparable meanings when used in the
plural and vice versa. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.
          Section 1.3 Cross References. Unless otherwise specified, references
in this Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other

29



--------------------------------------------------------------------------------



 




Loan Document, as the case may be, and, unless otherwise specified, references
in any Article, Section or definition to any clause are references to such
clause in such Article, Section or definition.
          Section 1.4 Accounting Provisions. All accounting terms used in this
Agreement which are not expressly defined herein shall have the respective
meanings given to them in accordance with GAAP, all computations shall be made
in accordance with GAAP, and all balance sheets and other financial statements
shall be prepared in accordance with GAAP. All financial or accounting
calculations or determinations required pursuant to this Agreement, unless
otherwise expressly provided, shall be made on a consolidated basis for the
Borrower and its Subsidiaries.
ARTICLE 2
Loans and Letters of Credit
          Section 2.1 The Loans.
          (a) Revolving Loans. The Lenders who issued a Revolving Loan
Commitment agree, severally, in accordance with their respective Commitment
Ratios and not jointly, upon the terms and subject to the conditions of this
Agreement to lend to the Borrower, prior to the Revolving Loan Maturity Date,
amounts not at any one time outstanding to exceed, the aggregate of the
Revolving Loan Commitments of all the Lenders as then in effect less the
aggregate amount of all Letter of Credit Obligations then outstanding. Subject
to the terms and conditions hereof, the Borrower may from time to time
(i) Convert a Base Rate Advance into a LIBOR Advance or a LIBOR Advance into a
Base Rate Advance or (ii) Continue a LIBOR Advance as a LIBOR Advance.
          (b) Term Loan B. The Lenders who issued a Term Loan B Commitment agree
severally, in accordance with their respective Commitment Ratios, and not
jointly, upon the terms and subject to the conditions of this Agreement, to lend
to the Borrower an aggregate principal amount which does not exceed in the
aggregate the Term Loan B Commitment of all the Lenders. The Term Loan B shall
be available in three (3) draws as requested by the Borrower in accordance with
the terms of Section 2.2 (the first of such draws, the “Initial Term Loan B
Draw”, the second of such draws, the “Second Term Loan B Draw”, and the third of
such draws, the “Third Term Loan B Draw”); provided that (a) the Initial Term
Loan B Draw shall be made in an aggregate principal amount equal to $610,000,000
on the Agreement Date, (b) the Second Term Loan B Draw may be requested by the
Borrower in an aggregate principal amount of up to $275,000,000 at any time
after the Agreement Date but in no event later than April 30, 2007 (the date
upon which the Second Term Loan B Draw is made, the “Second Term Loan B Draw
Funding Date”), (c) the Third Term Loan B Draw may be requested by the Borrower
in an aggregate principal amount of up to $40,000,000 at any time after the
Agreement Date but in no event later than May 31, 2007 (the date upon which the
Third Term Loan B Draw is made, the “Third Term Loan B Draw Funding Date”),
(d) each Lender’s Term Loan B Commitment with regard to the Second Term Loan B
Draw shall terminate automatically upon the earlier of the Second Term Loan B
Draw Funding Date and April 30, 2007 (regardless of (i) the failure of the
Borrower to request the Second Term Loan B Draw or (ii) the failure of the
Borrower to borrow

30



--------------------------------------------------------------------------------



 



the total aggregate principal amount of the Second Term Loan B Draw) and
(e) each Lender’s Term Loan B Commitment with regard to the Third Term Loan B
Draw shall terminate automatically upon the earlier of the Third Term Loan B
Draw Funding Date and May 31, 2007 (regardless of (i) the failure of the
Borrower to request the Third Term Loan B Draw or (ii) the failure of the
Borrower to borrow the total aggregate principal amount of the Third Term Loan B
Draw). Each of the Initial Term Loan B Draw, the Second Term Loan B Draw and the
Third Term Loan B Draw shall be funded by each of the Lenders who issued a Term
Loan B Commitment in a principal amount equal to such Lenders’ Commitment Ratio
of the aggregate principal amount of the applicable portion of the Term Loan B.
Subject to the terms and conditions hereof, the Borrower may from time to time
(i) Convert from a Base Rate Advance into a LIBOR Advance or from a LIBOR
Advance into a Base Rate Advance; or (ii) Continue a LIBOR Advance as a LIBOR
Advance.
          (c) The Letters of Credit. Subject to the terms and conditions of this
Agreement, the Issuing Bank agrees to issue Letters of Credit for the account of
the Borrower (for itself and on behalf of its Subsidiaries) pursuant to
Section 2.13; provided that no Letter of Credit shall be issued in an amount
exceeding the Available Letter of Credit Commitment determined immediately prior
to giving effect to the issuance thereof.
          Section 2.2 Manner of Borrowing and Disbursement.
          (a) Choice of Interest Rate, Etc. Any Advance shall, at the option of
the Borrower, be made as a Base Rate Advance or a LIBOR Advance; provided,
however, that at such time as there shall have occurred and be continuing a
Default hereunder, the Borrower shall not have the right to receive, Convert an
Advance to or Continue an Advance as a LIBOR Advance. Any notice given to the
Administrative Agent in connection with a Request for Advance hereunder shall be
given to the Administrative Agent prior to 11:00 a.m. (Charlotte, North Carolina
time) on any Business Day in order for such Business Day to count toward the
minimum number of Business Days required.
          (b) Base Rate Advances.
               (i) Advances; Conversion. The Borrower shall give the
Administrative Agent, (A) in the case of a request for a Base Rate Advance,
irrevocable telephonic notice on the date of such Advance and (B) in the case of
a request to Convert a Base Rate Advance to a LIBOR Advance, at least three
(3) Business Days’ irrevocable prior telephonic notice, in each case, followed
immediately by a Request for Advance; provided, however, that the Borrower’s
failure to confirm any telephonic notice with a Request for Advance shall not
invalidate any notice so given if acted upon by the Administrative Agent. Upon
receipt of such notice from the Borrower, the Administrative Agent shall
promptly notify each Lender by telephone or telecopy of the contents thereof.
               (ii) Repayments and Reborrowings. Subject to Section 2.1, the
Borrower may repay or prepay a Base Rate Advance without regard to its Payment
Date and, (A) upon irrevocable telephonic notice on the date of such repayment
or prepayment, as applicable, followed immediately by a Request for Advance,
reborrow all or a portion of the principal amount of any Revolving Loans
previously repaid or prepaid as a Base Rate Advance, (B) upon

31



--------------------------------------------------------------------------------



 



at least three (3) Business Days’ irrevocable prior telephonic notice followed
immediately by a Request for Advance, reborrow all or a portion of the principal
of any Revolving Loan previously repaid or prepaid as one or more LIBOR
Advances, or (C) not reborrow all or any portion of such Base Rate Advance. On
the date indicated by the Borrower, such Base Rate Advance shall be so repaid
and, as applicable, reborrowed. The failure to give timely notice hereunder with
respect to the Payment Date of any Base Rate Advance shall be considered a
request for a Base Rate Advance.
          (c) LIBOR Advances.
               (i) Advances. Upon request, the Administrative Agent, whose
determination in absence of manifest error shall be conclusive, shall determine
the available LIBOR Basis and shall notify the Borrower of such LIBOR Basis. The
Borrower shall give the Administrative Agent in the case of LIBOR Advances at
least three (3) Business Days’ irrevocable prior telephonic notice followed
immediately by a Request for Advance; provided, however, that the Borrower’s
failure to confirm any telephonic notice with a Request for Advance shall not
invalidate any notice so given if acted upon by the Administrative Agent. Upon
receipt of such notice from the Borrower, the Administrative Agent shall
promptly notify each Lender by telephone or telecopy of the contents thereof.
               (ii) Repayments; Conversion; Continuation. Subject to
Section 2.1, at least three (3) Business Days prior to the Payment Date for each
LIBOR Advance, the Borrower shall give the Administrative Agent telephonic
notice followed immediately by a Request for Advance specifying whether all or a
portion of such LIBOR Advance (A) is to be Continued in whole or in part as one
or more LIBOR Advances, (B) is to be Converted in whole or in part to a Base
Rate Advance, or (C) is to be repaid and not Continued or Converted. The failure
to give such notice shall preclude the Borrower from Continuing such Advance as
a LIBOR Advance on its Payment Date and shall be considered a request for a
Conversion to a Base Rate Advance. Upon such Payment Date such LIBOR Advance
will, subject to the provisions hereof, be so repaid, Continued or Converted, as
applicable.
          (d) Notification of Lenders. Upon receipt of a Request for Advance, or
a notice from the Borrower with respect to any outstanding Advance prior to the
Payment Date for such Advance, the Administrative Agent shall promptly, but no
later than, (i) with respect to LIBOR Advances, the close of business on the day
of such notice, and (ii) with respect to Base Rate Advances, 12:30 p.m.
(Charlotte, North Carolina time) on the date of such notice, notify each
applicable Lender (or, in the case of an Advance under the Incremental Facility
Commitment, each Lender having an Incremental Facility Commitment) by telephone
or telecopy of the contents thereof and the amount of such Lender’s portion of
the Advance. With respect to each Request for Advance, each applicable Lender
(or, in the case of an Advance under the Incremental Facility Commitment, each
Lender having an Incremental Facility Commitment) shall, not later than 2:00
p.m. (Charlotte, North Carolina time) on the date of borrowing specified in such
Request for Advance, make available to the Administrative Agent at the
Administrative Agent’s Office, or at such account as the Administrative Agent
shall designate, the amount of its portion of any Advance which represents an
additional borrowing hereunder in immediately available funds.

32



--------------------------------------------------------------------------------



 



          (e) Disbursement.
               (i) Prior to 3:00 p.m. (Charlotte, North Carolina time) on the
date of an Advance hereunder, the Administrative Agent shall, subject to the
satisfaction of the conditions set forth in Article 3, disburse the amounts made
available to the Administrative Agent by the Lenders in like funds by
(A) transferring the amounts so made available by wire transfer pursuant to the
Borrower’s instructions or (B) in the absence of such instructions, crediting
the amounts so made available to the account of the Borrower maintained with the
Administrative Agent and identified in the most recent Notice of Account
Designation received from the Borrower.
               (ii) Unless the Administrative Agent shall have received notice
from a Lender prior to 2:00 p.m. (Charlotte, North Carolina time) on the date of
any Advance that such Lender will not make available to the Administrative Agent
such Lender’s ratable portion of such Advance, the Administrative Agent may
assume that such Lender has made or will make such portion available to the
Administrative Agent on the date of such Advance and the Administrative Agent
may in its sole discretion and in reliance upon such assumption, make available
to the Borrower on such date a corresponding amount. If and to the extent the
Lender does not make such ratable portion available to the Administrative Agent,
such Lender agrees to repay to the Administrative Agent on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at the Federal Funds Rate.
               (iii) If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
portion of the applicable Advance for purposes of this Agreement. If such Lender
does not repay such corresponding amount immediately upon the Administrative
Agent’s demand therefor, the Administrative Agent shall notify the Borrower and
the Borrower shall immediately pay such corresponding amount to the
Administrative Agent, with interest at the Federal Funds Rate, without prejudice
to Borrower’s claims against such Lender. The failure of any Lender to fund its
portion of any Advance shall not relieve any other Lender of its obligation, if
any, hereunder to fund its respective portion of the Advance on the date of such
borrowing, but no Lender shall be responsible for any such failure of any other
Lender.
          Section 2.3 Interest.
          (a) On Base Rate Advances. Interest on each Base Rate Advance based on
the rate of interest quoted by the Administrative Agent as its “prime rate” or
“base rate” shall be computed on the basis of a 365/366-day year for the actual
number of days elapsed. Interest on each Base Rate Advance based on the Federal
Funds Rate shall be computed on the basis of a 360-day year for the actual
number of days elapsed. All Base Rate Advances shall be payable at the Base Rate
Basis for such Advance, in arrears on the applicable Payment Date. Interest on
Base Rate Advances then outstanding shall also be due and payable on the
Maturity Date.

33



--------------------------------------------------------------------------------



 



          (b) On LIBOR Advances. Interest on each LIBOR Advance and all fees
payable hereunder shall be computed on the basis of a 360-day year for the
actual number of days elapsed and shall be payable at the LIBOR Basis for such
Advance, in arrears on the applicable Payment Date, and, in addition, if the
Interest Period for a LIBOR Advance exceeds three (3) months, interest on such
LIBOR Advance shall also be due and payable in arrears on every three-month
anniversary of the beginning of such Interest Period. Interest on LIBOR Advances
then outstanding shall also be due and payable on the Maturity Date.
          (c) Interest if No Notice of Selection of Interest Rate Basis. If the
Borrower fails to give the Administrative Agent timely notice of its selection
of a LIBOR Basis, or if for any reason a determination of a LIBOR Basis for any
Advance is not timely concluded, the Base Rate Basis shall apply to such
Advance.
          (d) Interest Upon Default. Subject to Section 11.3, (i) automatically
upon the occurrence and during the continuation of any Event of Default under
Section 8.1(b), (g) or (h), or (ii) at the discretion of the Administrative
Agent or as directed by the Required Lenders, upon the occurrence and during the
continuance of an Event of Default not described in (i) above, (A) the Borrower
shall no longer have the option to request, Convert any Advance to, or continue
an Advance as, a LIBOR Advance or request Letters of Credit, (B) all outstanding
LIBOR Advances shall bear interest at a rate per annum of two percent (2%) in
excess of the rate then applicable to LIBOR Advances until the end of the
applicable Interest Period and thereafter at a rate equal to two percent (2%) in
excess of the rate then applicable to Base Rate Advances and (C) all outstanding
Base Rate Advances and other Obligations arising hereunder or under any other
Loan Document shall bear interest at a rate per annum equal to two percent (2%)
in excess of the rate then applicable to Base Rate Advances or such other
Obligations arising hereunder or under any other Loan Document. Such interest
shall be payable on demand by the Required Lenders and shall accrue until the
earlier of (x) waiver or cure of the applicable Event of Default, (y) agreement
by the Required Lenders to rescind the charging of interest at the Default Rate
or (z) payment in full of the Obligations. Interest shall continue to accrue on
the Obligations after the filing by or against the Borrower of any petition
seeking any relief in bankruptcy or under any act or law pertaining to
insolvency or debtor relief, whether state, federal or foreign.
          (e) LIBOR Contracts. At no time may the number of outstanding LIBOR
Advances hereunder exceed eight (8) in the aggregate.
          (f) Applicable Margin.
               (i) Revolving Loans. Until the third (3rd) Business Day after the
financial statements referred to in Section 6.1 and the Performance Certificate
referred to in Section 6.3 are furnished to the Administrative Agent for the
fiscal quarter ending June 30, 2007, the Applicable Margin with respect to any
Advance under the Revolving Loan Commitment shall be 1.500% for LIBOR Advances
and 0.250% for Base Rate Advances. Thereafter, the Applicable Margin shall be
determined by the Administrative Agent with respect to any Advance under the
Revolving Loan Commitment based upon the Leverage Ratio as of the end of the
fiscal quarter most recently ended, effective as of the third (3rd) Business Day
after the financial statements referred to in Section 6.1 or 6.2, as the case
may be, and the Performance Certificate

34



--------------------------------------------------------------------------------



 



referred to in Section 6.3 are furnished to the Administrative Agent for such
fiscal quarter, as follows:

                              Applicable Margin   Applicable Margin for Level  
Leverage Ratio   for LIBOR Advances   Base Rate Advances
I
  Greater than or equal to 7.50 to 1.00     1.500 %     0.250 %
 
                   
II
  Greater than or equal to 6.50 to 1.00 but less than 7.50 to 1.00     1.375 %  
  0.125 %
 
                   
III
  Greater than or equal to 6.00 to 1.00 but less than 6.50 to 1.00     1.250 %  
  0.000 %
 
                   
IV
  Greater than or equal to 5.50 to 1.00 but less than 6.00 to 1.00     1.000 %  
  0.000 %
 
                   
V
  Greater than or equal to 5.00 to 1.00 but less than 5.50 to 1.00     0.750 %  
  0.000 %
 
                   
VI
  Less than 5.00 to 1.00     0.625 %     0.000 %

     Notwithstanding the foregoing, (A) if the Borrower shall fail to timely
deliver to the Administrative Agent the financial statements and Performance
Certificate required for the calculation of the Leverage Ratio for any fiscal
quarter, then commencing with the Business Day after the date such financial
statements and Performance Certificate were due and continuing through the third
(3rd) Business Day following the date of delivery thereof, the Leverage Ratio
for such period shall be conclusively presumed to be, and the Applicable Margin
shall be calculated based upon, the highest Leverage Ratio level listed in the
table set forth above, and (B) in the event that any financial statement or any
Performance Certificate delivered pursuant to Section 6.3 is shown to be
inaccurate (regardless of whether this Agreement is in effect, the Revolving
Loan Commitments are in effect, or any Loan or Letter of Credit is outstanding
when such inaccuracy is discovered or such financial statement or Performance
Certificate was delivered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period than the Applicable
Margin applied for such period, then (x) the Borrower shall immediately deliver
to the Administrative Agent a corrected Performance Certificate for such period,
(y) the Applicable Margin shall be determined based upon the corrected
Performance Certificate, and (z) the Borrower shall immediately pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for such period, which payment shall be promptly
applied by the Administrative Agent in accordance with Sections 2.8 and 2.10.
Nothing in this paragraph shall limit the rights of the Administrative Agent and
Lenders with respect to Sections 2.3(d) and 8.2.

35



--------------------------------------------------------------------------------



 



               (ii) Term Loan B. The Applicable Margin with respect to any
Advance under the Term Loan B Commitment shall be 1.500% for all LIBOR Advances
and 0.250% for all Base Rate Advances.
          Section 2.4 Fees
          (a) Commitment Fees.
               (i) Revolving Loan Commitment Fee. The Borrower agrees to pay to
the Administrative Agent for the account of each of the Lenders with a Revolving
Loan Commitment, in accordance with such Lender’s respective Commitment Ratio
for the Revolving Loan Commitment, commitment fees (“Revolving Commitment Fees”)
on the Available Revolving Loan Commitment for each day from the Agreement Date
through the Revolving Loan Maturity Date. Until the third (3rd) Business Day
after the financial statements referred to in Section 6.1, and the Performance
Certificate referred to in Section 6.3 are furnished to the Administrative Agent
for the fiscal quarter ending June 30, 2007, such Revolving Commitment Fees
shall be in an amount equal to the product of (i) the Available Revolving Loan
Commitment times (ii) 0.500% from the Agreement Date and shall remain at that
level. Thereafter, such Revolving Commitment Fees shall be determined by the
Administrative Agent based upon the Leverage Ratio as of the end of the fiscal
quarter most recently ended, effective as of the third (3rd) Business Day after
the financial statements referred to in Section 6.1 or 6.2, as the case may be,
and the Performance Certificate referred to in Section 6.3 are furnished to the
Administrative Agent for such fiscal quarter, as follows:

                      Revolving Commitment Fees - Level   Leverage Ratio  
Percentage
I
  Greater than or equal to 7.50 to 1.00     0.500 %
 
           
II
  Greater than or equal to 6.50 to 1.00 but less than 7.50 to 1.00     0.375 %
 
           
III
  Greater than or equal to 6.00 to 1.00 but less than 6.50 to 1.00     0.375 %
 
           
IV
  Greater than or equal to 5.50 to 1.00 but less than 6.00 to 1.00     0.300 %
 
           
V
  Greater than or equal to 5.00 to 1.00 but less than 5.50 to 1.00     0.250 %
 
           
VI
  Less than 5.00 to 1.00     0.200 %

     Notwithstanding the foregoing, (A) if the Borrower shall fail to timely
deliver to the Administrative Agent the financial statements and Performance
Certificate required for the calculation of the Leverage Ratio for any fiscal
quarter, then commencing with the Business Day after the date such financial
statements and Performance Certificate were due and continuing

36



--------------------------------------------------------------------------------



 



through the third (3rd) Business Day following the date of delivery thereof, the
Leverage Ratio for such period shall be conclusively presumed to be, and the
Revolving Commitment Fees shall be calculated based upon, the highest Leverage
Ratio level listed in the table set forth above, and (B) in the event that any
financial statement or any Performance Certificate delivered pursuant to
Section 6.3 is shown to be inaccurate (regardless of whether this Agreement is
in effect or the Revolving Loan Commitments are in effect), and such inaccuracy,
if corrected, would have led to the application of a higher Revolving Commitment
Fee percentage for any period than the Revolving Commitment Fee percentage
applied for such period, then (x) the Borrower shall immediately deliver to the
Administrative Agent a corrected Performance Certificate for such period,
(y) the Revolving Commitment Fees shall be determined based on the corrected
Performance Certificate and (z) the Borrower shall immediately pay to the
Administrative Agent the additional amount of the Revolving Commitment Fees
owing as a result of such increased Revolving Commitment Fee percentage for such
period, which payment shall be promptly applied by the Administrative Agent in
accordance with Sections 2.8 and 2.10. Nothing in this paragraph shall limit the
rights of the Administrative Agent and Lenders with respect to Sections 2.3(d)
and 8.2.
               (ii) Term Loan Commitment Fees. The Borrower agrees to pay to the
Administrative Agent for the account of each of the Lenders with a Term Loan B
Commitment, in accordance with such Lender’s respective Commitment Ratio for the
Term Loan B Commitment, a commitment fee (“Term Loan Commitment Fees” and,
together with the Revolving Commitment Fees, the “Commitment Fees”) on the
Available Term Loan B Commitment for each day from the Agreement Date through
the earlier of (A) the Third Term Loan B Draw Funding Date and (B) May 31, 2007,
in an amount equal to the product of (i) the Available Term Loan B Commitment
times (ii) 0.500%.
          (b) Calculation and Payment of Commitment Fees. The Commitment Fees
shall be computed on the basis of a year of 360 days for the actual number of
days elapsed, shall be payable quarterly in arrears on the last Business Day of
each fiscal quarter commencing March 31, 2007, and shall be fully earned when
due and non-refundable when paid. A final payment of all Commitment Fees then
payable shall also be due and payable on (i) the Revolving Loan Maturity Date in
the case of the Revolving Commitment Fees or (ii) the earlier of (x) the Third
Term Loan B Draw Funding Date or (y) May 31, 2007 in the case of the Term Loan
Commitment Fees.
          (c) Letter of Credit Fees. The Letters of Credit shall be issued for a
fee equal to the Applicable Margin for LIBOR Advances for Revolving Loans on a
per annum basis as in effect as of the date of issuance times the face amount of
each Letter of Credit, payable quarterly in arrears. The fee shall be payable to
the Administrative Agent for the benefit of the Lenders who issued a Revolving
Loan Commitment in accordance with their Commitment Ratios. If any Letter of
Credit is drawn upon prior to its expiration date, the Lenders shall reimburse
to the Borrower that portion of the fee allocable to the period from the date of
the draw to the expiration date, calculated in accordance with the Issuing
Bank’s standard letter of credit procedures. In addition, the Borrower shall pay
to the Issuing Bank for its own account (i) a fronting fee in an amount equal to
0.125% on a per annum basis times the face amount of each Letter of Credit,
payable quarterly in arrears and (ii) its standard charges for the issuance,
transfer or other administration of letters of credit and for draws upon letters
of credit.

37



--------------------------------------------------------------------------------



 



          (d) Other Fees. The Borrower shall pay such other fees as are set
forth in any fee letter executed by the Borrower in connection with this
Agreement.
          Section 2.5 Voluntary Commitment Reductions. The Borrower shall have
the right, at any time and from time to time after the Agreement Date, upon at
least five (5) Business Days’ prior written notice to the Administrative Agent,
without premium or penalty, to cancel or reduce permanently all or a portion of
the Revolving Loan Commitment, on a pro rata basis among the Lenders, provided,
however, that any such partial reduction shall be made in an amount not less
than $5,000,000 and in integral multiples of not less than $1,000,000. As of the
date of cancellation or reduction set forth in such notice, the Revolving Loan
Commitment shall be permanently reduced to the amount stated in the Borrower’s
notice for all purposes herein, and the Borrower shall pay to the Administrative
Agent for the Lenders the amount necessary to reduce the principal amount of the
Revolving Loans then outstanding to not more than the amount of the Revolving
Loan Commitment, as so reduced, together with accrued interest on the amount so
prepaid and Revolving Commitment Fees accrued through the date of the reduction
with respect to the amount reduced.
          Section 2.6 Prepayments and Repayments
          (a) Prepayments. The principal amount of any Base Rate Advance may be
prepaid in full or ratably in part at any time without penalty and without
regard to the Payment Date for such Advance upon written notice, or telephonic
notice followed immediately by written notice, to the Administrative Agent on
the date of such prepayment; provided, however, that the Borrower’s failure to
confirm any telephonic notice with a written notice shall not invalidate any
notice so given if acted upon by the Administrative Agent. LIBOR Advances may be
prepaid prior to the applicable Payment Date, upon three (3) Business Days’
prior written notice, or telephonic notice followed immediately by written
notice, to the Administrative Agent; provided, however, that the Borrower shall
reimburse the Lenders and the Administrative Agent, on the earlier of demand by
the applicable Lender or the Maturity Date, for any loss or reasonable
out-of-pocket expense incurred by any Lender or the Administrative Agent in
connection with such prepayment, as set forth in Section 2.9; provided further,
however, that the Borrower’s failure to confirm any telephonic notice with a
written notice shall not invalidate any notice so given if acted upon by the
Administrative Agent. Any partial prepayment hereunder shall be in amounts of
not less than $500,000 and in integral multiples of $250,000. Revolving Loans
prepaid pursuant to this Section 2.6(a) may be reborrowed, subject to the terms
and conditions hereof. Any Term Loan B or Incremental Facility Loan, as
applicable, prepaid pursuant to this Section 2.6(a) may not be reborrowed.
Amounts prepaid shall be paid together with accrued interest on the amount so
prepaid accrued through the date of such prepayment.
                    (b) Repayments. The Borrower shall repay the Loans as
follows:
                         (i)  Scheduled Repayments.
                              (A) Term Loan B. Commencing on March 31, 2008, the
principal balance of the Term Loan B outstanding on March 30, 2008 shall be
repaid in

38



--------------------------------------------------------------------------------



 



consecutive quarterly installments on the last day of each fiscal quarter ending
during the periods set forth below until paid in full in such amounts as
follows:

              Principal of the Term Loan B                             Repayment
Dates   outstanding on March 30, 2008
March 31, 2008, June 30, 2008,
September 30, 2008 and December 31, 2008
    0.25 %
 
       
March 31, 2009, June 30, 2009,
September 30, 2009 and December 31, 2009
    0.25 %
 
       
March 31, 2010, June 30, 2010,
September 30, 2010 and December 31, 2010
    0.25 %
 
       
March 31, 2011, June 30, 2011,
September 30, 2011 and December 31, 2011
    0.25 %
 
       
March 31, 2012, June 30, 2012,
September 30, 2012 and December 31, 2012
    0.25 %
 
       
March 31, 2013, June 30, 2013, September 30,
2013 and December 31, 2013
    0.25 %
 
       
March 31, 2014, June 30, 2014, September 30,
2014
    0.25 %
 
       
Term Loan B Maturity Date
    93.25 %

               (ii) Revolving Loans in Excess of Revolving Loan Commitment. If,
at any time, the sum of the aggregate amount of the Revolving Loans and Letter
of Credit Obligations outstanding shall exceed the Revolving Loan Commitment,
the Borrower shall make a repayment of the principal amount of the Revolving
Loans on such date in an aggregate amount equal to such excess, together with
any accrued interest with respect thereto.
               (iii) Repayments From Net Proceeds of Asset Sales or Insurance or
Condemnation Proceedings. Within three (3) Business Days following the date of
receipt by the Borrower or any of its Subsidiaries of any Net Proceeds (Asset
Sales) (other than in connection with Asset Sales permitted under
Section 7.4(a)(i)), the Loans shall be automatically and permanently prepaid in
an amount equal to, in the aggregate, one-hundred percent (100%) of any Net
Proceeds (Asset Sales); provided, however, that no prepayment under this Section
2.6(b)(iii) shall occur if such Net Proceeds (Asset Sales) (A) are from an Asset
Sale and are reinvested in a Permitted Business, or other assets directly
related thereto within the succeeding two hundred seventy (270) day period or
(B) are from an insurance or condemnation proceeding and are reinvested in any
Permitted Business or other assets directly related thereto within the
succeeding two hundred seventy (270) day period; and provided further, that so
long as (i) no Default or Event of Default shall have occurred and be continuing
and (ii) the Borrower and its Subsidiaries are and will be in pro forma
compliance with Section 7.8, both before and after giving effect to such Asset
Sales, no prepayment shall be required on the first $30,000,000 of Net Proceeds
(Asset Sales) during the term of this Agreement that are not reinvested pursuant
to clause (A) or (B), as applicable. Repayments under this Section 2.6(b)(iii)
shall be applied first,

39



--------------------------------------------------------------------------------



 



pro rata, to the principal of the Term Loan B and, if applicable, the
Incremental Facility Loans (applied to reduce, on a pro rata basis, the
remaining scheduled principal installments of the Term Loan B and, if
applicable, the Incremental Facility Loans) and, second to the outstanding
principal amount of the Revolving Loans. Accrued interest on the principal
amount of the Loans being repaid pursuant to this Section 2.6(b)(iii) to the
date of such repayment (together with any additional amount owing under
Section 2.9) will be paid by the Borrower concurrently with such principal
repayment.
               (iv) Excess Cash Flow. On or prior to April 15, 2009, and on or
prior to each April 15 thereafter during the term of this Agreement, the Loans
shall be repaid in the following applicable amounts:
          (A) if the Leverage Ratio as of the end of the fiscal year ended on
the immediately preceding December 31 is equal to or greater than 7.00 to 1.00,
an amount equal to the sum of (1) forty percent (40%) of Excess Cash Flow for
such fiscal year minus (2) $25,000,000; and
          (B) if the Leverage Ratio as of the end of the fiscal year ended on
the immediately preceding December 31 is equal to or greater than 6.50 to 1.00
but less than 7.00 to 1.00, an amount equal to the sum of (1) twenty percent
(25%) of Excess Cash Flow for such fiscal year minus (2) $25,000,000;
          provided, that, if the Leverage Ratio as of the end of the fiscal year
ended on the immediately preceding December 31 is less than 6.50 to 1.00, no
prepayment shall be required with respect to the Excess Cash Flow for such
fiscal year.
          Repayments under this Section 2.6(b)(iv) shall be applied first, pro
rata, to the principal of the Term Loan B and, if applicable, the Incremental
Facility Loans (applied to reduce, on a pro rata basis, the remaining scheduled
principal installments of the Term Loan B and, if applicable, the Incremental
Facility Loans) and, second, to the outstanding principal amount of the
Revolving Loans. Accrued interest on the principal amount of the Loans being
repaid pursuant to this Section 2.6(b)(iv) to the date of such repayment
(together with any additional amount owing under Section 2.9) will be paid by
the Borrower concurrently with such principal repayment.
               (v) Issuance of Indebtedness. Within three (3) Business Days
following the date of receipt by the Borrower or any of its Subsidiaries of any
Net Proceeds (Indebtedness) arising from the issuance of Indebtedness issued by
the Borrower or any of its Subsidiaries after the Agreement Date (excluding
Indebtedness permitted under any subsection of Section 7.1 other than (x)
Indebtedness incurred pursuant to subsection (c) of Section 7.1, and (y) any
Permitted Secured Indebtedness), the Loans shall be repaid in an amount equal to
one hundred percent (100%) of the Net Proceeds (Indebtedness) related thereto;
provided, however, that no prepayment under this Section 2.6(b)(v) shall occur
if such Net Proceeds (Indebtedness):
     (A) (1) are from the incurrence of Subordinated Indebtedness issued either
to: (I) pay all or a portion of the purchase price in connection with an
Acquisition or to consummate an Investment, in each case as permitted pursuant
to Section 7.6 or (II)

40



--------------------------------------------------------------------------------



 



refinance, renew, replace or extend any Subordinated Indebtedness, in each case
as permitted pursuant to Section 7.1(c)(i) and (2) the Borrower has complied
with the requirements of subsection (c) of Section 7.1 or
     (B) (1) are from the incurrence of Permitted Secured Indebtedness issued
either to (I) pay all or a portion of the purchase price in connection with an
Acquisition permitted pursuant to subsection (c) of Section 7.6 or
(II) refinance, renew, replace or extend any Permitted Secured Indebtedness in
accordance with clause (b) of the definition of “Permitted Secured
Indebtedness”.
          Repayments under this Section 2.6(b)(v) shall be applied first, pro
rata, to the principal of the Term Loan B and, if applicable, the Incremental
Facility Loans (applied to reduce, on a pro rata basis, the remaining scheduled
principal installments of the Term Loan B and, if applicable, the Incremental
Facility Loans) and, second to the outstanding principal amount of the Revolving
Loans. Accrued interest on the principal amount of the Loans being repaid
pursuant to this Section 2.6(b)(v) to the date of such repayment (together with
any additional amount owing under Section 2.9) will be paid by the Borrower
concurrently with such principal repayment.
               (vi) Notice; Refusal of Prepayments. Within two (2) Business Days
following the occurrence of any mandatory prepayment event under
Section 2.6(b)(iii) through and including (v) above, the Borrower shall notify
the Administrative Agent (in writing or by telephone followed immediately by
written notice) and upon receipt of such notice, the Administrative Agent shall
promptly so notify the Lenders. Notwithstanding the terms of Section 2.6(b)(iv)
and (v) above to the contrary, upon the occurrence of any mandatory prepayment
event described therein and to the extent any principal of Loans under any
Incremental Non-Institutional Facility remain outstanding, each Lender holding
the Term Loan B shall have the right, upon written notice to the Administrative
Agent, to refuse its pro rata share of any such mandatory prepayment, at which
time such refused amount shall be applied pro rata to, if applicable, the
principal of such Loans under each Incremental Non-Institutional Facility
(applied to reduce, on a pro rata basis, the remaining scheduled principal
installments of, if applicable, Loans under each Incremental Non-Institutional
Facility). Any Lender holding the Term Loan B which has not notified the
Administrative Agent in writing of its election to refuse such mandatory
prepayment within two (2) Business Days following notice from the Administrative
Agent of such mandatory prepayment event shall be deemed to have waived its
right to refuse such mandatory prepayment.
               (vii) Revolving Loan Maturity Date. In addition to the foregoing,
a final payment of all Revolving Loans, together with accrued interest and fees
with respect thereto, shall be due and payable on the Revolving Loan Maturity
Date.
               (viii) Term Loan B Maturity Date. In addition to the foregoing, a
final payment of the Term Loan B, together with accrued interest and fees with
respect thereto, shall be due and payable on the Term Loan B Maturity Date.

41



--------------------------------------------------------------------------------



 



               (ix) Incremental Facility Maturity Date. If applicable, each
Incremental Facility Loan, together with accrued interest and fees with respect
thereto, shall be due and payable on the applicable Incremental Facility
Maturity Date.
          (c) Term Loans. Any Term Loan B or Incremental Facility Loan, as
applicable, repaid pursuant to Section 2.6(b) may not be reborrowed.
          (d) Interest Rate Hedge Agreements. No repayment or prepayment
pursuant to this Section 2.6 shall affect any of the Borrower’s obligations
under any Interest Rate Hedge Agreement.
          Section 2.7 Evidence of Indebtedness; Loan Accounts.
          (a) Extensions of Credit. The Loans made by each Lender and the
Letters of Credit issued by the Issuing Bank shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent, the Issuing Bank and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrower or the amounts of Letters of Credit issued by the Issuing Bank for the
account of the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender or the Issuing Bank and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
Revolving Loan Note or Term Note B and/or Incremental Facility Note, as
applicable, which shall evidence such Lender’s Revolving Loans, Term Loan B
and/or Incremental Facility Loan, as applicable, in addition to such accounts or
records. Each Lender may attach schedules to its Notes and endorse thereon the
date, amount and maturity of its Loans and payments with respect thereto.
          (b) Participations. In addition to the accounts and records referred
to in subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit. In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
          Section 2.8 Manner of Payment.
          (a) Each payment (including any prepayment) by the Borrower on account
of the principal of or interest on the Loans, Commitment Fees and any other
amount owed to the Lenders or the Administrative Agent or any of them under this
Agreement or the Notes shall be made not later than 1:00 p.m. (Charlotte, North
Carolina time) on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office, for the

42



--------------------------------------------------------------------------------



 




account of the Lenders or the Administrative Agent, as the case may be, in
Dollars in immediately available funds. Any payment received by the
Administrative Agent after 1:00 p.m. (Charlotte, North Carolina time) shall be
deemed received on the next Business Day. Receipt by the Administrative Agent of
any payment intended for any Lender or Lenders hereunder prior to 1:00 p.m.
(Charlotte, North Carolina time) on any Business Day shall be deemed to
constitute receipt by such Lender or Lenders on such Business Day. In the case
of a payment for the account of a Lender, the Administrative Agent will
promptly, but no later than the close of business on the date such payment is
deemed received, thereafter distribute the amount so received in like funds to
such Lender. If the Administrative Agent shall not have received any payment
from the Borrower as and when due, the Administrative Agent will promptly notify
the Lenders accordingly. In the event that the Administrative Agent shall fail
to make distribution to any Lender as required under this Section 2.8, the
Administrative Agent agrees to pay such Lender interest from the date such
payment was due until paid at the Federal Funds Rate.
          (b) The Borrower agrees to pay principal, interest, fees and all other
amounts due hereunder or under the Notes without set-off or counterclaim or any
deduction whatsoever.
          (c) Subject to any contrary provisions in the definition of Interest
Period, if any payment under this Agreement or any of the other Loan Documents
is specified to be made on a day which is not a Business Day, it shall be made
on the next Business Day, and such extension of time shall in such case be
included in computing interest and fees, if any, in connection with such
payment.
          Section 2.9 Reimbursement.
          (a) Whenever any Lender shall sustain or incur any losses or
reasonable out-of-pocket expenses in connection with (i) failure by the Borrower
to borrow, Continue or Convert any LIBOR Advance after having given notice of
its intention to borrow, Continue or Convert such Advance in accordance with
Section 2.2 (whether by reason of the Borrower’s election not to proceed or the
non-fulfillment of any of the conditions set forth in Article 3 or for any other
reason other than the failure of such Lender to fund its portion of such
Advance), or (ii) prepayment (or failure to prepay after giving notice thereof)
of any LIBOR Advance in whole or in part for any reason, the Borrower agrees to
pay to such Lender, upon the earlier of such Lender’s demand or the Maturity
Date, an amount sufficient to compensate such Lender for all such losses and
out-of-pocket expenses. Such Lender’s good faith determination of the amount of
such losses or out-of-pocket expenses, as set forth in writing and accompanied
by calculations in reasonable detail demonstrating the basis for its demand,
shall be presumptively correct absent manifest error.
          (b) Losses subject to reimbursement hereunder shall include, without
limitation, expenses incurred by any Lender or any participant of such Lender
permitted hereunder in connection with the re-employment of funds prepaid, paid,
repaid, not borrowed, or not paid, as the case may be, and will be payable
whether the Maturity Date is changed by virtue of an amendment hereto (unless
such amendment expressly waives such payment) or as a result of acceleration of
the Obligations.

43



--------------------------------------------------------------------------------



 



          Section 2.10 Pro Rata Treatment.
          (a) Advances. Each Advance under the Revolving Loan Commitment and, if
applicable, the Delayed Term Loan B Draws or the Incremental Facility
Commitments, from the Lenders hereunder made on or after the Agreement Date,
shall be made pro rata on the basis of the respective Commitment Ratios of the
Lenders. On the Agreement Date, each Advance from the Lenders under the Initial
Term Loan B Draw shall be made pro rata on the basis of the respective
Commitment Ratios of the Lenders.
          (b) Payments. Each payment and prepayment of principal of the Loans,
and, except as provided in each of Section 2.2(e) and Article 10, each payment
of interest on the Loans, shall be made to the Lenders pro rata on the basis of
their respective unpaid principal amounts outstanding immediately prior to such
payment or prepayment.
          (c) Adjustments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations (other than
pursuant to Sections 2.9, 2.12, 5.11, 10.3 and 11.2) greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (i) notify the Administrative Agent of such fact, and (ii)
purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that
                    (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and
                    (ii) the provisions of this paragraph shall not be construed
to apply to (x) any payment made by the Borrower pursuant to and in accordance
with the express terms of this Agreement or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this paragraph shall apply).
     The Borrower and each Subsidiary consent to the foregoing and agree, to the
extent they may effectively do so under Applicable Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower and each Subsidiary rights of setoff and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Borrower and each Subsidiary in the amount of such participation.
          Section 2.11 Capital Adequacy. If any Lender or the Issuing Bank
determines that any Change in Law affecting such Lender or the Issuing Bank or
any lending office of such Lender or such Lender’s or the Issuing Bank’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the

44



--------------------------------------------------------------------------------



 




Issuing Bank’s holding company, if any, as a consequence of this Agreement, the
Revolving Loan Commitment of such Lender or the Loans made by, or participations
in Letters of Credit held by, such Lender, or the Letters of Credit issued by
the Issuing Bank, to a level below that which such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy), then from time to time upon written
request of such Lender or such Issuing Bank the Borrower shall promptly pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.
Notwithstanding the foregoing, the Borrower shall only be obligated to
compensate such Lender or Issuing Bank for any amount under this subsection
arising or occurring during (i) in the case of each such request for
compensation, any time or period commencing not more than ninety (90) days prior
to the date on which such Lender or Issuing Bank submits such request and
(ii) any other time or period during which, because of the unannounced
retroactive application of such law, regulation, interpretation, request or
directive, such Lender or Issuing Bank could not reasonably have known that the
resulting reduction in return might arise.
          Section 2.12 Taxes.
          (a) Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes; provided that if the Borrower shall be required by Applicable
Law to deduct any Indemnified Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Bank, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with Applicable Law.
          (b) Payments of Other Taxes by the Borrower. Without limiting the
provisions of paragraph (a) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with Applicable Law.
          (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent, such Lender or the Issuing
Bank, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or the Issuing Bank (with a copy to the
Administrative Agent), or by the Administrative Agent on

45



--------------------------------------------------------------------------------



 



its own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.
          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by Applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, in the event that the Borrower is a
resident for tax purposes in the United States, any Foreign Lender shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:
                    (i) duly completed copies of Internal Revenue Service Form
W-8BEN claiming eligibility for benefits of an income tax treaty to which the
United States is a party,
                    (ii) duly completed copies of Internal Revenue Service Form
W-8ECI,
                    (iii) in the case of a Foreign Lender claiming the benefits
of the exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
                    (iv) any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in United States federal withholding
tax duly completed together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower to determine the withholding
or deduction required to be made.

46



--------------------------------------------------------------------------------



 



          (f) Treatment of Certain Refunds. If the Administrative Agent, a
Lender or the Issuing Bank determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the Issuing Bank, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent, such Lender or the Issuing Bank,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Issuing Bank in the event the
Administrative Agent, such Lender or the Issuing Bank is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent, any Lender or the Issuing Bank to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.
          (g) Survival. Without prejudice to the survival of any other agreement
of the Borrower hereunder, the obligations of the Borrower contained in this
Section and arising in respect of events occurring prior to payment in full of
the Obligations and the termination of the Commitments shall survive such
payment and such termination.
          Section 2.13 Letters of Credit.
          (a) Subject to the terms and conditions hereof, the Issuing Bank, on
behalf of the Lenders, and in reliance on the agreements of the Lenders set
forth in Section 2.13(d), hereby agrees to issue one or more Letters of Credit
in a face amount not to exceed the Available Letter of Credit Commitment
determined immediately prior to giving effect to the issuance thereof; provided,
however, that the Issuing Bank shall not issue any Letter of Credit unless the
conditions precedent to the issuance thereof set forth in Section 3.4 have been
satisfied, and shall have no obligation to issue any Letter of Credit if any
Default then exists or would be caused thereby or if, after giving effect to
such issuance, the Available Revolving Loan Commitment or the Available Letter
of Credit Commitment would be less than zero; and provided further, however,
that at no time shall the total Letter of Credit Obligations outstanding
hereunder exceed $50,000,000. Each Letter of Credit shall (i) be denominated in
Dollars, and (ii) expire no later than the earlier to occur of (A) the fifth
(5th) Business Day prior to the Revolving Loan Maturity Date or (B) one (1) year
after its date of issuance (but may contain provisions for automatic renewal;
provided that no Default or Event of Default exists on the renewal date or would
be caused by such renewal). Each Letter of Credit shall be subject to the
Uniform Customs and Practice for Documentary Credits (1993 Revision), or the
International Chamber of Commerce Publication No. 500, as applicable, and, to
the extent not inconsistent therewith, the laws of the State of New York. The
Issuing Bank shall not at any time be obligated to issue, or cause to be issued,
any Letter of Credit if such issuance would conflict with, or cause the Issuing
Bank to exceed any limits imposed by, any Applicable Law. If a Letter of Credit
provides that it is automatically renewable unless notice is given by the
Issuing Bank that it will not be renewed,

47



--------------------------------------------------------------------------------



 




the Issuing Bank shall not be bound to give a notice of non-renewal unless
directed to do so by the Required Lenders at least sixty-five (65) days prior to
the then scheduled expiration date of such Letter of Credit. The Existing
Letters of Credit shall be deemed to be Letters of Credit issued and outstanding
under this Agreement on and after the Agreement Date.
          (b) The Borrower may from time to time request the issuance of, and be
provided with by the Issuing Bank, Letters of Credit. The Borrower shall execute
and deliver to the Administrative Agent and the Issuing Bank a Request for
Issuance of Letter of Credit for each Letter of Credit to be issued by the
Issuing Bank, not later than 12:00 noon (Charlotte, North Carolina time) on the
fifth (5th) Business Day preceding the date on which the requested Letter of
Credit is to be issued, or such shorter notice as may be acceptable to the
Issuing Bank and the Administrative Agent. Upon receipt of any such Request for
Issuance of Letter of Credit, subject to satisfaction of all conditions
precedent thereto as set forth in Section 3.5, the Issuing Bank shall process
such Request for Issuance of Letter of Credit and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby. The Issuing Bank shall furnish a copy of such Letter
of Credit to the Borrower and the Administrative Agent following the issuance
thereof. The Borrower shall pay or reimburse the Issuing Bank for normal and
customary costs and expenses incurred by the Issuing Bank in issuing, effecting
payment under, amending or otherwise administering the Letters of Credit.
          (c) At such time as the Administrative Agent shall be notified by the
Issuing Bank that the beneficiary under any Letter of Credit has drawn on the
same, the Administrative Agent shall promptly notify the Borrower and each
Lender with a Revolving Loan Commitment, by telephone or telecopy, of the amount
of the draw and, in the case of each Lender with a Revolving Loan Commitment,
such Lender’s portion of such draw amount as calculated in accordance with its
Revolving Loan Commitment Ratio.
          (d) The Borrower hereby agrees to immediately reimburse the Issuing
Bank for amounts paid by the Issuing Bank in respect of draws under a Letter of
Credit issued at the Borrower’s request. In order to facilitate such repayment,
the Borrower hereby irrevocably requests the Lenders having a Revolving Loan
Commitment, and such Lenders hereby severally agree, on the terms and conditions
of this Agreement (other than as provided in Article 2 with respect to the
amounts of, the timing of requests for, and the repayment of Advances hereunder
and in Section 3.5 with respect to conditions precedent to Advances hereunder),
with respect to any drawing under a Letter of Credit prior to the occurrence of
an event described in Sections 8.1(g) or (h), to make an Advance (which Advance
may be a LIBOR Advance if the Borrower so requests in a timely manner or may be
Converted to a LIBOR Advance as provided in this Agreement) to the Borrower on
each day on which a draw is made under any Letter of Credit and in the amount of
such draw, and to pay the proceeds of such Advance directly to the Issuing Bank
to reimburse the Issuing Bank for the amount paid by it upon such draw. Each
Lender having a Revolving Loan Commitment shall pay its share of such Advance by
paying its portion of such Advance to the Administrative Agent in accordance
with Article 2 and its Revolving Loan Commitment Ratio, without reduction for
any set-off or counterclaim of any nature whatsoever and regardless of whether
any Default or Event of Default (other than with respect to an event described
in Sections 8.1 (g) or (h)) then exists or would be caused thereby. If at any

48



--------------------------------------------------------------------------------



 




time that any Letters of Credit are outstanding, any of the events described in
Sections 8.1 (g) or (h) shall have occurred and be continuing, then each Lender
having a Revolving Loan Commitment shall, automatically upon the occurrence of
any such event and without any action on the part of the Issuing Bank, the
Borrower, the Administrative Agent or such Lender, be deemed to have purchased
an undivided participation in the face amount of all Letters of Credit then
outstanding in an amount equal to such Lender’s Revolving Loan Commitment Ratio
of such Letters of Credit, and each Lender having a Revolving Loan Commitment
shall, notwithstanding such Default or Event of Default, upon a drawing under
any Letter of Credit, immediately pay to the Administrative Agent for the
account of the Issuing Bank, in immediately available funds, the amount of such
Lender’s participation in such drawn amount (and the Issuing Bank shall deliver
to such Lender a loan participation certificate dated the date of the occurrence
of such event and in the amount of such Lender’s Revolving Loan Commitment
Ratio). The disbursement of funds in connection with a draw under a Letter of
Credit pursuant to this Section 2.13(d) shall be subject to the terms and
conditions of Article 2. The obligation of each Lender having a Revolving Loan
Commitment to make payments to the Administrative Agent, for the account of the
Issuing Bank, in accordance with this Section 2.13 shall be absolute and
unconditional and no such Lender shall be relieved of its obligations to make
such payments by reason of noncompliance by any other Person with the terms of
the Letter of Credit or for any other reason. The Administrative Agent shall
promptly remit to the Issuing Bank the amounts so received from the other
Lenders. Any overdue amounts payable by the Lenders having a Revolving Loan
Commitment to the Issuing Bank in respect of a draw under any Letter of Credit
shall bear interest, payable on demand, at the Federal Funds Rate.
          (e) The Borrower agrees that any action taken or omitted to be taken
by the Issuing Bank in connection with any Letter of Credit, except for such
actions or omissions as shall constitute gross negligence or willful misconduct
on the part of the Issuing Bank, shall be binding on the Borrower as between the
Borrower and the Issuing Bank, and shall not result in any liability of the
Issuing Bank to the Borrower. The obligation of the Borrower to reimburse the
Lenders for Advances made to reimburse the Issuing Bank for draws under the
Letter of Credit shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances whatsoever, including, without limitation, the following
circumstances:
               (i) any lack of validity or enforceability of any Loan Document;
               (ii) any amendment or waiver of or consent to any departure from
any or all of the Loan Documents;
               (iii) any improper use which may be made of any Letter of Credit
or any improper acts or omissions of any beneficiary or transferee of any Letter
of Credit in connection therewith;
               (iv) the existence of any claim, set-off, defense or any right
which the Borrower may have at any time against any beneficiary or any
transferee of any Letter of Credit (or Persons for whom any such beneficiary or
any such transferee may be acting) or any Lender (other than the defense of
payment to such Lender in accordance with the terms of this

49



--------------------------------------------------------------------------------



 



Agreement) or any other Person, whether in connection with any Letter of Credit,
any transaction contemplated by any Letter of Credit, this Agreement or any
other Loan Document, or any unrelated transaction;
               (v) any statement or any other documents presented under any
Letter of Credit proving to be insufficient, forged, fraudulent or invalid in
any respect or any statement therein being untrue or inaccurate in any respect
whatsoever;
               (vi) the insolvency of any Person issuing any documents in
connection with any Letter of Credit;
               (vii) any breach of any agreement between the Borrower and any
beneficiary or transferee of any Letter of Credit, provided that the same shall
not have resulted from the gross negligence or willful misconduct of the Issuing
Bank;
               (viii) any irregularity in the transaction with respect to which
any Letter of Credit is issued, including, without limitation, any fraud by the
beneficiary or any transferee of such Letter of Credit, provided that the same
shall not be the result of the gross negligence or willful misconduct of the
Issuing Bank;
               (ix) any errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, wireless or
otherwise, whether or not they are in code, provided that the same shall not be
the result of the gross negligence or willful misconduct of the Issuing Bank;
               (x) any act, error, neglect, default, omission, insolvency or
failure of business of any of the correspondents of the Issuing Bank, provided
that the same shall not have constituted gross negligence or willful misconduct
of the Issuing Bank;
               (xi) any other circumstances arising from causes beyond the
control of the Issuing Bank;
               (xii) payment by the Issuing Bank under any Letter of Credit
against presentation of a sight draft or a certificate which does not comply
with the terms of such Letter of Credit, provided that such payment shall not
have constituted gross negligence or willful misconduct of the Issuing Bank; and
               (xiii) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, provided that such other circumstances or
happenings shall not have been the result of gross negligence or willful
misconduct of the Issuing Bank.
          (f) Each Lender having a Revolving Loan Commitment shall be
responsible for its pro rata share (based on such Lender’s Revolving Loan
Commitment Ratio) of any and all reasonable out-of-pocket costs, expenses
(including, without limitation, reasonable legal fees) and disbursements which
may be incurred or made by the Issuing Bank in connection with the collection of
any amounts due under, the administration of, or the presentation or enforcement
of

50



--------------------------------------------------------------------------------



 




any rights conferred by any Letter of Credit, the Borrower’s or any guarantor’s
obligations to reimburse or otherwise. In the event the Borrower shall fail to
pay such expenses of the Issuing Bank within ten (10) days after demand for
payment by the Issuing Bank, each Lender having a Revolving Loan Commitment
shall thereupon pay to the Issuing Bank its pro rata share (based on such
Lender’s Revolving Loan Commitment Ratio) of such expenses within five (5) days
from the date of the Issuing Bank’s notice to the Lenders having a Revolving
Loan Commitment of the Borrower’s failure to pay; provided, however, that if the
Borrower or any guarantor shall thereafter pay such expense, the Issuing Bank
will repay to each Lender having a Revolving Loan Commitment Ratio the amounts
received from such Lender hereunder.
          (g) The Borrower agrees that each Advance by the Lenders having a
Revolving Loan Commitment to reimburse the Issuing Bank for draws under any
Letter of Credit, shall, for all purposes hereunder, be deemed to be an Advance
under the Revolving Loan Commitment to the Borrower and shall be payable and
bear interest in accordance with all other Revolving Loans to the Borrower.
          Section 2.14 Incremental Facility Loans.
          (a) Subject to the terms and conditions of this Agreement, the
Borrower may request Incremental Facility Commitments; provided, that (i) the
Borrower may not request any Incremental Facility Commitment or any Incremental
Facility Advance after the occurrence and during the continuance of a Default,
including, without limitation, any Default that would result after giving effect
to any Incremental Facility Advance; (ii) the total number of Incremental
Facility Commitments requested pursuant to this Section, together with all
Optional Increases requested pursuant to Section 2.15, shall not exceed ten
(10) during the term of this Agreement (although such commitments or increases
may be from more than one Lender); (iii) each Incremental Facility Commitment
shall be in a minimum principal amount of $25,000,000, or if less, the remaining
principal amount permitted pursuant to this Section 2.14 after giving effect to
any prior Incremental Facility Commitments or Incremental Facility Loans made
under this Section and any prior Optional Increases under Section 2.15 and
(iv) the sum of the principal amounts of (A) all aggregate Incremental Facility
Loans plus (B) all aggregate Incremental Facility Commitments plus (C) all
aggregate Optional Increases shall be in an aggregate principal amount of no
more than $600,000,000.
          (b) Subject to subsection (f) below, each Incremental Facility
Maturity Date shall be a date mutually agreed by the Borrower and the
Administrative Agent and specified in the applicable Notice of Incremental
Facility Commitment; provided that no Incremental Facility Maturity Date shall
be prior to the Revolving Loan Maturity Date. No Incremental Facility Commitment
shall contain any representations, warranties or covenants more restrictive than
those set forth herein.
          (c) Each Lender may, but shall not be obligated to, participate in any
Incremental Facility Commitment and the decision of any Lender to make an
Incremental Facility Commitment to the Borrower shall be at such Lender’s sole
discretion and shall be made in writing. The Borrower may, at its own expense,
solicit Incremental Facility Commitments from third party financial institutions
reasonably acceptable to the Administrative Agent. Any

51



--------------------------------------------------------------------------------



 




such financial institution (if not already a Lender hereunder) shall become a
party to this Agreement as a Lender, pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower.
          (d) Prior to the effectiveness of the Incremental Facility Commitment,
the Borrower shall (i) deliver to the Administrative Agent and the Lenders a
Notice of Incremental Facility Commitment in substantially the form of Exhibit I
attached hereto; and (ii) provide revised projections to the Administrative
Agent and the Lenders, which shall be in form and substance reasonably
satisfactory to the Administrative Agent and which shall demonstrate the
Borrower’s ability to timely repay such Incremental Facility Commitment and any
Incremental Facility Loans thereunder and to comply with the covenant contained
in Section 7.8.
          (e) Incremental Facility Loans shall be term loans which bear interest
at the Base Rate or LIBOR, in each case, plus an interest rate margin as agreed
upon between the Borrower and the Lenders holding such Incremental Facility
Commitments. At the option of the Borrower, Incremental Facility Loans may:
               (i) either:
          (A) rank pari passu with the Loans and other Obligations outstanding
hereunder immediately prior to incurrence of such Incremental Facility Loans,
including without limitation, for the purposes of Sections 2.8, 2.10 and 8.3 and
with respect to Collateral securing such Loans and other Obligations (in which
case the Incremental Facility Loans shall be governed by this Agreement and the
other Loan Documents) or
          (B) be secured by a second priority Lien on the Collateral securing
the Loans and other Obligations outstanding hereunder immediately prior to
incurrence of such Incremental Facility Loans, subject to a customary
intercreditor agreement and such additional Loan Documents, in each case, as are
reasonably requested by, and in form and substance reasonably satisfactory to,
the Administrative Agent; and
               (ii) be structured as either;
          (A) an Incremental Institutional Facility; or
          (B) an Incremental Non-Institutional Facility, provided, that
notwithstanding anything to the contrary in this Agreement or any other Loan
Document, the sum of (x) the aggregate principal amount of each Incremental
Non-Institutional Facility requested pursuant to this Section plus (y) the
aggregate principal amount of all prior or simultaneous Optional Increases
requested pursuant to Section 2.15 shall not at any time exceed $200,000,000.
     Subject to Section 2.14(b), Incremental Facility Loans shall be repaid as
agreed to by the Borrower and each Lender making such Incremental Facility
Loans.

52



--------------------------------------------------------------------------------



 



          (f) Incremental Facility Advances shall be requested by the Borrower
pursuant to a request (which shall be in substantially the form of a Request for
Advance) delivered in the same manner as a Request for Advance, but shall be
funded pro rata only by those Lenders holding the Incremental Facility
Commitment.
          Section 2.15 Increases to the Revolving Loan Commitment.
     (a) Subject to the terms and conditions of this Agreement, the Borrower may
request increases to the Revolving Loan Commitment (each such request, an
“Optional Increase”); provided that (i) the Borrower may not request any
increase to the Revolving Loan Commitment after the occurrence and during the
continuance of a Default, including, without limitation, any Default that would
result after giving effect to any Optional Increase; (ii) the total number of
Optional Increases requested pursuant to this Section, together with all
Incremental Facility Commitments requested pursuant to Section 2.14, shall not
exceed ten (10) during the term of this Agreement (although such Optional
Increases may be from more than one Lender); (iii) each Optional Increase shall
be in a minimum principal amount of $25,000,000, or if less, the remaining
principal amount permitted pursuant to this Section 2.15 after giving effect to
any prior Optional Increases made under this Section and any prior Incremental
Facility Commitments or Incremental Facility Loans under Section 2.14; (iv) the
sum of the principal amounts of (A) all aggregate Incremental Facility Loans
plus (B) all aggregate Incremental Facility Commitments plus (C) all aggregate
Optional Increases shall be in an aggregate principal amount of no more than
$600,000,000 and (v) the sum of (x) the aggregate principal amount of each
Incremental Non-Institutional Facility requested pursuant to Section 2.14 plus
(y) the aggregate principal amount of all prior or simultaneous Optional
Increases requested pursuant to this Section shall not at any time exceed
$200,000,000.
     (b) Each Lender may, but shall not be obligated to, participate in any
Optional Increase, and the decision of any Lender to commit to an Optional
Increase shall be at such Lender’s sole discretion and shall be made in writing.
The Borrower may, at its own expense, solicit additional Revolving Loan
Commitments from third party financial institutions reasonably acceptable to the
Administrative Agent. Any such financial institution (if not already a Lender
hereunder) shall become a party to this Agreement as a Lender, pursuant to a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower.
     (c) Prior to the effectiveness of any Optional Increase, the Borrower shall
(i) deliver to the Administrative Agent and the Lenders a Notice of Revolving
Increase in the form of Exhibit J and (ii) provide revised projections to the
Administrative Agent and the Lenders, which shall be in form and substance
reasonably satisfactory to the Administrative Agent and which shall demonstrate
the Borrower’s ability to timely repay such Optional Increase and any Revolving
Loans made thereunder and to comply with the covenant contained in Section 7.8.
     (d) Each Optional Increase and all Revolving Loans made in connection with
such Optional Increase (i) shall be subject to the terms applicable to the
Revolving Loan Commitment and Revolving Loans in this Agreement (including,
without limitation, the terms applicable to pricing and maturity pursuant to
Section 2.6(b)); (ii) shall for all purposes be Loans and

53



--------------------------------------------------------------------------------



 



Obligations hereunder and under the Loan Documents; (iii) shall if requested by
the applicable Lender be represented by a replacement Revolving Loan Note which
shall be exchanged for the Revolving Loan Note of any Lender committing to an
increase in the Revolving Loan Commitment; and (iv) shall rank pari passu with
the other Loans for purposes of Sections 2.8, 2.10 and 8.3.
     (e) The outstanding Revolving Loans, Revolving Loan Commitment Ratios and
each Lender’s share of the Letter of Credit Obligations will be reallocated by
the Administrative Agent on the effective date of any Optional Increase among
the Lenders in accordance with their revised Revolving Loan Commitment Ratios.
ARTICLE 3
Conditions Precedent
          Section 3.1 Conditions Precedent to Effectiveness of Agreement. The
obligation of the Lenders to undertake the Commitments and the effectiveness of
this Agreement are subject to the prior or contemporaneous fulfillment of each
of the following conditions:
          (a) The Administrative Agent and the Lenders shall have received each
of the following:
               (i) this Agreement duly executed;
               (ii) duly executed Notes in favor of each Lender requesting a
Note;
               (iii) duly executed Security Documents;
               (iv) the loan certificate of the Borrower dated as of the
Agreement Date, in substantially the form attached hereto as Exhibit G-1,
including a certificate of incumbency with respect to each Authorized Signatory
of such Person, together with the following items: (A) a true, complete and
correct copy of the Articles of Incorporation of the Borrower as in effect on
the Agreement Date, (B) a true, complete and correct copy of the By-laws of the
Borrower as in effect on the Agreement Date, (C) certificates of good standing
for the Borrower issued by the Secretary of State or similar state official for
the state of incorporation of the Borrower and, to the extent requested by the
Administrative Agent, for each state in which the Borrower is required to
qualify to do business, (D) a true, complete and correct copy of the corporate
resolutions of the Borrower authorizing the Borrower to execute, deliver and
perform this Agreement and the other Loan Documents and (E) a true, complete and
correct copy of any shareholders’ agreements or voting agreements in effect with
respect to the Capital Stock of the Borrower;
               (v) a loan certificate of each Subsidiary of the Borrower
(including all License Subs existing as of the Agreement Date) dated as of the
Agreement Date, in substantially the form attached hereto as Exhibit G-2,
including a certificate of incumbency with respect to each Authorized Signatory
of such Person, together with the following items: (A) a true,

54



--------------------------------------------------------------------------------



 



complete and correct copy of the Articles or Certificate of Incorporation or
Formation (or the equivalent) of such Person as in effect on the Agreement Date,
(B) a true, complete and correct copy of the By-laws or Operating Agreement (or
the equivalent) of such Person as in effect on the Agreement Date,
(C) certificates of good standing for such Person issued by the Secretary of
State or similar state official for the state of incorporation, organization or
formation of such Person and, to the extent requested by the Administrative
Agent, for each state in which such Person is required to qualify to do
business, (D) a true, complete and correct copy of the resolutions of such
Person (or another appropriate Person) authorizing such Person to execute,
deliver and perform the Loan Documents to which it is a party and (E) a true,
complete and correct copy of any shareholders’ agreements or voting agreements
in effect with respect to the Capital Stock of such Person;
               (vi) copies of insurance binders or certificates covering the
assets of the Borrower and its Subsidiaries, and otherwise meeting the
requirements of Section 5.5;
               (vii) legal opinions of (A) Proskauer Rose LLP, corporate counsel
to the Borrower and its Subsidiaries, (B) FCC counsel to the Borrower and its
Subsidiaries, and (C) such other legal opinions as may be reasonably requested
by the Administrative Agent (which shall include reliance by successors and/or
assigns of each Lender and the Administrative Agent) in each case, addressed to
each Lender and the Administrative Agent and dated as of the Agreement Date
which shall be in form and substance acceptable to the Administrative Agent;
               (viii) duly executed Certificate of Financial Condition for the
Borrower and its Subsidiaries on a consolidated basis as to the financial
condition, solvency, pro forma covenant compliance and related matters in form
and substance reasonably satisfactory to the Administrative Agent;
               (ix) projected financial statements and calculations of the
Borrower and its Subsidiaries covering the term of this Agreement, in form and
substance satisfactory to the Administrative Agent and the Lenders, specifically
demonstrating the Borrower’s pro forma compliance with Section 7.8; provided
that any updates or modifications to the projected financial statements of the
Borrower and its Subsidiaries previously received by the Administrative Agent
shall be in form and substance reasonably satisfactory to the Administrative
Agent;
               (x) Uniform Commercial Code Lien and tax Lien search results with
respect to the Borrower and its Subsidiaries;
               (xi) evidence reasonably satisfactory to the Administrative Agent
and the Lenders that there exists no Indebtedness for borrowed money of the
Borrower or its Subsidiaries (other than Indebtedness permitted under
Section 7.1) and no Liens existing except for Permitted Liens and delivery to
the Administrative Agent of pay-off letters and other documents requested by the
Administrative Agent in form and substance satisfactory to it evidencing
repayment, termination, reconveyance and release of such Indebtedness or Liens;

55



--------------------------------------------------------------------------------



 



               (xii) delivery to the Administrative Agent of all possessory
collateral, including, without limitation, any pledged notes or pledged stock,
together with the undated stock powers or note powers endorsed in blank, as
applicable; and
               (xiii) all such other documents as the Administrative Agent may
reasonably request, certified by an appropriate governmental official or an
Authorized Signatory if so requested.
          (b) The Administrative Agent and the Lenders shall have received
evidence reasonably satisfactory to them that all Necessary Authorizations to
the (i) execution, delivery and performance of this Agreement and the other Loan
Documents and (ii) granting of Liens in all Operating Agreements and other
material contracts and leases of the Borrower and its Subsidiaries, each of
which shall be in form and substance satisfactory to the Administrative Agent,
have been obtained or made, are in full force and effect and are not subject to
any pending or, to the knowledge of the Borrower, overtly threatened reversal or
cancellation.
          (c) The Borrower shall certify to the Administrative Agent and the
Lenders that each of the representations and warranties in Article 4 and each
other Loan Document are true and correct as of the Agreement Date and that no
Default or Event of Default then exists or is continuing.
          (d) (i) There shall not exist as of the Agreement Date any action,
suit, proceeding or investigation pending against, or, to the knowledge of the
Borrower, overtly threatened against or in any manner relating adversely to, the
Borrower, any of its Subsidiaries, any of their respective properties or the
transactions contemplated hereby and (ii) no event shall have occurred and no
condition exist, in each case, which, in the reasonable judgment of the Required
Lenders, has had or could be expected to have a Materially Adverse Effect.
          (e) The Borrower shall have paid to the Administrative Agent for the
account of itself and each Lender the fees, expenses and other amounts due as
set forth in the fee letter dated February 5, 2007.
          (f) The Borrower shall have paid in full all principal, interest and
other amounts due and outstanding in connection with the Prior Loan Agreement.
          (g) The Administrative Agent shall have received a Notice of Account
Designation duly completed and executed by an Authorized Signatory of the
Borrower.
          (h) The Administrative Agent shall have received evidence satisfactory
to it that the Borrower has issued an irrevocable written notice to redeem all
of the outstanding Senior Subordinated Notes pursuant to and in accordance with
the terms of the Subordinated Note Indenture and all Applicable Laws, and
otherwise on terms and conditions reasonably satisfactory to the Administrative
Agent.
          Section 3.2 Conditions Precedent to Each Advance. The obligation of
the Lenders to make, Convert or Continue each Advance on or after the Agreement
Date is subject

56



--------------------------------------------------------------------------------



 




to the fulfillment of each of the following conditions immediately prior to or
contemporaneously with such Advance:
          (a) All of the representations and warranties of the Borrower under
this Agreement and the other Loan Documents (including, without limitation, all
representations and warranties with respect to the Subsidiaries), which,
pursuant to Section 4.2, are made at and as of the time of such Advance (except
to the extent previously fulfilled in accordance with the terms hereof and to
the extent relating specifically to a specific prior date), shall be true and
correct at such time in all material respects (except to the extent that any
such representation and warranty is qualified by materiality or Materially
Adverse Effect, in which case such representation and warranty shall be true and
correct in all respects), both before and after giving effect to the application
of the proceeds of such Advance, and after giving effect to any updates to
information provided to the Lenders in accordance with the terms of such
representations and warranties, and no Default or Event of Default hereunder
shall then exist or be caused thereby.
          (b) With respect to Advances which, if funded, would increase the
aggregate principal amount of the Loans outstanding hereunder, the
Administrative Agent shall have received a duly executed Request for Advance.
          (c) The Administrative Agent and the Lenders shall have received all
such other certificates, reports, statements, opinions of counsel (if such
Advance is in connection with an Acquisition) or other documents as the
Administrative Agent or any Lender may reasonably request.
          (d) With respect to any Advance relating to any Acquisition or the
formation of any Subsidiary which is permitted hereunder, the Administrative
Agent and the Lenders shall have received certified documents and instruments
relating to such Acquisition or such formation of a new Subsidiary as are
described in Section 5.13 or otherwise required herein.
          (e) No event shall have occurred and no condition exist, in each case,
which, in the reasonable judgment of the Required Lenders, has had or could be
expected to have a Materially Adverse Effect.
          (f) On the date of such Advance, after giving effect to the Advance
requested, the Borrower shall be in compliance on a pro forma basis with the
covenant set forth in Section 7.8.
     The acceptance of proceeds of any Advance which would increase the
aggregate principal amount of Loans outstanding shall be deemed to be a
representation and warranty by the Borrower as to compliance with this
Section 3.2 on the date any such Loan is made.
          Section 3.3 Conditions Precedent to Second Term Loan B Draw. The
obligation of the Lenders to make the Second Term Loan B Draw hereunder is
subject to the fulfillment of each of the following conditions immediately prior
to or contemporaneously with such issuance:

57



--------------------------------------------------------------------------------



 



          (a) The Administrative Agent shall have reviewed to its reasonable
satisfaction any and all documentation relating to the Note Redemption.
          (b) To the extent applicable, the Administrative Agent and the Lenders
shall have received evidence satisfactory to them that all Necessary
Authorizations required in connection with the Note Redemption (each of which
shall be in form and substance reasonably satisfactory to the Administrative
Agent) have been obtained or made, are in full force and effect and are not
subject to any pending or, to the knowledge of the Borrower, overtly threatened
reversal or cancellation.
          (c) The Borrower shall have paid in full all principal, interest and
other amounts due and outstanding in connection with the Senior Subordinated
Notes pursuant to the Note Redemption.
          Section 3.4 Conditions Precedent to Third Term Loan B Draw. The
obligation of the Lenders to make the Third Term Loan B Draw hereunder is
subject to the fulfillment of each of the following conditions immediately prior
to or contemporaneously with such issuance (in addition to the fulfillment of
conditions precedent required under Section 3.2):
          (a) The Administrative Agent shall have reviewed to its reasonable
satisfaction all documentation relating to the Series C Preferred Stock
Redemption.
          (b) To the extent applicable, the Administrative Agent and the Lenders
shall have received evidence satisfactory to them that all Necessary
Authorizations required in connection with the Series C Stock Redemption (each
of which shall be in form and substance reasonably satisfactory to the
Administrative Agent) have been obtained or made, are in full force and effect
and are not subject to any pending or, to the knowledge of the Borrower, overtly
threatened reversal or cancellation.
          (c) Evidence reasonably satisfactory to Administrative Agent that all
of the Series C Preferred Stock has been redeemed in full or converted to common
stock in accordance with its terms and all Applicable Laws pursuant to the
Series C Preferred Stock Redemption.
          Section 3.5 Conditions Precedent to Issuance of Letters of Credit. The
obligation of the Issuing Bank to issue each Letter of Credit hereunder is
subject to the fulfillment of each of the following conditions immediately prior
to or contemporaneously with such issuance:
          (a) All of the representations and warranties of the Borrower under
this Agreement and the other Loan Documents (including, without limitation, all
representations and warranties with respect to the Subsidiaries), which,
pursuant to Section 4.2, are made at and as of the time of such Advance (except
to the extent previously fulfilled in accordance with the terms hereof and to
the extent relating specifically to a specific prior date), shall be true and
correct at such time in all material respects (except to the extent that any
such representation and warranty is qualified by materiality or Materially
Adverse Effect, in which case such representation and warranty shall be true and
correct in all respects), both before and after giving effect to the

58



--------------------------------------------------------------------------------



 



issuance of the Letter of Credit, and after giving effect to any updates to
information provided to the Lenders in accordance with the terms of such
representations and warranties, and no Default or Event of Default hereunder
shall then exist or be caused thereby.
          (b) The Administrative Agent shall have received a duly executed
Request for Issuance of Letter of Credit.
          (c) The Administrative Agent and the Lenders shall have received all
such other certificates, reports, statements, opinions of counsel (if such
Letter of Credit is in connection with an Acquisition) or other documents as the
Administrative Agent or any Lender may reasonably request.
          (d) No event shall have occurred and no condition exist, in each case,
which, in the reasonable judgment of the Required Lenders, has had or could be
expected to have a Materially Adverse Effect.
          (e) On the date of issuance of such Letter of Credit, after giving
effect to the Letter of Credit requested, the Borrower shall be in compliance on
a pro forma basis with the covenant set forth in Section 7.8 of this Agreement.
ARTICLE 4
Representations and Warranties
          Section 4.1 Representations and Warranties. The Borrower hereby
represents and warrants, upon the Agreement Date, in favor of the Administrative
Agent and each Lender, that:
          (a) Organization; Ownership; Power; Qualification. The Borrower is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Georgia. The Borrower has the corporate power and authority to
own its properties and to carry on its business as now being and as proposed
hereafter to be conducted. Each Subsidiary of the Borrower is a Person duly
organized, validly existing and in good standing under the laws of the state of
its incorporation, organization or formation and has the power and authority to
own its properties and to carry on its business as now being and as proposed
hereafter to be conducted. The Borrower and its Subsidiaries are duly qualified,
in good standing and authorized to do business in each jurisdiction in which the
character of their respective properties or the nature of their respective
businesses requires such qualification or authorization, except where failure to
be so qualified, in the aggregate, could not reasonably be expected to have a
Materially Adverse Effect.
          (b) Borrower: Authorization; Enforceability. The Borrower has the
corporate power and has taken all necessary corporate action to authorize it to
borrow hereunder, and the Borrower has the corporate power and has taken all
necessary corporate action to execute, deliver and perform this Agreement and
each of the other Loan Documents to which it is a party in accordance with their
respective terms, and to consummate the transactions contemplated

59



--------------------------------------------------------------------------------



 




hereby and thereby. This Agreement and each of the other Loan Documents to which
the Borrower is a party have been duly executed and delivered by the Borrower
and is a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower, in accordance with its terms, subject, as to enforcement
of remedies, to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity (the “Bankruptcy Exception”).
          (c) Subsidiaries: Authorization; Enforceability. The Borrower’s
Subsidiaries, and the Borrower’s direct and indirect ownership thereof, in each
case as of the Agreement Date, are as set forth on Schedule 4 attached hereto,
and the Borrower has the unrestricted right to vote the issued and outstanding
Capital Stock of the Subsidiaries shown thereon; such Capital Stock of such
Subsidiaries has been duly authorized and issued and is fully paid and
nonassessable. Each Subsidiary of the Borrower has the power and has taken all
necessary action to authorize it to execute, deliver and perform each of the
Loan Documents to which it is a party in accordance with their respective terms
and to consummate the transactions contemplated by this Agreement and by such
Loan Documents. Each of the Loan Documents to which any Subsidiary of the
Borrower is a party has been duly executed and delivered by such Subsidiary and
is a legal, valid and binding obligation of such Subsidiary enforceable against
such Subsidiary in accordance with its terms, subject, as to enforcement of
remedies, to the Bankruptcy Exception. The Borrower’s Capital Stock in each of
its Subsidiaries represents a direct or indirect controlling interest of such
Subsidiary for purposes of directing or causing the direction of the management
and policies of each Subsidiary.
          (d) Compliance with Other Loan Documents and Contemplated
Transactions. The execution, delivery and performance, in accordance with their
respective terms, by the Borrower of this Agreement and by the Borrower and its
Subsidiaries of each of the other Loan Documents and any agreements delivered in
connection with the Note Redemption and the Series C Preferred Stock Redemption
to which they are respectively party, and the consummation of the transactions
contemplated hereby and thereby, do not and will not (i) require any consent or
approval, governmental or otherwise, not already obtained, (ii) violate any
Applicable Law respecting the Borrower or any of its Subsidiaries,
(iii) conflict with, result in a breach of, or constitute a default under the
certificate or articles of incorporation or by-laws or partnership agreements or
operating agreements or trust agreements (or the equivalents thereof), as the
case may be, as amended, of the Borrower or of any of its Subsidiaries, or under
any material Operating Agreement, or any other material indenture, agreement, or
other instrument, to which the Borrower or any of its Subsidiaries is a party or
by which any of them or their respective properties may be bound, including,
without limitation, the Subordinated Note Indenture, or (iv) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Borrower or any of its
Subsidiaries, except for Permitted Liens.
          (e) Business. The Borrower, together with its Subsidiaries, is engaged
only in the Permitted Businesses.
          (f) Licenses; Operating Agreements.

60



--------------------------------------------------------------------------------



 



               (i) Each of the Borrower and its Subsidiaries has all requisite
power and authority, material Operating Agreements and Licenses to own and
operate its properties and to carry on its businesses as now conducted and as
proposed to be conducted. Schedule 2 annexed hereto, as it may be supplemented,
correctly describes each of the Stations and each such Permitted Business and
sets forth all of the material Operating Agreements and Licenses of the Borrower
and its Subsidiaries and correctly sets forth the termination date, if any, of
each such Operating Agreements and License. A true, correct and complete copy of
each material Operating Agreement and License set forth in Schedule 2 has been
made available to the Administrative Agent. Each material Operating Agreement
and License was duly and validly issued pursuant to procedures which comply in
all material respects with all requirements of Applicable Law. As of the
Agreement Date and at all times thereafter, the Borrower and its Subsidiaries
have the right to use all material Licenses required in the ordinary course of
business for all Stations and any Permitted Business, and each such License is
in full force and effect. Each of the Borrower and its Subsidiaries has taken
all material actions and performed all of its material obligations that are
necessary to maintain all material Licenses without adverse modification or
impairment. Except as shown on Schedule 2, no event has occurred which
(i) results in, or after notice or lapse of time or both would result in,
revocation, suspension, adverse modification, non-renewal, impairment,
restriction or termination of or any order of forfeiture with respect to, any
material License or (ii) materially and adversely affects or could reasonably be
expected in the future to materially adversely affect any of the rights of the
Borrower or any of its Subsidiaries thereunder. Except as set forth on
Schedule 2, each FCC License is held by a License Sub. Except as set forth in
Schedule 2, none of the FCC Licenses requires that any present stockholder,
director, officer or employee of the Borrower or any of its Subsidiaries remain
a stockholder or employee of such Person, or that any transfer of control of
such Person must be approved by any public or governmental body other than the
FCC.
               (ii) Except as shown on Schedule 2, neither the Borrower nor any
of its Subsidiaries is a party to or has knowledge of any investigation, notice
of apparent liability, violation, forfeiture or other order or complaint issued
by or before any court or regulatory body, including the FCC, or of any other
proceedings (other than proceedings relating to the radio or television
industries generally) which could in any manner materially threaten or adversely
affect the validity or continued effectiveness of the Licenses of any such
Person. Except as shown on Schedule 2, neither the Borrower nor any of its
Subsidiaries has any reason to believe that any material Licenses listed and
described in Schedule 2 will not be renewed in the ordinary course. Each of the
Borrower and its Subsidiaries, as applicable, (a) has duly filed in a timely
manner all material filings, reports, applications, documents, instruments and
information required to be filed by it under the Communication Act or pursuant
to FCC Regulations or requests of any regulatory body having jurisdiction over
any of its Licenses, (b) has submitted to the FCC on a timely basis all required
equal employment opportunity reports, and (c) is in compliance in all material
respects with the Communications Act, including all FCC Regulations relating to
the broadcast of television signals, all FCC Regulations concerning the limits
on the duration of advertising in children’s programming and the record keeping
obligations relating to such advertising, the Children’s Television Act and all
FCC Regulations promulgated thereunder and all equal employment
opportunity-related FCC Regulations. The Borrower and its Subsidiaries

61



--------------------------------------------------------------------------------



 



maintain appropriate public files at the Stations and at any other Permitted
Business in a manner that complies in all material respects with all FCC
Regulations.
               (iii) The Ownership Reports filed by the Borrower and its
Subsidiaries with the FCC are true, correct and complete in all material
respects and there have been no material changes in the ownership of the
Borrower or any Subsidiary of the Borrower since the filing of such Ownership
Reports other than as described in information filed with the FCC and made
available for examination by the Administrative Agent.
          (g) Compliance with Law. The Borrower and its Subsidiaries are in
compliance with all Applicable Law, except where the failure to be in compliance
would not individually or in the aggregate have a Materially Adverse Effect.
          (h) Title to Assets. The Borrower and its Subsidiaries have good,
legal and marketable title to, or a valid leasehold interest in, all of their
respective material assets. None of the properties or assets of the Borrower or
any of its Subsidiaries is subject to any Liens, except for Permitted Liens.
Except for financing statements evidencing Permitted Liens, no financing
statement under the Uniform Commercial Code as in effect in any jurisdiction and
no other filing which names the Borrower or any of its Subsidiaries as debtor or
which covers or purports to cover any of the assets of the Borrower or any of
its Subsidiaries is currently effective and on file in any state or other
jurisdiction, and neither the Borrower nor any of its Subsidiaries has signed
any such financing statement or filing or any security agreement authorizing any
secured party thereunder to file any such financing statement or filing.
          (i) Litigation. Except as set forth on Schedule 3 hereto, there is no
action, suit, proceeding or investigation pending against, or, to the knowledge
of the Borrower, overtly threatened against or in any other manner relating
adversely to, the Borrower or any of its Subsidiaries or any of their respective
properties, including, without limitation, the Licenses, in any court or before
any arbitrator of any kind or before or by any governmental body which could
reasonably be expected to have a Materially Adverse Effect. No action, suit,
proceeding or investigation (i) calls into question the validity of this
Agreement or any other Loan Document, or (ii) individually or collectively
involves the possibility of any judgment or liability not fully covered by
insurance which, if determined adversely to the Borrower or any of its
Subsidiaries, would have a Materially Adverse Effect.
          (j) Taxes. All federal, state and other material tax returns of the
Borrower, each of its Subsidiaries required by law to be filed have been duly
filed and all federal, state and other taxes, including, without limitation,
withholding taxes, assessments and other governmental charges or levies required
to be paid by the Borrower or by any of its Subsidiaries or imposed upon the
Borrower or any of its Subsidiaries or any of their respective properties,
income, profits or assets, which are due and payable, have been paid, except any
such taxes (i) (A) the payment of which the Borrower or any of its Subsidiaries
is diligently contesting in good faith by appropriate proceedings, (B) for which
adequate reserves have been provided on the books of the Borrower or the
Subsidiary of the Borrower involved, and (C) as to which no Lien other than a
Permitted Lien has attached and no foreclosure, distraint, sale or similar
proceedings have been commenced, or (ii) which may result from audits not yet
conducted. The charges,

62



--------------------------------------------------------------------------------



 




accruals and reserves on the books of the Borrower and each of its Subsidiaries
in respect of taxes are, in the reasonable judgment of the Borrower, adequate.
          (k) Financial Statements; Projections.
               (i) The Borrower has furnished or caused to be furnished to the
Administrative Agent and the Lenders a Form 10-K for the Borrower and its
Subsidiaries on a consolidated basis for the fiscal year ended December 31, 2005
and unaudited financial statements for the quarter ended September 30, 2006
which, together with other financial statements furnished to the Lenders
subsequent to the Agreement Date have been prepared in accordance with GAAP and
present fairly in all material respects the financial position of the Borrower
and its Subsidiaries on a consolidated and consolidating basis, as the case may
be, on and as at such dates and the results of operations for the periods then
ended (subject, in the case of unaudited financial statements, to normal
year-end and audit adjustments). None of the Borrower or any of its Subsidiaries
has any material liabilities, contingent or otherwise, other than as disclosed
in the financial statements most recently delivered on the Agreement Date or
pursuant to Sections 6.1, 6.2 or 6.3, and there are no material unrealized
losses of the Borrower and its Subsidiaries, taken as a whole, and no material
anticipated losses of the Borrower and its Subsidiaries, taken as a whole, other
than those which have been previously disclosed in writing to the Administrative
Agent and the Lenders and identified as such.
               (ii) The Borrower has delivered to the Administrative Agent and
the Lenders projections for fiscal years 2007 through 2014. Such projections
were prepared by the Borrower in good faith on the basis of assumptions the
Borrower believes were reasonable in light of the conditions existing at the
time of preparation thereof and remain reasonable as of the date hereof, and as
of the date hereof there are no facts which are known to the Borrower which the
Borrower believes would cause a material adverse change in such projections. It
is acknowledged and understood that the projections as they relate to future
events are not to be viewed as representations and warranties that such events
will occur and actual results may differ significantly from the projected
results.
          (l) No Material Adverse Change. There has occurred no event since
December 31, 2005 which has or which could reasonably be expected to have a
Materially Adverse Effect.
          (m) ERISA. The Borrower and each of its Subsidiaries and each of their
respective Plans are in material compliance with ERISA and the Code, and neither
the Borrower nor any of its ERISA Affiliates, including its Subsidiaries, has
incurred any material accumulated funding deficiency with respect to any such
Plan within the meaning of ERISA or the Code. Neither the Borrower nor any of
its Subsidiaries has made any promises of retirement or other benefits to
employees, except as set forth in the Plans, in written agreements with such
employees, or in the Borrower’s employee handbook and memoranda to employees.
Neither the Borrower nor any of its ERISA Affiliates, including its
Subsidiaries, has incurred any material liability to PBGC (other than premium
payments) in connection with any such Plan. Except as set forth in the
Borrower’s annual report on Form 10-K for fiscal year ended December 31, 2005,
the present value of all “benefit liabilities” (within the meaning of
Section 4001(a)(16) of

63



--------------------------------------------------------------------------------



 




ERISA) based on the actuarial assumptions used for funding purposes as set forth
in Financial Accounting Standards Board SFAS No. 87 (“FASB 87”) using the
methodology under FASB 87 to calculate the accumulated benefit obligation, did
not exceed as of the most recent Pension Plan actuarial valuation date the then
current fair market value of the assets of such Pension Plan. No Reportable
Event has occurred and is continuing with respect to any such Plan. No such Plan
or trust created thereunder, or party in interest (as defined in Section 3(14)
of ERISA), or any fiduciary (as defined in Section 3(21) of ERISA), has engaged
in a “prohibited transaction” (as such term is defined in Section 406 of ERISA
or Section 4975 of the Code) which would subject such Plan or any other Plan of
the Borrower or any of its Subsidiaries, any trust created thereunder, or any
such party in interest or fiduciary, or any party dealing with any such Plan or
any such trust, to a material tax or penalty on “prohibited transactions”
imposed by Section 502 of ERISA or Section 4975 of the Code. Neither the
Borrower nor any of its ERISA Affiliates, including its Subsidiaries, is or has
been obligated to make any payment to a Multiemployer Plan.
          (n) Compliance with Regulations T, U and X. Neither the Borrower nor
any of its Subsidiaries is engaged principally or as one of its important
activities in the business of extending credit for the purpose of purchasing or
carrying, and neither the Borrower nor any of its Subsidiaries owns or presently
intends to acquire, any “margin security” or “margin stock” (the “margin stock”)
as defined in Regulations T, U, and X (12 C.F.R. Parts 220, 221 and 224) of the
Board of Governors of the Federal Reserve System (the “Fed Regulations”) which
would result in any violation of the Fed Regulations. None of the proceeds of
the Loans will be used, directly or indirectly, for the purpose of purchasing or
carrying any margin stock or for the purpose of reducing or retiring any
Indebtedness which was originally incurred to purchase or carry margin stock or
for any other purpose which might constitute this transaction a “purpose credit”
within the meaning of said Regulations, in each case which would result in any
violation of the Fed Regulations. The Borrower has not taken, caused or
authorized to be taken, and will not take any action which might cause this
Agreement to violate any Fed Regulation or any other regulation of the Board of
Governors of the Federal Reserve System or to violate the Securities Exchange
Act of 1934, in each case as now in effect or as the same may hereafter be in
effect. If so requested by the Administrative Agent, the Borrower will furnish
the Administrative Agent with (i) a statement or statements in conformity with
the requirements of the applicable Federal Reserve Forms referred to in
Regulation U of said Board of Governors and (ii) other documents evidencing its
compliance with the margin regulations, reasonably requested by the
Administrative Agent. Neither the making of the Loans nor the use of proceeds
thereof will violate, or be inconsistent with, the provisions of any Fed
Regulation.
          (o) Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is required to register under the provisions of the Investment
Company Act of 1940, as amended, and neither the entering into or performance by
the Borrower and its Subsidiaries of this Agreement and the Loan Documents
violates any provision of such Act or requires any consent, approval or
authorization of, or registration with, the United States Securities and
Exchange Commission or any other governmental or public body or authority
pursuant to any provisions of such Act.

64



--------------------------------------------------------------------------------



 



          (p) Governmental Regulation. Neither the Borrower nor any of its
Subsidiaries is required to obtain any consent, approval, authorization, permit
or license which has not already been obtained from, or effect any filing or
registration which has not already been effected with, any federal, state or
local regulatory authority in connection with the execution, delivery and
performance of this Agreement, any other Loan Document or any agreements
delivered in connection with the Note Redemption or the Series C Preferred Stock
Redemption, except for (i) the filing with the FCC of a copy of this Agreement
as required by Section 73.3613 of the FCC’s regulations and (ii) the filing of
appropriate Uniform Commercial Code financing statements and mortgages.
          (q) Absence of Default, Etc. The Borrower and its Subsidiaries are in
material compliance in all respects with all of the provisions of their
respective partnership agreements, operating agreements, certificates or
articles of incorporation and by-laws (or the equivalents thereof), as the case
may be, and no event has occurred or failed to occur (including, without
limitation, any matter which could create a Default hereunder by cross default)
which has not been remedied or waived, the occurrence or non-occurrence of which
constitutes, (i) a Default or (ii) a material default by the Borrower or any of
its Subsidiaries under any indenture, agreement or other instrument relating to
Indebtedness of the Borrower or any of its Subsidiaries in the amount of
$5,000,000 or more in the aggregate, any material license, or any judgment,
decree or order to which the Borrower or any of its Subsidiaries is a party or
by which the Borrower or any of its Subsidiaries or any of their respective
properties may be bound or affected.
          (r) Accuracy and Completeness of Information. All material
information, reports, prospectuses and other papers and data relating to the
Borrower or any of its Subsidiaries and furnished by or on behalf of the
Borrower or any of its Subsidiaries to the Administrative Agent or the Lenders,
taken as a whole, were, at the time furnished, true, complete and correct in all
material respects to the extent necessary to give the Administrative Agent and
the Lenders true and accurate knowledge of the subject matter. Any projections
and pro forma financial information contained in such materials are based upon
good faith estimates and assumptions believed by the Borrower to be reasonable
and attainable at the time made, it being recognized by the Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results.
          (s) Agreements with Affiliates. Except for agreements or arrangements
with Affiliates wherein the Borrower or one or more of its Subsidiaries provides
services to such Affiliates for fair consideration or which are set forth on
Schedule 5 attached hereto, neither the Borrower nor any of its Subsidiaries has
(i) any written agreements or binding arrangements of any kind with any
Affiliate or (ii) any management or consulting agreements of any kind with any
Affiliate.
          (t) Payment of Wages. The Borrower and each of its Subsidiaries are in
compliance with the Fair Labor Standards Act, as amended, in all material
respects, and to the knowledge of the Borrower and each of its Subsidiaries,
such Persons have paid all minimum and overtime wages required by law to be paid
to their respective employees.

65



--------------------------------------------------------------------------------



 



          (u) Priority. The Security Interest is a valid and perfected first
priority security interest (subject to Permitted Liens) in the Collateral in
favor of the Administrative Agent, for the benefit of itself and the Secured
Parties, securing in accordance with the terms of the Security Documents, the
Obligations, and the Collateral is subject to no Liens other than Permitted
Liens. The Liens created by the Security Documents are enforceable as security
for the Obligations in accordance with their terms with respect to the
Collateral subject, as to enforcement of remedies, to the following
qualifications: (i) an order of specific performance and an injunction are
discretionary remedies and, in particular, may not be available where damages
are considered an adequate remedy at law, and (ii) enforcement may be limited by
the Bankruptcy Exception (insofar as it relates to the bankruptcy, insolvency or
similar event of the Borrower or any of its Subsidiaries, as the case may be).
          (v) Indebtedness. Except as described on Schedule 6 attached hereto
none of the Borrower nor any of its Subsidiaries has outstanding, as of the
Agreement Date, and after giving effect to the initial Advances hereunder on the
Agreement Date, any Indebtedness.
          (w) Solvency. As of the Agreement Date and after giving effect to the
transactions contemplated by the Loan Documents (i) the property of the
Borrower, at a fair valuation, will exceed its debt; (ii) the capital of the
Borrower will not be unreasonably small to conduct its business; (iii) the
Borrower will not have incurred debts, or have intended to incur debts, beyond
its ability to pay such debts as they mature; and (iv) the present fair salable
value of the assets of the Borrower will be greater than the amount that will be
required to pay its probable liabilities (including debts) as they become
absolute and matured. For purposes of this Section 4.1(w), “debt” means any
liability on a claim, and “claim” means (i) the right to payment, whether or not
such right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, undisputed, legal, equitable, secured or unsecured, or
(ii) the right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured,
undisputed, secured or unsecured.
          (x) Patents, Trademarks, Franchises, etc. The Borrower and each of its
Subsidiaries owns, possesses, or has the right to use all necessary patents,
trademarks, trademark rights, trade names, trade name rights, service marks,
copyrights and franchises, and rights with respect thereof, necessary to conduct
its respective business as now conducted, without known conflict with any
patent, trademark, trade name, service mark, franchise, or copyright of any
other Person, and in each case, subject to no mortgage, pledge, Lien, lease,
encumbrance, charge, security interest, title retention agreement or option,
other than Permitted Liens. All such patents, trademarks, trademark rights,
trade names, trade name rights, service marks, copyrights, and franchises are
listed as of the Agreement Date on Schedule 7 attached hereto and are in full
force and effect, the holder thereof is in full compliance in all material
respects with all of the provisions thereof, and no such asset or agreement is
subject to any pending or, to the Borrower’s knowledge, threatened attack or
revocation.
          (y) Collective Bargaining. None of the employees of the Borrower or
any of its Subsidiaries is a party to any collective bargaining agreement with
the Borrower or any of its

66



--------------------------------------------------------------------------------



 




Subsidiaries except as set forth on Schedule 8 attached hereto, and, to the
knowledge of the Borrower and its officers, there are no material grievances,
disputes, or controversies with any union or any other organization of the
employees of the Borrower or any of its Subsidiaries or threats of strikes, work
stoppages, or any asserted pending demands for collective bargaining by any
union or other organization except as set forth on Schedule 8 attached hereto.
          (z) Environmental Protection.
               (i) Except as set forth in Schedule 9 attached hereto, neither
the Borrower nor any of its Subsidiaries nor any of their respective Real
Property or operations are subject to any outstanding written order, consent
decree or settlement agreement with any Person relating to (A) any Environmental
Law, (B) any Environmental Claim or (C) any Hazardous Materials Activity;
               (ii) Neither the Borrower nor any of its Subsidiaries has
received any letter or written request for information under Section 104 of the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§ 9604) or any comparable state law.
               (iii) There are no and, to the Borrower’s knowledge, have been no
conditions, occurrences, or Hazardous Materials Activities which could
reasonably be expected to form the basis of an Environmental Claim against the
Borrower or any of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to have a Materially Adverse Effect;
               (iv) Neither the Borrower nor any of its Subsidiaries, nor, to
the Borrower’s knowledge, any predecessor of the Borrower or any of its
Subsidiaries has filed any notice under any Environmental Law indicating past or
present Release of Hazardous Materials on any Real Property, and neither the
Borrower nor any of its Subsidiaries’ operations involves the generation,
transportation, treatment, storage or disposal of hazardous waste (other than
hazardous waste generated in the ordinary course of business, and which is not
reasonably likely to materially adversely affect the Real Property or have a
Materially Adverse Effect), as defined under 40 C.F.R. Parts 260-270 or any
state equivalent; and
               (v) Compliance with all current requirements pursuant to or under
Environmental Laws will not, individually or in the aggregate, have a reasonable
possibility of giving rise to a Materially Adverse Effect.
     Notwithstanding anything in this Section 4.1(z) to the contrary, to the
knowledge of Borrower or any of its Subsidiaries, no event or condition has
occurred or is occurring with respect to the Borrower or any of its Subsidiaries
relating to any Environmental Law, any Release of Hazardous Materials, or any
Hazardous Materials Activity which individually or in the aggregate has had or
could reasonably be expected to have a Materially Adverse Effect.
          (aa) OFAC. None of the Borrower, any Subsidiary of the Borrower or any
Affiliate of the Borrower: (i) is a Sanctioned Person, (ii) has a substantial
portion of its assets in Sanctioned Entities, or (iii) derives a substantial
portion of its operating income from

67



--------------------------------------------------------------------------------



 



investments in, or transactions with Sanctioned Persons or Sanctioned Entities.
The proceeds of any Loan will not be used and have not been used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity.
     Section 4.2 Survival of Representations and Warranties, etc. All
representations and warranties made under this Agreement and any other Loan
Document shall be deemed to be made, and shall be true and correct in all
material respects (except, to the extent that any such representation and
warranty is qualified by materiality or Materially Adverse Effect, in which case
such representation and warranty shall be true and correct in all respects), at
and as of the Agreement Date and on the date of the making, Continuation or
Conversion of each Advance or issuance of Letter of Credit, except to the extent
relating specifically to the Agreement Date or an earlier date. All
representations and warranties made under this Agreement and the other Loan
Documents shall survive, and not be waived by, the execution hereof by the
Lenders and the Administrative Agent, any investigation or inquiry by any Lender
or the Administrative Agent, or the making, Continuation or Conversion of any
Advance under this Agreement.
ARTICLE 5
General Covenants
     So long as any of the Obligations is outstanding and unpaid (other than
contingent indemnity and expense reimbursement obligations for which no claim
has been made) or the Lenders have an obligation to fund Advances hereunder
(whether or not the conditions to borrowing have been or can be fulfilled), and
unless the Required Lenders, or such greater number of Lenders as may be
expressly provided herein, shall otherwise consent in writing:
          Section 5.1 Preservation of Existence and Similar Matters. Except as
permitted under Section 7.4, the Borrower will, and will cause each of its
Subsidiaries to:
          (a) preserve and maintain its existence, and its material rights,
franchises, Licenses and privileges; and
          (b) qualify and remain qualified and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification or authorization, except for such failure
to so qualify and be so authorized as could not reasonably be expected to have a
Materially Adverse Effect.
          Section 5.2 Business; Compliance with Applicable Law. The Borrower
will, and will cause each of its Subsidiaries to, (a) engage only in Permitted
Businesses and (b) comply in all material respects with the requirements of all
Applicable Law.
          Section 5.3 Maintenance of Properties. The Borrower will, and will
cause each of its Subsidiaries to, maintain or cause to be maintained in the
ordinary course of business in good repair, working order and condition
(reasonable wear and tear excepted) all properties

68



--------------------------------------------------------------------------------



 



used in their respective businesses (whether owned or held under lease), other
than obsolete equipment or unused assets, and from time to time make or cause to
be made all needed and appropriate repairs, renewals, replacements, additions,
betterments and improvements thereto.
          Section 5.4 Accounting Methods and Financial Records. The Borrower
will, and will cause each of its Subsidiaries on a consolidated and
consolidating basis to, maintain a system of accounting established and
administered in accordance with GAAP, keep adequate records and books of account
in which complete entries will be made in accordance with GAAP and reflecting
all transactions required to be reflected by GAAP and keep accurate and complete
records of their respective properties and assets. The Borrower and its
Subsidiaries will maintain a fiscal year ending on December 31st.
          Section 5.5 Insurance. The Borrower will, and will cause each of its
Subsidiaries to:
          (a) maintain insurance, including, without limitation, business
interruption coverage and public liability coverage insurance from responsible
companies in such amounts and against such risks to the Borrower and each of its
Subsidiaries as is prudent for similarly situated companies engaged in the
television broadcast industry or same industry as any other Permitted Business,
as applicable, and as is reasonably acceptable to the Administrative Agent;
          (b) keep their respective assets insured by insurers on terms and in a
manner reasonably acceptable to the Administrative Agent against loss or damage
by fire, theft, burglary, loss in transit, explosions and hazards insured
against by extended coverage, in amounts which are prudent for companies in
similarly situated industries and reasonably satisfactory to the Administrative
Agent, all premiums thereon to be paid by the Borrower and its Subsidiaries; and
          (c) require that each insurance policy provide for at least thirty
(30) days’ prior written notice to the Administrative Agent of any termination
of or proposed cancellation or nonrenewal of such policy, and name the
Administrative Agent as additional named lender loss payee and, as appropriate,
additional insured, to the extent of the Obligations.
     In addition to the foregoing, in the event that any insurer distributes
insurance proceeds, a condemnation award, or any other disbursement in
connection with any of the foregoing insurance policies, the Administrative
Agent is authorized to collect such distribution and, if received by the
Borrower or any of its Subsidiaries after the occurrence and during the
continuation of an Event of Default, such distribution shall be paid over to the
Administrative Agent. Any such distribution shall be applied to prepay the Loans
as set forth in Section 2.6(b)(iii).
          Section 5.6 Payment of Taxes and Claims. The Borrower will, and will
cause each of its Subsidiaries to, pay and discharge all taxes, including,
without limitation, withholding taxes, assessments and governmental charges or
levies required to be paid by them or imposed upon them or their income or
profits or upon any properties belonging to them, prior to the date on which
penalties attach thereto, and all lawful claims for labor, materials and
supplies which, if unpaid, might become a Lien or charge upon any of their
properties; provided, however, that no

69



--------------------------------------------------------------------------------



 



such tax, assessment, charge, levy or claim need be paid which is being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on the appropriate books, but only
so long as such tax, assessment, charge, levy or claim does not become a Lien or
charge other than a Permitted Lien and no foreclosure, distraint, sale or
similar proceedings shall have been commenced. The Borrower will, and will cause
each of its Subsidiaries to, timely file all information returns required by
federal, state or local tax authorities.
          Section 5.7 Compliance with ERISA.
          (a) The Borrower will, and will cause its Subsidiaries to, make all
contributions to any Plan when such contributions are due and not incur any
“accumulated funding deficiency” within the meaning of Section 412(a) of the
Code, whether or not waived, and will otherwise comply with the requirements of
the Code and ERISA with respect to the operation of all Plans, except to the
extent that the failure to so comply could not have a Materially Adverse Effect.
          (b) The Borrower will furnish to Administrative Agent (i) within
thirty (30) days after any officer of the Borrower obtains knowledge that a
“prohibited transaction” (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) has occurred with respect to any material Plan of the
Borrower or its ERISA Affiliates, including its Subsidiaries, that any
Reportable Event has occurred with respect to any Plan or that PBGC has
instituted or will institute proceedings under Title IV of ERISA to terminate
any Plan or to appoint a trustee to administer any Plan, a statement setting
forth the details as to such prohibited transaction, Reportable Event or
termination or appointment proceedings and the action which it (or any other
Plan sponsor if other than the Borrower) proposes to take with respect thereto,
together with a copy of the notice of such Reportable Event given to PBGC if a
copy of such notice is available to the Borrower, any of its Subsidiaries or any
of its ERISA Affiliates, (ii) promptly after receipt thereof, a copy of any
notice the Borrower, any of its Subsidiaries or any of its ERISA Affiliates or
the sponsor of any Plan receives from PBGC, or the Internal Revenue Service or
the Department of Labor which sets forth or proposes any action or determination
with respect to such Plan, (iii) promptly upon the Administrative Agent’s or any
Lender’s request therefor, any annual report required to be filed pursuant to
ERISA in connection with each Plan maintained by the Borrower or any of its
ERISA Affiliates, including the Subsidiaries, and (iv) promptly upon the
Administrative Agent’s request therefor, such additional information concerning
any such Plan as may be reasonably requested by the Administrative Agent.
          (c) The Borrower will promptly notify the Administrative Agent of any
excise taxes which have been assessed or which the Borrower, any of its
Subsidiaries or any of its ERISA Affiliates has reason to believe may be
assessed against the Borrower, any of its Subsidiaries or any of its ERISA
Affiliates by the Internal Revenue Service or the Department of Labor with
respect to any Plan of the Borrower or its ERISA Affiliates, including its
Subsidiaries.
          (d) Within the time required for notice to the PBGC under
Section 302(f)(4)(A) of ERISA, the Borrower will notify the Administrative Agent
of any Lien arising under Section 302(f) of ERISA in favor of any Plan of the
Borrower or its ERISA Affiliates, including its Subsidiaries.

70



--------------------------------------------------------------------------------



 



          (e) The Borrower will not, and will not permit any of its Subsidiaries
or any of its ERISA Affiliates to take any of the following actions or permit
any of the following events to occur if such action or event together with all
other such actions or events would subject the Borrower, any of its
Subsidiaries, or any of its ERISA Affiliates to any tax, penalty, or other
liabilities which could have a Materially Adverse Effect:
          (i) engage in any transaction in connection with which the Borrower,
any of its Subsidiaries or any ERISA Affiliate could be subject to either a
civil penalty assessed pursuant to Section 502(i) of ERISA or a tax imposed by
Section 4975 of the Code;
          (ii) terminate any Plan in a manner, or take any other action, which
could result in any liability of the Borrower, any of its Subsidiaries or any
ERISA Affiliate to the PBGC;
          (iii) fail to make full payment when due of all amounts which, under
the provisions of any Plan, the Borrower, any of its Subsidiaries or any ERISA
Affiliate is required to pay as contributions thereto, or permit to exist any
accumulated funding deficiency within the meaning of Section 412(a) of the Code,
whether or not waived, with respect to any Plan; or
          (iv) permit the present value of all benefit liabilities under all
Plans which are subject to Title IV of ERISA to exceed the present value of the
assets of such Plans allocable to such benefit liabilities (within the meaning
of Section 4041 of ERISA), except as may be permitted under actuarial funding
standards adopted in accordance with Section 412 of the Code.
          Section 5.8 Visits and Inspections. The Borrower will, and will cause
each of its Subsidiaries to, permit representatives of the Administrative Agent
and any of the Lenders, prior to the occurrence of an Event of Default upon
reasonable prior notice and at any time upon the occurrence and during the
continuance of an Event of Default, to (a) visit and inspect the properties of
the Borrower or any of its Subsidiaries during business hours, (b) inspect and
make extracts from and copies of their respective books and records, and
(c) discuss with their respective principal officers their respective
businesses, assets, liabilities, financial positions, results of operations and
business prospects. The Borrower and each of its Subsidiaries will also permit
representatives of the Administrative Agent and any of the Lenders to discuss
with their respective accountants the Borrower’s and its Subsidiaries’
businesses, assets, liabilities, financial positions, results of operations and
business prospects. Notwithstanding the foregoing, with respect to environmental
inspections of the properties of the Borrower or any of its Subsidiaries,
representatives of the Administrative Agent shall only have the right to inspect
twice every twelve (12) months, unless the Administrative Agent has a reasonable
basis to believe that a condition exists or an event has occurred which
reasonably could give rise to material liability to the Borrower or its
Subsidiaries under applicable Environmental Laws, or an Event of Default has
occurred.

71



--------------------------------------------------------------------------------



 



          Section 5.9 Payment of Indebtedness; Loans. Subject to any provisions
herein or in any other Loan Document, the Borrower will, and will cause each of
its Subsidiaries to, pay any and all of their respective Indebtedness when and
as it becomes due, other than amounts diligently disputed in good faith and for
which adequate reserves have been set aside in accordance with GAAP.
          Section 5.10 Use of Proceeds. The Borrower will use the aggregate
proceeds of all Advances under the Loans directly or indirectly: (a) to
refinance, repurchase or redeem existing Indebtedness of the Borrower including,
without limitation, (i) Indebtedness under the Prior Loan Agreement and (ii) the
Note Redemption; (b) to finance the Series C Preferred Stock Redemption; and
(c) to the extent permitted hereunder, for working capital needs, Capital
Expenditures, Acquisitions, Investments, Restricted Payments, and other general
corporate purposes of the Borrower and its Subsidiaries which do not otherwise
conflict with this Section 5.10 (including, without limitation, the payment of
the fees and expenses incurred in connection with the execution and delivery of
this Agreement, the refinancing of the Prior Loan Agreement and the Note
Redemption and the Series C Preferred Stock Redemption); provided, that (x) the
proceeds of the Second Term Loan B Draw may be used solely to finance the Note
Redemption, pay fees and expenses related to the Note Redemption and, to the
extent any excess proceeds remain after such Note Redemption, to prepay any
outstanding Revolving Loans and (y) the proceeds of the Third Term Loan B Draw
may be used solely to finance the Series C Preferred Stock Redemption, pay fees
and expenses related to the Series C Preferred Stock Redemption (including
payment of all accrued and unpaid dividends thereon) and, to the extent any
excess proceeds remain after such Series C Preferred Stock Redemption, to prepay
any outstanding Revolving Loans. No proceeds of Advances hereunder shall be used
for the purchase or carrying or the extension of credit for the purpose of
purchasing or carrying, any margin stock which would result in the violation of
the Fed Regulations.
          Section 5.11 Indemnity
          (a) Indemnification by the Borrower. The Borrower shall indemnify the
Lead Arranger, Administrative Agent (and any sub-agent thereof), each Lender and
the Issuing Bank, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, and shall pay or reimburse any such Indemnitee for, any and all
losses, claims (including, without limitation, any Environmental Claims or civil
penalties or fines assessed by OFAC), damages, liabilities and related expenses
(including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Claim related in any way to the Borrower or
any of its Subsidiaries, (iv) any

72



--------------------------------------------------------------------------------



 




actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower, and regardless of whether
any Indemnitee is a party thereto, or (v) any claim, investigation, litigation
or other proceeding (whether or not the Administrative Agent or any Lender is a
party thereto) and the prosecution and defense thereof, arising out of or in any
way connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Subsidiary against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
          (b) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by Applicable Law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in clause (a) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, unless such use of information or other materials by unintended
recipients is determined by a court of competent jurisdiction, by a final
nonappealable judgment, to have resulted from the gross negligence or willful
misconduct of such Indemnitee.
          Section 5.12 Interest Rate Hedging. Within ninety (90) days
immediately following the Agreement Date, and at all times until the third (3rd)
anniversary of the Agreement Date, the Borrower shall maintain one (1) or more
Interest Rate Hedge Agreements, or otherwise fix the interest rate, with respect
to the Borrower’s interest obligations on an aggregate principal amount of not
less than fifty percent (50%) of Total Indebtedness outstanding (but excluding
Indebtedness consisting of the outstanding Revolving Loan Commitment) from time
to time as determined in a manner reasonably satisfactory to the Administrative
Agent. Such Interest Rate Hedge Agreements shall provide interest rate
protection in conformity with International Swap Dealers Association standards.
All Interest Rate Hedge Obligations of the Borrower pursuant to any Interest
Rate Hedge Agreement permitted hereunder and all Liens granted to secure such
Obligations shall rank pari passu with all other Obligations and Liens securing
such other Obligations; and any Interest Rate Hedge Agreement between the
Borrower and any other Person shall be unsecured.

73



--------------------------------------------------------------------------------



 



          Section 5.13 Covenants Regarding Formation of Subsidiaries and
Acquisitions; Partnership, Subsidiaries. At the time or within thirty (30) days
(or such later time as determined by the Administrative Agent in its sole
discretion) of (i) any Acquisition permitted hereunder, (ii) the purchase by the
Borrower or any of its Subsidiaries of any interests in any Subsidiary of the
Borrower, or (iii) the formation of any new Subsidiary of the Borrower or any of
its Subsidiaries which is permitted under this Agreement, the Borrower will, and
will cause its Subsidiaries, as appropriate, to: (a) provide to the
Administrative Agent an executed supplement to the Collateral Agreement for any
new Subsidiary, which shall authorize the filing of appropriate Uniform
Commercial Code financing statements, as well as an executed supplement to the
Subsidiary Guaranty for such new Subsidiary, which shall constitute both
Security Documents and Loan Documents for purposes of this Agreement, as well as
a loan certificate for such new Subsidiary, substantially in the form of
Exhibit G-2 attached hereto, together with appropriate attachments; (b) deliver
to the Administrative Agent such original Capital Stock or other certificates
and stock or other transfer powers evidencing the Capital Stock of such Person,
(c) deliver to the Administrative Agent an updated Schedule 4 to this Agreement
and such other updated Schedules to the Loan Documents as may be necessary to
make the representations and warranties contained in the Loan Documents true and
correct as of the date such Person is joined to any applicable Loan Document,
and (d) provide to the Administrative Agent all other documentation, including
one or more opinions of counsel, which are satisfactory to the Administrative
Agent and which in its opinion is appropriate with respect to such Acquisition
and such Person. Any document, agreement or instrument executed or issued
pursuant to this Section 5.13 shall be a “Loan Document” for purposes of this
Agreement.
          Section 5.14 Payment of Wages. The Borrower will, and will cause each
of its Subsidiaries to, at all times comply in all material respects, with the
material requirements of the Fair Labor Standards Act, as amended, including,
without limitation, the provisions of such Act relating to the payment of
minimum and overtime wages as the same may become due from time to time.
          Section 5.15 Further Assurances. The Borrower will promptly cure, or
cause to be cured, defects in the execution and delivery of the Loan Documents
(including this Agreement), resulting from any acts or failure to act by the
Borrower or any of its Subsidiaries or any employee or officer thereof. The
Borrower, at its expense, will promptly execute and deliver to the
Administrative Agent and the Lenders, or cause to be executed and delivered to
the Administrative Agent and the Lenders, all such other and further documents,
agreements and instruments in compliance with or accomplishment of the covenants
and agreements of the Borrower and its Subsidiaries in the Loan Documents,
including, without limitation, this Agreement, or to correct any omissions in
the Loan Documents, or more fully to state the obligations set out herein or in
any of the Loan Documents, or to obtain any consents, all as may be necessary or
appropriate in connection therewith and as may be reasonably requested.
          Section 5.16 License Subs. At the time of any Acquisition permitted
hereunder, the Borrower shall cause each of the FCC Licenses being acquired by
the Borrower or any of its Subsidiaries to be transferred to one or more License
Subs, each of which License Subs shall have as its sole asset or assets the FCC
Licenses of the Borrower or any of its Subsidiaries and a management agreement
with the Borrower and such of its Subsidiaries subject to such FCC

74



--------------------------------------------------------------------------------



 




License or FCC Licenses, such that from and after such applicable date neither
the Borrower nor its Subsidiaries (other than License Subs) shall hold any FCC
Licenses other than through one or more duly created and existing License Subs.
The Borrower shall not permit the License Subs to have any business activities,
operations, assets, Indebtedness, Guaranties or Liens (other than holding FCC
Licenses and owning the Capital Stock of other License Subs, and other than
pursuant to a Subsidiary Guaranty and Collateral Agreement issued in connection
herewith or any agreement referred to in the preceding sentence). Promptly after
the transfer of the FCC Licenses to the License Subs, the Borrower shall provide
to the Administrative Agent copies of any required consents to such transfer
from the FCC and any other governmental authority, together with a certificate
of an Authorized Signatory stating that all Necessary Authorizations relating to
such transfer have been obtained or made, are in full force and effect and are
not subject to any pending or threatened reversal or cancellation.
          Section 5.17 Maintenance of Network Affiliations; Operating
Agreements. The Borrower will, and will cause each of its Subsidiaries to,
maintain a network affiliation with ABC, CBS, NBC, FOX, the CW, ION or other
network reasonably satisfactory to the Required Lenders at all times for each
Station. The Borrower will, and will cause each of its Subsidiaries to maintain,
and not breach or violate, any and all Operating Agreements and other material
contracts and rights necessary to operate the Stations and any other Permitted
Business in all material respects.
          Section 5.18 Ownership Reports. The Borrower will file Ownership
Reports for any Station acquired after the Agreement Date (reflecting such
Acquisition by the Borrower) with the FCC within thirty (30) days after the date
of the consummation of such Acquisition.
          Section 5.19 Environmental Compliance.
          (a) The Borrower will, and will cause each of its Subsidiaries to,
comply in all material respects with all applicable Environmental Laws,
including, without limitation, all applicable Environmental Laws in
jurisdictions in which the Borrower or any of its Subsidiaries owns or operates
a facility or site, arranges for disposal or treatment of Hazardous Materials,
accepts for transport any Hazardous Materials, or holds any interest in real
property. Neither the Borrower nor any of its Subsidiaries shall cause or allow
the release of Hazardous Materials, solid waste or other wastes on, under or to
any Real Property in which the Borrower or such Subsidiary holds any interest or
performs any of its operations, in material violation of any applicable
Environmental Law. The Borrower shall notify the Lenders promptly after its
receipt of notice thereof, of any Environmental Claim which the Borrower
receives involving any potential or actual material liability of the Borrower or
any of its Subsidiaries arising in connection with any noncompliance with or
violation of the requirements of any Environmental Law or a material Release or
threatened Release of any Hazardous Materials, into the environment in violation
of applicable Environmental Law. The Borrower shall promptly notify the Lenders
(i) of any material Release of Hazardous Material on, under or from the Real
Property in which the Borrower or any of its Subsidiaries holds or has held an
interest, upon the Borrower’s learning thereof by receipt of notice that the
Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of such Release or that the Borrower or such Subsidiary has been
identified as potentially responsible for, or is subject to investigation by any

75



--------------------------------------------------------------------------------



 




Governmental Authority relating to, such Release, and (ii) of the commencement
or overt threat of any judicial or administrative proceeding alleging a material
violation of any Environmental Laws.
          (b) If the Administrative Agent at any time has a reasonable basis to
believe that there may be a violation of any Environmental Law by, or any
liability arising thereunder of, the Borrower or any of its Subsidiaries or
related to any real property owned, leased or operated by the Borrower or any of
its Subsidiaries, which violation or liability could reasonably be expected to
have a Materially Adverse Effect, then the Borrower shall, upon written request
from the Administrative Agent, provide the Administrative Agent with such
reports, certificates, engineering studies or other written material or data as
the Administrative Agent reasonably may require so as to reasonably satisfy the
Administrative Agent that the Borrower or such Subsidiary is in material
compliance with all applicable Environmental Laws.
          Section 5.20 Series C Preferred Stock Redemption; Note Redemption.
          (a) On or before April 30, 2007, the Borrower shall have issued an
irrevocable written notice to redeem any outstanding Series C Preferred Stock,
in accordance with its terms and all Applicable Laws.
          (b) The Borrower shall, in good faith, use its commercially reasonable
best efforts to take the following actions:
          (i) complete the Series C Preferred Stock Redemption on or before
May 31, 2007, and
          (ii) complete the Note Redemption, in accordance with the terms of the
Senior Subordinated Note Indenture and any Applicable Laws, on or before
April 30, 2007.
          Section 5.21 Covenants Regarding Post-Closing Deliveries. No later
than May 31, 2007, as such date may be extended by the Administrative Agent in
its sole discretion, the Administrative Agent shall have received delivery of
the following, in each case in form and substance reasonably satisfactory to the
Administrative Agent:
          (a) control agreements executed by the Borrower and/or one of its
Subsidiaries (as applicable), the Administrative Agent and the applicable
depositary bank or securities intermediary with respect to all Deposit Accounts
or Securities Accounts (in each case as defined in the Collateral Agreement) of
the Borrower and its Subsidiaries identified on Schedules 3.10 or 3.13 of the
Collateral Agreement (other than certain excluded accounts referred to in the
Collateral Agreement or as determined by the Administrative Agent);
          (b) all documentation to be filed with the United States Patent and
Trademark Office (or other applicable office) as the Administrative Agent
reasonably deems necessary to evidence the Administrative Agent’s security
interest with respect to each item of intellectual property set forth on
Schedule 3.11 of the Collateral Agreement;

76



--------------------------------------------------------------------------------



 



          (c) originals of each Instrument (as defined in the Collateral
Agreement) to be pledged pursuant to the Collateral Agreement and identified on
Schedule 3.14 of the Collateral Agreement, together with an Effective
Endorsement and Assignment (as defined in the Collateral Agreement).
ARTICLE 6
Information Covenants
     So long as any of the Obligations is outstanding and unpaid (other than
contingent indemnity and expense reimbursement obligations for which no claim
has been made) or the Lenders have an obligation to fund Advances hereunder
(whether or not the conditions to borrowing have been or can be fulfilled), and
unless the Required Lenders shall otherwise consent in writing, the Borrower
will furnish or cause to be furnished to the Administrative Agent (with, for the
reports required under Sections 6.1, 6.2, and 6.3, sufficient copies for each
Lender):
          Section 6.1 Quarterly Financial Statements and Information. Within
fifty (50) days (or five (5) days following such shorter period as required by
Applicable Law) after the last day of each of the first three (3) quarters of
each fiscal year of the Borrower (a) the balance sheets and the related
statements of operations of the Borrower and its Subsidiaries on a consolidated
and consolidating basis as at the end of such quarter and as of the end of the
preceding fiscal year and (b) the related statements of cash flows of the
Borrower on a consolidated basis with its Subsidiaries for such quarter and for
the elapsed portion of the year ended with the last day of such quarter, each of
which shall set forth in comparative form such figures as at the end of and for
such quarter and appropriate prior period and shall be certified by the chief
financial officer, chief accounting officer or controller of the Borrower to
have been prepared in accordance with GAAP and to present fairly in all material
respects the financial position of the Borrower on a consolidated and
consolidating basis with its Subsidiaries, as at the end of such period and the
results of operations for such period, and for the elapsed portion of the year
ended with the last day of such period, subject only to normal year-end and
audit adjustments; and
          Section 6.2 Annual Financial Statements and Information. Within
ninety-five (95) days (or five (5) days following such shorter period as
required by Applicable Law) after the end of each fiscal year of the Borrower:
(a) the audited consolidated balance sheet of the Borrower and its Subsidiaries
as of the end of such fiscal year and the related audited consolidated
statements of operations for such fiscal year and for the previous fiscal year,
the related audited consolidated statements of cash flow and members’ equity for
such fiscal year and for the previous fiscal year, each of which shall be
accompanied by an opinion of independent certified public accountants of
recognized national standing acceptable to the Administrative Agent (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of the audit) and (b) the unaudited consolidating
balance sheet of the Borrower and its Subsidiaries as of the end of such fiscal
year and the related unaudited consolidating statements of operations for such
fiscal year and for the previous

77



--------------------------------------------------------------------------------



 




fiscal year, the related unaudited consolidating statement of members’ equity
for such fiscal year and for the previous fiscal year, each of which shall set
forth in comparative form such figures as at the end of and for such fiscal year
and appropriate prior period and shall be certified by the chief financial
officer or controller of the Borrower to have been prepared in accordance with
GAAP and to present fairly in all material respects the financial position of
the Borrower on a consolidated and consolidating basis with its Subsidiaries as
at the end of such period and the results of operations for such period, subject
only to the absence of footnotes and normal year-end and audit adjustments.
          Section 6.3 Performance Certificates. At the time the financial
statements are furnished pursuant to Sections 6.1 and 6.2 and at such other
times as the Administrative Agent shall reasonably request, a certificate of the
president, chief financial officer, chief accounting officer or controller of
the Borrower as to its financial performance, in substantially the form attached
hereto as Exhibit H (each, a “Performance Certificate”):
          (a) setting forth as and at the end of such quarterly period or fiscal
year, as the case may be, the arithmetical calculations required to establish
(i) any adjustment to the Applicable Margins, as provided for in Section 2.3(f)
or the Commitment Fees, as provided for in Section 2.4(a) and (ii) whether or
not the Borrower was in compliance with the requirements of Section 7.8;
          (b) stating that, to his or her knowledge, no Default has occurred as
at the end of such quarterly period or year, as the case may be, or, if a
Default has occurred, disclosing each such Default and its nature, when it
occurred, whether it is continuing and the steps being taken by the Borrower
with respect to such Default; and
          (c) containing a list of all Acquisitions, Investments (other than
Cash Equivalents), Restricted Payments and Asset Sales, in each case, which
exceed $5,000,000 per transaction or series of related transactions, for the
eight (8) quarter period then ended or most recently ended, together with the
total amount for each of the foregoing categories.
          Section 6.4 Copies of Other Reports.
          (a) Promptly upon receipt thereof, copies of all reports, if any,
submitted to the Borrower by the Borrower’s independent public accountants
regarding the Borrower, including, without limitation, any management report
submitted to the board of directors of the Borrower prepared in connection with
the annual audit referred to in Section 6.2.
          (b) From time to time and promptly upon each request, such data,
certificates, reports, statements, documents or further information regarding
the business, assets, liabilities, financial position, projections, results of
operations or business prospects of the Borrower or any of its Subsidiaries, as
the Administrative Agent or any Lender may reasonably request.
          (c) Annually, certificates of insurance indicating that the
requirements of Section 5.5 remain satisfied for such fiscal year, together
with, upon request, copies of any new or replacement insurance policies obtained
during such year.

78



--------------------------------------------------------------------------------



 



          (d) Within sixty (60) days of the beginning of each fiscal year, the
annual budget for the Borrower and its Subsidiaries on a quarter by quarter
basis.
          (e) Promptly upon their becoming available, copies of (i) all
financial statements, reports, notices and proxy statements sent or made
available generally by the Borrower to its security holders or by any Subsidiary
to its security holders other than the Borrower or another Subsidiary, (ii) all
regular and periodic reports and all registration statements (other than on Form
S-8 or a similar form) and prospectuses, if any, filed by the Borrower or any of
its Subsidiaries with any securities exchange or with the United States
Securities and Exchange Commission or any governmental or private regulatory
authority, (iii) all press releases and other statements made available
generally by the Borrower or any of its Subsidiaries to the public concerning
material developments in the business of the Borrower or any of its
Subsidiaries, (iv) any material non-routine correspondence or official notices
received by the Borrower, or any of its Subsidiaries from the FCC or other
communications regulatory authority, and (v) all material information filed by
the Borrower or any of its Subsidiaries with the FCC (including all Ownership
Reports and amendments or supplements to any Ownership Report).
          (f) Promptly upon (i) receipt of notice of (A) any forfeiture,
non-renewal, cancellation, termination, revocation, suspension, impairment or
material modification of any material License held by the Borrower or any of its
Subsidiaries, or any notice of default or forfeiture with respect to any such
License, or (B) any refusal by any Governmental Authority or agency (including
the FCC) to renew or extend any such License, a certificate specifying the
nature of such event, the period of existence thereof, and what action the
Borrower and its Subsidiaries are taking and propose to take with respect
thereto, and (ii) any Acquisition of any Station, a written notice setting forth
with respect to such Station all of the data required to be set forth in
Schedule 2 with respect to such Stations and the Licenses required in connection
with the ownership and operation of such Station (it being understood that such
written notice shall be deemed to supplement Schedule 2 attached hereto for all
purposes of this Agreement).
          Section 6.5 Notice of Litigation and Other Matters. Notice specifying
the nature and status of any of the following events, promptly, but in any event
not later than fifteen (15) days after the occurrence of any of the following
events becomes known to the Borrower:
          (a) the commencement of all proceedings and investigations by or
before any Governmental Authority and all actions and proceedings in any court
or before any arbitrator against the Borrower or any Subsidiary, or, to the
extent known to the Borrower, which could reasonably be expected to have a
Materially Adverse Effect;
          (b) any material adverse change with respect to the business, assets,
liabilities, financial position, annual budget, results of operations, business
prospects or projections of the Borrower and its Subsidiaries, taken as a whole,
other than changes in the ordinary course of business which have not had and
would not reasonably be expected to have a Materially Adverse Effect and other
than changes in the industry in which the Borrower or any of its Subsidiaries
operate which would not reasonably be expected to have a Materially Adverse
Effect;

79



--------------------------------------------------------------------------------



 



          (c) any Default or the occurrence or non-occurrence of any event
(i) which constitutes, or which with the passage of time or giving of notice or
both would constitute a default by the Borrower or any of its Subsidiaries under
any material agreement other than this Agreement and the other Loan Documents to
which the Borrower or any Subsidiary is party or by which any of their
respective properties may be bound, including, without limitation, the
Subordinated Note Indenture or any License, Operating Agreement or other
material contract, or (ii) which could have a Materially Adverse Effect, giving
in each case a description thereof and specifying the action proposed to be
taken with respect thereto;
          (d) the institution or threatened institution by PBGC of proceedings
under ERISA to terminate or to partially terminate any Plan or the commencement
or overtly threatened commencement of any litigation regarding any such Plan or
naming it or the trustee of any such Plan with respect to such Plan or any
action taken by the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate of the Borrower to withdraw or partially withdraw from any Plan or to
terminate any Plan;
          (e) the occurrence of any event subsequent to the Agreement Date
which, if such event had occurred prior to the Agreement Date, would have
constituted an exception to the representation and warranty in Section 4.1(m) of
this Agreement; and
          (f) the occurrence of any action, event, investigation, notice or
other item that could reasonably be expected to restrain, prevent or impose any
material adverse conditions on the Series C Preferred Stock Redemption or the
Note Redemption contemplated by Section 5.20.
     Documents required to be delivered pursuant to Section 6.1 or 6.2 (to the
extent any such documents are included in materials otherwise filed with the
United States Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
in Section 11.1; or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (x) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (y) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Performance Certificates required by Section 6.3 to the Administrative
Agent. Except for such Performance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

80



--------------------------------------------------------------------------------



 



     The Borrower hereby acknowledges that the Administrative Agent and/or the
Lead Arranger will make available to the Lenders and the Issuing Bank, subject
to Section 11.5(f), materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on SyndTrak Online or another similar electronic system (the
“Platform”). The Borrower will cooperate with the Administrative Agent in
connection with the publication of Borrower Materials pursuant to this Article 6
and will designate Borrower Materials (a) that are either available to the
public or not material with respect to the Borrower and its Subsidiaries or any
of their respective securities for purposes of United States federal and state
securities laws, as “Public Information” and (b) that are not Public Information
as “Private Information”.
ARTICLE 7
Negative Covenants
     So long as any of the Obligations is outstanding and unpaid (other than
contingent indemnity and expense reimbursement obligations for which no claim
has been made) or the Lenders have an obligation to fund Advances hereunder
(whether or not the conditions to borrowing have been or can be fulfilled), and
unless the Required Lenders, or such greater number of Lenders as may be
expressly provided herein, shall otherwise give their prior consent in writing:
          Section 7.1 Indebtedness of the Borrower and its Subsidiaries. The
Borrower shall not, and shall not permit any of its Subsidiaries to, create,
assume, incur or otherwise become or remain obligated in respect of, or permit
to be outstanding, any Indebtedness except:
     (a) the Obligations (excluding Interest Rate Hedge Obligations permitted
pursuant to Section 7.1(b)) and any Incremental Facility Loans permitted
hereunder;
     (b) Indebtedness incurred in connection with any Interest Rate Hedge
Agreement (i) with a counterparty and upon terms and conditions (including
interest rate) reasonably satisfactory to the Administrative Agent or
(ii) required pursuant to Section 5.12; provided that any counterparty that is a
Lender or an Affiliate of a Lender shall be deemed satisfactory to the
Administrative Agent;
     (c) Subordinated Indebtedness incurred on terms and conditions satisfactory
to the Administrative Agent; provided that any Subordinated Indebtedness
incurred to refinance, replace, renew or extend the Subordinated Indebtedness
existing on the Agreement Date and that is on terms and conditions substantially
similar to the Subordinated Indebtedness being refinanced, replaced, renewed or
extended shall be deemed satisfactory to the Administrative Agent; and provided
further that, in each case, the Net Proceeds (Indebtedness) of such Subordinated
Indebtedness in excess of any such Subordinated Indebtedness being refinanced,
replaced, renewed or extended in connection therewith, shall be applied pursuant
to Section 2.6(b)(v), other than the Net Proceeds (Indebtedness) of any
Subordinated Indebtedness incurred to pay all or a portion of the purchase price
in connection with an Acquisition or to consummate

81



--------------------------------------------------------------------------------



 



an Investment, in each case as permitted pursuant to Section 7.6 (provided that
(i) the Administrative Agent has received prior written notice of the incurrence
of such Subordinated Indebtedness at the time of any notice required pursuant to
Section 7.6, (ii) such Subordinated Indebtedness is incurred not more than
60 days prior to the consummation of such Acquisition or Investment and (iii) no
Default or Event of Default has occurred and is continuing at the time of such
incurrence or would exist after giving effect thereto);
     (d) Indebtedness existing on the Agreement Date and set forth on
Schedule 6, and, so long as no Default or Event of Default shall have occurred
and be continuing or would result therefrom, any refinancings, refundings,
renewals or extensions thereof; provided that such refinancings, refundings,
renewals or extensions shall be (A) no more restrictive on the Borrower and its
Subsidiaries than the Indebtedness being refinanced, refunded, renewed or
extended and (B) in an amount not greater than the amount outstanding at the
time of such refinancing, refunding, renewal or extension plus an amount equal
to a reasonable premium or other reasonable amount paid, and fees (including
prepayment fees) and expenses reasonably incurred, in connection with such
refinancing, refunding, renewal or extension; and
     (e) other Indebtedness; provided that (i) the Borrower and its Subsidiaries
shall be in pro forma compliance with the financial covenant set forth in
Section 7.8 both before and after giving effect to the incurrence of such
Indebtedness, (ii) no Default or Event of Default has occurred and is continuing
both before and after giving effect to the incurrence of such Indebtedness and
(iii) the Administrative Agent shall have approved the terms and conditions for
each incurrence of Indebtedness in excess of $25,000,000 (other than Permitted
Secured Indebtedness), which approval shall not be unreasonably withheld,
delayed or conditioned.
          Section 7.2 Limitation on Liens. The Borrower shall not, and shall not
permit any of its Subsidiaries to, create, assume, incur or permit to exist or
to be created, assumed, incurred or permitted to exist, directly or indirectly,
any Lien on any of its properties or assets, whether now owned or hereafter
acquired, except for Permitted Liens. The Borrower shall not, and shall not
permit any of its Subsidiaries to undertake, covenant or agree with any third
party that it will not create, assume, incur or permit to exist any Lien in the
favor the Administrative Agent or the Lenders securing the Obligations on any of
its assets or properties, whether now owned or hereafter acquired, except for
any such undertakings, covenants or agreements in connection with Permitted
Liens.
          Section 7.3 Amendment and Waiver. The Borrower shall not, and shall
not permit any of its Subsidiaries to, enter into any amendment of, or agree to
or accept or consent to any waiver of any of the provisions of its articles or
certificate of incorporation, or its partnership agreement or its by-laws, as
appropriate, any License or Operating Agreement or any of the documents
evidencing Subordinated Indebtedness, in each case, in any respect materially
adverse to the Administrative Agent or any Lender or any of their rights or
claims under any of the Loan Documents.
          Section 7.4 Liquidation, Merger or Disposition of Assets.

82



--------------------------------------------------------------------------------



 



          (a) Disposition of Assets. The Borrower shall not, and shall not
permit any of its Subsidiaries to, make any Asset Sale; provided, however, that
the Borrower and its Subsidiaries, or any of them, may make Asset Sales if such
Asset Sales:
               (i) are in the ordinary course of business of assets held for
resale in the ordinary course of business or the trade in or replacement of
assets in the ordinary course of business,
               (ii) consist of assets in exchange for which the Borrower or any
Subsidiary receives property or other consideration at least equal to the fair
market value of the assets so exchanged as determined by the board of directors
of the Borrower; provided that at least ten (10) days prior to the completion of
such exchange, the Borrower shall provide to the Administrative Agent (in each
case in form and substance reasonably satisfactory to the Administrative Agent):
               (A) a written notification of such exchange describing the assets
to be exchanged and the proposed closing date of the exchange;
               (B) a certificate, executed by an Authorized Signatory of the
Borrower, (x) certifying that the board of directors has determined that the
property or other consideration received by the Borrower and its Subsidiaries is
at least equal to the fair market value of the assets so exchanged,
(y) attaching calculations evidencing that the property or other consideration
received by the Borrower and its Subsidiaries is at least equal to the fair
market value of the assets so exchanged and (z) attaching any other information
considered by the board of directors and evidencing the board of directors’
analysis of the attached calculations in making the determination that the
property or other consideration received by the Borrower and its Subsidiaries is
at least equal to the fair market value of the assets so exchanged;
               (C) such other documentation as the Administrative Agent shall
reasonably request;
          provided further, that any cash or Cash Equivalents that are received
by the Borrower or any Subsidiary in connection with any asset exchange pursuant
to this Section 7.4(a)(ii) shall be applied pursuant to Section 2.6(b)(iii),
               (iii) do not exceed $25,000,000 in the aggregate per fiscal year,
so long as:
               (A) at least seventy-five percent (75%) of the consideration
received in each such Asset Sale (or series of related Asset Sales) is in the
form of cash or Cash Equivalents; and
               (B) the proceeds of such Asset Sale (or series of related Asset
Sales) are applied pursuant to Section 2.6(b)(iii);

83



--------------------------------------------------------------------------------



 



     provided that the aggregate amount of any cash or Cash Equivalents that are
received by the Borrower or any Subsidiary pursuant to an Asset Sale made during
such fiscal year and permitted under Section 7.4(a)(ii) shall be included in
determining the amounts of Asset Sales permitted under this Section 7.4(a)(iii),
               (iv) consist of the sale or discount without recourse by the
Borrower or any Subsidiary thereof of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof,
               (v) consist of leases, subleases or licenses granted by the
Borrower or any of its Subsidiaries to third Persons in the ordinary course of
business that do not interfere in any material respect with the business of the
Borrower or any of its Subsidiaries or
               (vi) arise on account of the disposition of any Interest Rate
Hedge Agreement.
          (b) Liquidation or Merger. The Borrower shall not, and shall not
permit any of its Subsidiaries to, at any time liquidate or dissolve itself (or
suffer any liquidation or dissolution) or otherwise wind up, or enter into any
merger, other than (so long as no Default exists or would be caused thereby):
(i) a merger or consolidation among the Borrower and one or more of its
Subsidiaries, provided that (other than a merger of Gray with and into a New
Borrower in connection with a Holding Company Reorganization) the Borrower is
the surviving corporation, or (ii) a merger solely between or among two or more
Subsidiaries of the Borrower, or (iii) in connection with an Acquisition
permitted hereunder effected by a merger in which the Borrower or, in a merger
in which the Borrower is not a party, a Subsidiary of the Borrower is the
surviving corporation or the surviving corporation becomes a Subsidiary of the
Borrower and complies with the requirements of Section 5.13, or (iv) in
connection with a Holding Company Reorganization.
          Section 7.5 Limitation on Guaranties. The Borrower shall not, and
shall not permit any of its Subsidiaries to, at any time Guaranty, assume, be
obligated with respect to, or permit to be outstanding any Guaranty of, any
obligation of any other Person other than: (a) a guaranty by endorsement of
negotiable instruments for collection in the ordinary course of business; (b) as
may be contained in any Loan Document; (c) Guaranties of Indebtedness incurred
as permitted pursuant to Section 7.1 (provided, in each case of a Guaranty under
this clause (c), that (i) any Guaranty of Subordinated Indebtedness shall be
subordinated to the Obligations on terms and conditions satisfactory to the
Administrative Agent and (ii) the Borrower shall have provided to the
Administrative Agent and the Lenders calculations in form and substance
reasonably satisfactory to the Administrative Agent, specifically demonstrating
compliance with Section 7.8 after giving effect to such Guaranty) or
(d) Guaranties existing on the Agreement Date and identified on Schedule 12.
          Section 7.6 Investments and Acquisitions. The Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly make any
Acquisition or Investment; provided, however, that so long as no Default or
Event of Default exists or would be caused thereby the Borrower and its
Subsidiaries may:

84



--------------------------------------------------------------------------------



 



          (a) make Investments in Cash Equivalents;
          (b) make Investments in Subsidiaries that are party to the Subsidiary
Guaranty;
          (c) make Acquisitions subject to satisfaction of the following
conditions:
               (i) such Acquisition is in a Permitted Business;
               (ii) the Borrower complies with Sections 5.13 and 5.16; and
               (iii) for any Acquisition with aggregate consideration (including
all cash payments, equity issuances and Indebtedness in connection therewith) in
excess of $25,000,000:
               (A) the Borrower shall have given to the Administrative Agent
written notice of such Acquisition at least fifteen (15) days prior to executing
any binding commitment with respect thereto, which notice shall state the
additional amounts, if any, of Liens to be incurred in connection therewith, and
the structure of the transaction shall be in form and substance reasonably
acceptable to the Administrative Agent;
               (B) the Borrower shall have provided to the Administrative Agent
five (5) days prior to the consummation of the proposed Acquisition the
agreement governing such Acquisition (and all related documents and instruments
to the extent reasonably requested by the Administrative Agent); and
               (C) the Borrower shall have provided to the Administrative Agent
and the Lenders within ten (10) days prior to the consummation of the proposed
Acquisition an acquisition report signed by an executive officer of the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, which shall include, without limitation, (X) financial calculations
specifically demonstrating the Borrower’s pro forma compliance with Section 7.8
after giving effect to such Acquisition and (Y) financial projections for the
Borrower for a five (5) year period after the closing of such Acquisition after
giving effect to such Acquisition, including, without limitation, a statement of
sources and uses of funds for such Acquisition showing, among other things, the
sources of financing for such Acquisition, and demonstrating Borrower’s ability
to meet its repayment obligations hereunder through the Maturity Date;
          (d) make Investments in the form of Interest Rate Hedge Agreements
permitted pursuant to Section 7.1;
          (e) make deposits, prepayments and other credits to suppliers, lessors
and landlords made in the ordinary course of business;

85



--------------------------------------------------------------------------------



 



          (f) make advances by the Borrower or any Subsidiary to employees for
moving and travel expenses and similar expenses in an aggregate amount not to
exceed $1,000,000 at any one time;
          (g) make other Investments in joint ventures or similar business
arrangements; provided, that on or prior to the consummation of any such
Investment or series of related Investments in excess of $10,000,000, the
Borrower shall provide to the Administrative Agent, (i) in form and substance
reasonably satisfactory to the Administrative Agent, financial calculations
specifically demonstrating the Borrower’s pro forma compliance with Section 7.8
after giving effect to such Investment, (ii) in form and substance reasonably
satisfactory to the Administrative Agent, financial projections for the Borrower
for a five (5) year period after the closing of such Investment after giving
effect to such Investment, including, without limitation, a statement of sources
and uses of funds for such Investment showing, among other things, the sources
of financing for such Investment, and demonstrating Borrower’s ability to meet
its repayment obligations hereunder through the Maturity Date,
(iii) certification that no Default or Event of Default exists or will be caused
by such Investment and (iv) copies of the documentation governing such
Investment;
          (h) acquire and hold promissory notes and/or Capital Stock issued by
the purchaser or purchasers in connection with an Asset Sale permitted under
Section 7.4; provided, that such promissory notes and/or Capital Stock shall be
pledged to the Administrative Agent for the ratable benefit of itself and the
other Secured Parties in accordance with the Collateral Agreement or
          (i) in the ordinary course of business, make Investments in Capital
Expenditures.
          Section 7.7 Restricted Payments. The Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly declare or make any
Restricted Payment; provided, however, that:
          (a) any Subsidiary of the Borrower may make Restricted Payments to the
Borrower or to a wholly owned Subsidiary of the Borrower;
          (b) the Borrower may purchase subordinated notes in the open market
issued in connection with any Subordinated Indebtedness, so long as no Default
or Event of Default exists at the time of making such purchase or would exist
after giving effect thereto;
          (c) the Borrower may make payments of current interest on any
Subordinated Indebtedness, subject to the subordination terms thereof;
          (d) the Borrower may make payments of Indebtedness solely by issuance
of the Capital Stock of the Borrower;

86



--------------------------------------------------------------------------------



 



          (e) the Borrower may redeem the Series C Preferred Stock in connection
with the Series C Preferred Stock Redemption;
          (f) the Borrower may redeem all of the Senior Subordinated Notes in
connection with the Note Redemption, in accordance with the terms of
Section 5.20;
          (g) so long as no Default or Event of Default has occurred and is
continuing or would result after giving effect to such Restricted Payment, the
Borrower may pay dividends to holders of its Capital Stock (including, without
limitation, after the completion of a Holding Company Reorganization, dividends
to the Holding Company or any Intermediate Holding Company to enable the Holding
Company to (A) make dividends to holders of its Capital Stock or (B) fund
payments of current interest on any Permitted Holding Company Indebtedness) (any
such dividend payments, the “Designated Dividends”); provided that the aggregate
amount of all such Restricted Payments made pursuant to this Section 7.7(g)
shall not exceed $15,000,000 in any fiscal year;
          (h) so long as no Default or Event of Default has occurred and is
continuing or would result after giving effect to such Restricted Payment, the
Borrower may (i) make Designated Dividends (in addition to the Designated
Dividends permitted pursuant to Section 7.7(g)) and (ii) repurchase its Capital
Stock (or, after the completion of a Holding Company Reorganization make
Restricted Payments to the Holding Company, or any Intermediate Holding Company,
to fund repurchases of the Capital Stock of the Holding Company) in an aggregate
amount not to exceed $150,000,000 during the term of this Agreement; provided,
that Restricted Payments of the type referred to in this Section 7.7(h) made
(i) on or after December 31, 2010 and (ii) at a time that the Leverage Ratio of
the Borrower and its Subsidiaries is less than or equal to 6.00 to 1.00
(calculated both before and after giving pro forma effect to such Restricted
Payment) shall not count against the $150,000,000 limitation set forth in this
Section 7.7(h); and
          (i) after the completion of a Holding Company Reorganization, the
Borrower may make Restricted Payments, directly or indirectly, to the Holding
Company to pay (i) taxes attributable to the operations of the Borrower and its
Subsidiaries and (ii) Holding Company Overhead Expenses.
          Section 7.8 Leverage Ratio. At all times, the Borrower shall not
permit its Leverage Ratio to exceed the ratios set forth below during the
periods indicated.

                                              Period   Leverage Ratio
Agreement Date through June 29, 2008
    8.25 : 1.00    
June 30, 2008 through December 30, 2008
    7.75 : 1.00  
December 31, 2008 through December 30, 2009
    7.25 : 1.00  
December 31, 2009 through December 30, 2010
    7.00 : 1.00  
December 31, 2010 and thereafter
    6.50 : 1.00  

87



--------------------------------------------------------------------------------



 



          Section 7.9 Affiliate Transactions. Except as specifically provided
herein and as may be described on Schedule 5 attached hereto, the Borrower shall
not, and shall not permit any of its Subsidiaries to, at any time engage in any
transaction with an Affiliate, or make an assignment or other transfer of any of
its properties or assets to any Affiliate on terms no less advantageous to the
Borrower or such Subsidiary than would be the case if such transaction had been
effected with a non-Affiliate.
          Section 7.10 Real Estate. Neither the Borrower nor any of its
Subsidiaries shall purchase any real estate or enter into any sale-leaseback
transaction except (a) as contemplated in an Acquisition permitted under
Section 7.6 and (b) real estate purchases useful in connection with the
Borrower’s business made in the ordinary course of business.
          Section 7.11 ERISA Liabilities. The Borrower shall not, and shall
cause each of its ERISA Affiliates not to, enter into any Multiemployer Plan.
          Section 7.12 No Limitation on Upstream Dividends by Subsidiaries. The
Borrower shall not permit any Subsidiary to enter into or agree, or otherwise
become subject (other than pursuant to Applicable Law), to any agreement,
contract or other arrangement with any Person pursuant to the terms of which
(a) such Subsidiary is or would be prohibited from or limited in declaring or
paying any cash dividends or distributions on any class of its Capital Stock
owned directly or indirectly by the Borrower or from making any other
distribution on account of any class of any such Capital Stock (herein referred
to as “Upstream Dividends”) or (b) the declaration or payment of Upstream
Dividends by a Subsidiary to the Borrower or to another Subsidiary, on an annual
or cumulative or other basis, is or would be otherwise limited or restricted.
          Section 7.13 Nature of Business.
          (a) The Borrower shall not, and shall cause each of its Subsidiaries
not to alter in any material respect the character or conduct of the business
conducted by the Borrower and its Subsidiaries as of the Agreement Date.
          (b) With respect to the Holding Company or Intermediate Holding
Company (if any), engage in any business, operations or activities other than
holding all of the Capital Stock of an Intermediate Holding Company or the
Borrower (as applicable) owned thereby, incurrence of Permitted Holding Company
Indebtedness and activities reasonably complementary and incidental thereto.
ARTICLE 8
Default
          Section 8.1 Events of Default. Each of the following shall constitute
an Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
governmental or non-governmental body:

88



--------------------------------------------------------------------------------



 



          (a) Any representation or warranty made under this Agreement shall
prove incorrect or misleading in any material respect (or any representation or
warranty made under this Agreement that is qualified by materiality or
Materially Adverse Effect shall prove incorrect or misleading in any respect)
when made or deemed to be made pursuant to Section 4.2;
          (b) The Borrower shall default in the payment of: (i) any interest on
the Loans or fees or other amounts payable to the Lenders and the Administrative
Agent under any of the Loan Documents, or any of them, when due, and such
Default shall not be cured by payment in full within three (3) Business Days
from the due date; or (ii) any principal on the Loans when due;
          (c) The Borrower, any Intermediate Holding Company or the Holding
Company (as applicable) shall default in the performance or observance of any
agreement or covenant contained in Sections 5.1(a), 5.10, 5.13, 5.16, 5.20(a),
5.21 or 6.5(c) or in Article 7;
          (d) The Borrower shall default in the performance or observance of any
agreement or covenant contained in Article 6 (other than Section 6.5(c)), and
such default shall not be cured within a period of ten (10) days from the
occurrence of such Default;
          (e) The Borrower shall default in the performance or observance of any
other agreement or covenant contained in this Agreement not specifically
referred to elsewhere in this Section 8.1, and such default shall not be cured
within a period of thirty (30) days from the occurrence of such Default;
          (f) There shall occur any default in the performance or observance of
any agreement or covenant or breach of any representation or warranty contained
in any of the Loan Documents (other than this Agreement or as otherwise provided
in Section 8.1) by the Borrower, any of its Subsidiaries, or any other obligor
thereunder, which shall not be cured within a period of thirty (30) days from
the occurrence of such Default;
          (g) There shall be entered and remain unstayed a decree or order for
relief in respect of the Borrower or any of its Subsidiaries under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
applicable federal or state bankruptcy law or other similar law, or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or similar
official of the Borrower or any of its Subsidiaries, or of any substantial part
of their respective properties, or ordering the winding-up or liquidation of the
affairs of the Borrower, or any of its Subsidiaries; or an involuntary petition
shall be filed against the Borrower or any of its Subsidiaries and a temporary
stay entered, and (i) such petition and stay shall not be diligently contested,
or (ii) any such petition and stay shall continue undismissed for a period of
sixty (60) consecutive days;
          (h) The Borrower or any of its Subsidiaries shall file a petition,
answer or consent seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other applicable federal or state
bankruptcy law or other similar law, or the Borrower or any of its Subsidiaries
shall consent to the institution of proceedings thereunder or

89



--------------------------------------------------------------------------------



 




to the filing of any such petition or to the appointment or taking of possession
of a receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Borrower or any of its Subsidiaries or of any
substantial part of their respective properties, or the Borrower or any of its
Subsidiaries shall fail generally to pay their respective debts as they become
due or shall be adjudicated insolvent; the Borrower shall suspend or discontinue
its business; the Borrower or any of its Subsidiaries shall have concealed,
removed any of its property with the intent to hinder or defraud its creditors
or shall have made a fraudulent or preferential transfer under any applicable
fraudulent conveyance or bankruptcy law, or the Borrower or any of its
Subsidiaries shall take any action in furtherance of any such action;
          (i) The occurrence of either of the following events:
               (1) judgments which have not been paid or discharged or stayed
pending appeal or removed to bond either (A) within thirty (30) days after the
entry thereof or (B) after the expiration of any stay (as applicable), which are
not covered by insurance or indemnification (where the indemnifying party has
agreed to indemnify and is financially able to do so) shall be entered by any
court against the Borrower or any of its Subsidiaries for the payment of money
which exceeds either:
     (x) $15,000,000 for any such individual judgment, or
     (y) $25,000,000 in the aggregate for all such judgments referred to in this
Section 8.1(i)(1) plus the amount of all property of the Borrower or its
Subsidiaries that is subject to all issuances, levies or similar processes
described in clause (2) below, or
               (2) warrants of attachment or execution or similar processes
which have not been paid or discharged or stayed pending appeal or removed to
bond either (A) within thirty (30) days after the issuance or levy thereof or
(B) after the expiration of any stay (as applicable), which are not covered by
insurance or indemnification (where the indemnifying party has agreed to
indemnify and is financially able to do so) shall be issued or levied against
property of the Borrower or any of its Subsidiaries which, together with all
other such property of the Borrower or any of its Subsidiaries subject to other
such process, exceeds in value either:
     (x) $15,000,000 for each such individual issuance or levy, or
     (y) $25,000,000 in the aggregate for all such issuances, levies or similar
processes referred to in this Section 8.1(i)(2), plus all judgments described in
clause (1) above;
          (j) Except as could not reasonably be expected to have a Materially
Adverse Effect:
          there shall be at any time any “accumulated funding deficiency,” as
defined in ERISA or in Section 412 of the Code, with respect to any Plan
maintained by the Borrower or any of its Restricted Subsidiaries or any ERISA
Affiliate, or to which the Borrower or any of its Restricted Subsidiaries or any
ERISA Affiliate has any liabilities, or any trust created thereunder; or

90



--------------------------------------------------------------------------------



 



          a trustee shall be appointed by a United States District Court to
administer any such Plan; or
          the PBGC shall institute proceedings to terminate any such Plan; or
          the Borrower or any of its Restricted Subsidiaries or any ERISA
Affiliate shall incur any liability to PBGC in connection with the termination
of any such Plan; or
          any Plan or trust created under any Plan of the Borrower or any of its
Restricted Subsidiaries or any ERISA Affiliate shall engage in a “prohibited
transaction” (as such term is defined in Section 406 of ERISA or Section 4975 of
the Code) which would subject any such Plan, any trust created thereunder, any
trustee or administrator thereof, or any party dealing with any such Plan or
trust to the tax or penalty on “prohibited transactions” imposed by Section 502
of ERISA or Section 4975 of the Code;
          (k) There shall occur (i) any default under any instrument, document
or agreement relating to any Indebtedness of the Borrower or any of its
Subsidiaries in an aggregate principal amount exceeding $25,000,000; (ii) any
event or condition the occurrence of which would permit acceleration of such
Indebtedness, or which, as a result of a failure to comply with the terms
thereof, would make such Indebtedness otherwise due and payable, and which event
or condition has not been cured within any applicable cure period or waived in
writing prior to any declaration of an Event of Default or acceleration of the
Loans hereunder; or (iii) any material default under any Interest Rate Hedge
Agreement which would permit the obligation of the Borrower to make payments to
the counterparty thereunder to be then due and payable, and such default has not
been cured within any applicable cure period or waived in writing prior to any
declaration of an Event of Default or acceleration of the Loans hereunder;
          (l) Any Loan Document or any material provision thereof, shall at any
time and for any reason be declared by a court of competent jurisdiction to be
null and void, or a proceeding shall be commenced by the Borrower or any of its
Subsidiaries or by any governmental authority having jurisdiction over the
Borrower or any of its Subsidiaries seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or the Borrower or any of its Subsidiaries shall deny that
it has any liability or obligation for the payment of principal or interest
purported to be created under any Loan Document;
          (m) Any Security Document shall for any reason, fail or cease (except
by reason of lapse of time) to create a valid and perfected and first-priority
Lien on or Security Interest in any portion of the Collateral purported to be
covered thereby other than as a result of the action or inaction of the
Administrative Agent or the Lenders, subject only to Permitted Liens;
     (n) (i) At any time prior to a Holding Company Reorganization, (A) any
Person (or group of Persons) is or becomes the “beneficial owner” (within the
meaning of Rules 13d-3 and 13d-5 under the federal Securities Exchange Act of
1934, as amended),

91



--------------------------------------------------------------------------------



 



directly or indirectly, of a percentage of the voting Capital Stock of the
Borrower greater than thirty-five percent (35%), other than any Permitted
Holder; or (B) during any period of twenty-four (24) consecutive months,
individuals who at the beginning of such period constituted the Board of
Directors of the Borrower (together with any new directors whose election by
such Board or whose nomination for election by the stockholders of the Borrower
was approved by a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors then in office; or (C) except as permitted
pursuant to this Agreement, the Borrower shall cease or fail to own, directly or
indirectly, beneficial and legal title to all of the issued and outstanding
Capital Stock of each of its Subsidiaries or any Subsidiary of the Borrower
shall cease to be a wholly owned Subsidiary of the Borrower; and
     (ii) At any time after a Holding Company Reorganization, (A) any Person (or
group of Persons) is or becomes the “beneficial owner” (within the meaning of
Rules 13d-3 and 13d-5 under the federal Securities Exchange Act of 1934, as
amended), directly or indirectly, of a percentage of the voting Capital Stock of
the Holding Company greater than thirty-five percent (35%), other than any
Permitted Holder; or (B) during any period of twenty-four (24) consecutive
months, individuals who at the beginning of such period constituted the Board of
Directors of the Holding Company (together with any new directors whose election
by such Board or whose nomination for election by the stockholders of the
Holding Company was approved by a majority of the directors then still in office
who were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors then in office; or (C) except as
permitted pursuant to this Agreement, the Holding Company shall cease or fail to
own, directly (or indirectly through one or more Intermediate Holding
Companies), beneficial and legal title to all of the issued and outstanding
Capital Stock of the Borrower; or (D) except as permitted pursuant to this
Agreement, the Borrower shall cease or fail to own, directly or indirectly,
beneficial and legal title to all of the issued and outstanding Capital Stock of
each of its Subsidiaries or any Subsidiary of the Borrower shall cease to be a
wholly owned Subsidiary of the Borrower;
          (o) Any material License shall be cancelled, terminated, rescinded,
revoked, suspended, impaired, otherwise finally denied renewal, or otherwise
modified in any material adverse respect, or shall be renewed on terms that
materially and adversely affect the economic or commercial value or usefulness
thereof; or any material License shall cease to be in full force and effect; or
the grant of any material License shall have been stayed, vacated or reversed,
or modified in any material adverse respect by judicial or administrative
proceedings; or any administrative law judge or other representative of the FCC
shall have issued an initial decision in any non-comparative material License
renewal, material License revocation or any comparative (multiple applicant)
proceeding to the effect that any material License should be revoked or not be
renewed; or any other proceeding shall have been instituted by the FCC or shall
have been commenced before any court, the FCC or any other regulatory body that
could reasonably be expected to result in (i) cancellation, termination,
rescission, revocation, material impairment, suspension or denial of renewal of
a material License, (ii) a modification of a

92



--------------------------------------------------------------------------------



 




material License in a material adverse respect or a renewal thereof on terms
that materially and adversely affect the economic or commercial value or
usefulness thereof or (iii) the forfeiture (within the meaning of 47 C.F.R.
Setion 1.80 of the FCC Regulations) or other materially adverse effect on or
with respect to any material License that would result in a Materially Adverse
Effect on the Borrower as a result of the failure by the Borrower or any
Subsidiary thereof to comply with any FCC Regulation regarding digital
television broadcasting;
          (p) Any Operating Agreement or any other agreement which is necessary
to the operation of a Station or any other Permitted Business shall be revoked
or terminated or materially, adversely modified and not replaced by a substitute
reasonably acceptable to the Required Lenders within thirty (30) days of such
revocation, termination or modification;
          (q) The Borrower’s on-the-air broadcast operations at any Station
shall be interrupted at any time for more than forty-eight (48) hours, whether
or not consecutive, during any period of five (5) consecutive days, and such
interruption could reasonably be expected to have a Materially Adverse Effect;
or
          (r) The Borrower shall fail to comply with any agreement or instrument
governing or evidencing any Subordinated Indebtedness or any separate
subordination agreement, and the Administrative Agent shall have determined that
such failure to comply could reasonably be expected to have a material adverse
effect on the Borrower or any of its Subsidiaries or on its ability to perform
its obligations hereunder or under any of the Loan Documents or on the rights
and remedies of the Administrative Agent and the Lenders hereunder or under the
Loan Documents.
          Section 8.2 Remedies.
          (a) If an Event of Default specified in Section 8.1 (other than an
Event of Default under Section 8.1(g) or (h)) shall have occurred and shall be
continuing, the Administrative Agent, at the request of the Required Lenders
subject to Section 9.9, shall (i) (A) terminate the Commitments, and/or
(B) declare the principal of and interest on the Loans and all other amounts
owed to the Lenders and the Administrative Agent under this Agreement, the Notes
and any other Loan Documents to be forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, to the extent permitted by Applicable Law, anything in
this Agreement, the Notes or any other Loan Document to the contrary
notwithstanding, and the Commitments shall thereupon forthwith terminate and
(ii) require the Borrower to, and the Borrower shall thereupon, deposit in an
interest bearing account with the Administrative Agent, as cash collateral for
the Obligations, an amount equal to the maximum amount currently or at any time
thereafter to be drawn on all outstanding Letters of Credit, and the Borrower
hereby pledges to the Administrative Agent, the Lenders and the Issuing Bank and
grants to them a security interest in, all such cash as security for the
Obligations.
          (b) Upon the occurrence and continuance of an Event of Default
specified in Section 8.1(g) or (h), all principal, interest and other amounts
due hereunder, and all other Obligations (other than Interest Rate Hedge
Obligations), shall thereupon and concurrently

93



--------------------------------------------------------------------------------



 



therewith become due and payable and the Commitments shall forthwith terminate
and the principal amount of the Loans outstanding hereunder shall bear interest
at the Default Rate, and the Borrower shall thereupon, deposit in an interest
bearing account with the Administrative Agent, as cash collateral for the
Obligations, an amount equal to the maximum amount currently or at any time
thereafter to be drawn on all outstanding Letters of Credit, all without any
action by the Administrative Agent, the Lenders, the Required Lenders and the
Issuing Bank, or any of them, and without presentment, demand, protest or other
notice of any kind, all of which are expressly waived, to the extent permitted
by Applicable Law, anything in this Agreement or in the other Loan Documents to
the contrary notwithstanding, and the Borrower hereby pledges to the
Administrative Agent, the Lenders and the Issuing Bank and grants to them a
security interest in, all such cash as security for the Obligations.
          (c) Upon acceleration of the Obligations (other than Interest Rate
Hedge Obligations), as provided in subsection (a) or (b) of this Section 8.2,
the Administrative Agent and the Lenders shall have all of the post-default
rights granted to them, or any of them, as applicable under the Loan Documents
and under Applicable Law.
          (d) Upon acceleration of the Obligations (other than Interest Rate
Hedge Obligations), as provided in subsection (a) or (b) of this Section 8.2,
the Administrative Agent shall have the right (but not the obligation) upon the
request of the Lenders to operate the business of the Borrower and its
Subsidiaries in accordance with the terms of the Licenses and pursuant to the
terms and subject to any limitations contained in the Security Documents and,
within guidelines established by the Required Lenders, to make any and all
payments and expenditures necessary or desirable in connection therewith,
including, without limitation, payment of wages as required under the Fair Labor
Standards Act, as amended, and of any necessary withholding taxes to state or
federal authorities. In the event the Required Lenders fail to agree upon the
guidelines referred to in the preceding sentence within six (6) Business Days
after the Administrative Agent has begun to operate the business of the
Borrower, the Administrative Agent may, after giving three (3) days’ prior
written notice to the Lenders of its intention to do so, make such payments and
expenditures as it deems reasonable and advisable in its sole discretion to
maintain the normal day-to-day operation of such business. Such payments and
expenditures in excess of receipts shall constitute Advances under this
Agreement, not in excess of the amount of the Commitments. Advances made
pursuant to this Section 8.2(d) shall bear interest as provided in
Section 2.3(d) and shall be payable on demand. The making of one or more
Advances under this Section 8.2(d) shall not create any obligation on the part
of the Lenders to make any additional Advances hereunder. No exercise by the
Administrative Agent of the rights granted to it under this Section 8.2(d) shall
constitute a waiver of any other rights and remedies granted to the
Administrative Agent and the Lenders, or any of them, under this Agreement or at
law. The Borrower hereby irrevocably appoints the Administrative Agent as agent
for the Lenders, the true and lawful attorney of the Borrower, in its name and
stead and on its behalf, to execute, receipt for or otherwise act in connection
with any and all contracts, instruments or other documents in connection with
the operation of the Borrower’s business in the exercise of the Administrative
Agent’s and the Lenders’ rights under this Section 8.2(d). Such power of
attorney is coupled with an interest and is irrevocable. The rights of the
Administrative Agent under this Section 8.2(d) shall be subject to its prior
compliance with Applicable Law to the extent applicable to the exercise of such
rights.

94



--------------------------------------------------------------------------------



 



          (e) Upon acceleration of the Obligations (other than Interest Rate
Hedge Obligations), as provided in subsection (a) or (b) of this Section 8.2,
the Administrative Agent, upon request of the Required Lenders, shall have the
right to the appointment of a receiver for the properties and assets of the
Borrower and its Subsidiaries, and the Borrower, for itself and on behalf of its
Subsidiaries, hereby consents to such rights and such appointment and hereby
waives any objection the Borrower or any Subsidiary may have thereto or the
right to have a bond or other security posted by the Administrative Agent on
behalf of the Lenders, in connection therewith. The rights of the Administrative
Agent under this Section 8.2(e) shall be subject to its prior compliance with
Applicable Law to the extent applicable to the exercise of such rights.
          Section 8.3 Payments Subsequent to Declaration of Event of Default.
Subsequent to the acceleration of the Loans under Section 8.2, payments and
prepayments under this Agreement made to the Administrative Agent and the
Lenders or otherwise received by any of such Persons (from realization on
Collateral for the Obligations or otherwise) shall be paid over to the
Administrative Agent (if necessary) and distributed by the Administrative Agent
as follows: first, to the Administrative Agent’s reasonable costs and expenses,
if any, incurred in connection with the collection of such payment or
prepayment, including, without limitation, any reasonable costs incurred by it
in connection with the sale or disposition of any Collateral for the Obligations
and all amounts under Section 11.2(b); second, to the Lenders, the Issuing Bank
or the Administrative Agent on a pro rata basis, based on all such amounts then
due and payable for any fees and expenses hereunder or under any of the other
Loan Documents then due and payable; third, to the Lenders pro rata, the payment
of any unpaid interest which may have accrued on the Obligations; fourth, to the
Lenders on a pro rata basis, based on the Loans and Letter of Credit Obligations
then outstanding until all Loans and Letter of Credit Obligations have been paid
in full (and, for purposes of this clause, Interest Rate Hedge Obligations shall
be paid to the counterparty thereof on a pro rata basis with the Loans);
provided that the portion of such payment allocated to any outstanding undrawn
Letters of Credit shall be deposited as set forth in Section 8.2(a) or (b);
fifth, to the Lenders on a pro rata basis, based on the Loans outstanding to the
payment of any other unpaid Obligations; sixth, to damages incurred by the
Administrative Agent, the Issuing Bank and the Lenders, or any of them, by
reason of any breach hereof or of any other Loan Document (on a pro rata basis,
based on all such amounts then due and payable); and seventh, to the Borrower or
as otherwise required by law.
          Section 8.4 Administrative Agent May File Proofs of Claim. In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan or
Letter of Credit Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Letter of Credit
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable

95



--------------------------------------------------------------------------------



 




compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.4, 5.11,
9.9 and 11.2) allowed in such judicial proceeding; and
          (b) to file and prove a claim for the whole amount of the principal to
collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.4, 5.11, 9.9 and 11.2. Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.
ARTICLE 9
The Administrative Agent
          Section 9.1 Appointment and Authority. Each of the Lenders and the
Issuing Bank hereby irrevocably appoints Wachovia to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and neither the Borrower
nor any Subsidiary shall have rights as a third party beneficiary of any of such
provisions.
          Section 9.2 Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
          Section 9.3 Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

96



--------------------------------------------------------------------------------



 



          (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
          (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law; and
          (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.5(g) and Section 8.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the Issuing Bank.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article 3 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
          Section 9.4 Reliance by the Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Bank, the Administrative Agent may presume that such condition is

97



--------------------------------------------------------------------------------



 




satisfactory to such Lender or the Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or the Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
          Section 9.5 Delegation of Duties. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
          Section 9.6 Resignation of Administrative Agent.
     (a) The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Bank and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, in consultation with the Borrower
(provided that no such consultation shall be required if an Event of Default has
occurred and is continuing), on behalf of the Lenders and the Issuing Bank,
appoint a successor Administrative Agent meeting the qualifications set forth
above provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Bank under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the

98



--------------------------------------------------------------------------------



 



other Loan Documents, the provisions of this Article and Sections 5.11 and 11.2
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
     (b) Any resignation by Wachovia as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank, (ii) the retiring
Issuing Bank shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (iii) the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Bank to effectively assume the
obligations of the retiring Issuing Bank with respect to such Letters of Credit.
          Section 9.7 Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and the Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
          Section 9.8 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agent, documentation agents, co-agents,
book manager, lead manager, arranger, Lead Arranger or co-arranger listed on the
cover page or signature pages hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Bank hereunder.
          Section 9.9 Indemnification . To the extent that the Borrower for any
reason fails to pay any amount required under Section 5.11 or Section 11.2 of
this Agreement to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Bank or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Bank or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Bank in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or Issuing Bank in
connection with such capacity. The obligations of the Lenders under this Section
are subject to the provisions of Section 11.18.

99



--------------------------------------------------------------------------------



 



          Section 9.10 Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,
          (a) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of itself and the Lenders, under
any Loan Document (i) upon repayment of the outstanding principal of and all
accrued interest on the Loans, payment of all outstanding fees and expenses
hereunder, the termination of the Lenders’ Commitments and the expiration or
termination of all Letters of Credit, (ii) that is sold or to be sold as part of
or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) subject to Section 11.5(i), if approved, authorized or
ratified in writing by the Required Lenders; and
          (b) to subordinate any Lien on any Collateral granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such Collateral that is permitted by clause (l) of the definition of “Permitted
Liens”;
          (c) to release any Subsidiary from its obligations under the
Subsidiary Guaranty if such Subsidiary ceases to be a Subsidiary as a result of
a transaction permitted hereunder; and
          (d) to negotiate and enter into any necessary and customary
intercreditor agreements with the holders of any senior Indebtedness issued
pursuant to the terms of Section 2.14.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary from its obligations under the Subsidiary Guaranty pursuant to
this Section.
ARTICLE 10
Change in Circumstances Affecting LIBOR Advances
          Section 10.1 LIBOR Basis Determination Inadequate or Unfair. If with
respect to any proposed LIBOR Advance for any Interest Period, the
Administrative Agent determines after consultation with the Lenders that
deposits in Dollars (in the applicable amount) are not being offered to each of
the Lenders in the relevant market for such Interest Period, the Administrative
Agent shall forthwith give notice thereof to the Borrower and the Lenders,
whereupon until the Administrative Agent notifies the Borrower that the
circumstances giving rise to such situation no longer exist (which notice shall
be promptly given following the Administrative Agent’s knowledge of the
termination of any such circumstance), the obligations of any affected Lender to
make its portion of such LIBOR Advances shall be suspended.
          Section 10.2 Illegality. If after the date hereof, the adoption of any
Applicable Law, or any change in any Applicable Law (whether adopted before or
after the Agreement Date), or any change in interpretation or administration
thereof by any governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or

100



--------------------------------------------------------------------------------



 




compliance by any Lender with any directive (whether or not having the force of
law) of any such authority, central bank or comparable agency, shall make it
unlawful or impossible for any Lender to make, maintain or fund its portion of
LIBOR Advances, such Lender shall so notify the Administrative Agent, and the
Administrative Agent shall forthwith give notice thereof to the other Lenders
and the Borrower. Before giving any notice to the Administrative Agent pursuant
to this Section 10.2, such Lender shall designate a different lending office if
such designation will avoid the need for giving such notice and will not, in the
sole reasonable judgment of such Lender, be otherwise materially disadvantageous
to such Lender. Upon receipt of such notice, notwithstanding anything contained
in Article 2, the Borrower shall repay in full the then outstanding principal
amount of such Lender’s portion of each affected LIBOR Advance, together with
accrued interest thereon, on either (a) the last day of the then current
Interest Period applicable to such affected LIBOR Advances if such Lender may
lawfully continue to maintain and fund its portion of such LIBOR Advance to such
day or (b) immediately if such Lender may not lawfully continue to fund and
maintain its portion of such affected LIBOR Advances to such day. Concurrently
with repaying such portion of each affected LIBOR Advance, the Borrower may
borrow a Base Rate Advance from such Lender, whether or not it would have been
entitled to effect such borrowing and such Lender shall make such Advance, if so
requested, in an amount such that the outstanding principal amount of the
affected Loan held by such Lender shall equal the outstanding principal amount
of such Loan or Loans immediately prior to such repayment.
          Section 10.3 Increased Costs .
          (a) Increased Costs Generally. If any Change in Law shall:
               (i) impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or advances, loans or other credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the LIBOR Basis) or the Issuing Bank;
               (ii) subject any Lender or the Issuing Bank to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Advance made by it, or change
the basis of taxation of payments to such Lender or the Issuing Bank in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 2.12 and
the imposition of, or any change in the rate of any Excluded Tax payable by such
Lender or the Issuing Bank); or
               (iii) impose on any Lender or the Issuing Bank or the London
interbank market any other condition, cost or expense affecting this Agreement
or LIBOR Advances made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Advance (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such

101



--------------------------------------------------------------------------------



 



Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount) then, upon written request of such Lender or the Issuing Bank, the
Borrower shall promptly pay to any such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.
          (b) Certificates for Reimbursement. A certificate of a Lender or the
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within thirty (30) days after receipt thereof.
          (c) Delay in Requests. Failure or delay on the part of any Lender or
the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than ninety (90) days prior to the date
that such Lender or the Issuing Bank, as the case may be, notifies the Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or the Issuing Bank’s intention to claim compensation therefor
(except that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the ninety-day period referred to above shall be
extended to include the period of retroactive effect thereof if such Lender or
Issuing Bank could not reasonably have known that such resulting increased costs
or reductions might arise).
          Section 10.4 Effect On Other Advances. If notice has been given
pursuant to Section 10.1, 10.2 or 10.3 suspending the obligation of any Lender
to make its portion of any type of LIBOR Advance, or requiring such Lender’s
portion of LIBOR Advances to be repaid or prepaid, then, unless and until such
Lender notifies the Borrower that the circumstances giving rise to such
repayment no longer apply, all amounts which would otherwise be made by such
Lender as its portion of LIBOR Advances shall, unless otherwise notified by the
Borrower, be made instead as Base Rate Advances.
          Section 10.5 Claims for Increased Costs and Taxes. In the event that
any Lender (a) shall decline to make LIBOR Advances pursuant to Sections 10.1
and 10.2, (b) shall have notified the Borrower that it is entitled to claim
compensation pursuant to Sections 10.3, 2.11 or 2.12, (c) is unable to complete
the form required or subject to withholding as provided in Section 2.12 or
(d) has failed to consent to a proposed amendment, waiver, discharge or
termination which, pursuant to the terms of Section 11.12 or any other provision
of any Loan Document, requires the consent of all Lenders or all affected
Lenders and with respect to which the Required Lenders shall have granted their
consent (each such lender being an “Affected Lender”), the Borrower at its own
cost and expense may designate a replacement lender (a “Replacement Lender”) to
assume the Commitment and the obligations of any such Affected Lender hereunder,
and to purchase the outstanding Loans of such Affected Lender and such Affected
Lender’s rights hereunder and with respect thereto, and within ten (10) Business
Days

102



--------------------------------------------------------------------------------



 



of such designation the Affected Lender shall (a) sell to such Replacement
Lender, without recourse upon, warranty by or expense to such Affected Lender,
by way of an Assignment and Assumption Agreement substantially in the form of
Exhibit A attached hereto, for a purchase price equal to (unless such Lender
agrees to a lesser amount) the outstanding principal amount of the Loans of such
Affected Lender, plus all interest accrued and unpaid thereon and all other
amounts owing to such Affected Lender hereunder, and (b) assign the Commitment
of such Affected Lender and upon such assumption and purchase by the Replacement
Lender, such Replacement Lender shall be deemed to be a “Lender” for purposes of
this Agreement and such Affected Lender shall cease to be a “Lender” for
purposes of this Agreement and shall no longer have any obligations or rights
hereunder (other than any obligations or rights which according to this
Agreement shall survive the termination of the Commitment).
ARTICLE 11
Miscellaneous
          Section 11.1 Notices.
          (a) Except as otherwise expressly provided herein, all notices and
other communications under this Agreement and the other Loan Documents (unless
otherwise specifically stated therein) shall be in writing and shall be deemed
to have been given three (3) Business Days after deposit in the mail, designated
as certified mail, return receipt requested, postage-prepaid, or one
(1) Business Day after being entrusted to a reputable commercial overnight
delivery service for next day delivery, or when sent on a Business Day prior to
5:00 p.m. (Charlotte, North Carolina time) by telecopy addressed to the party to
which such notice is directed at its address determined as provided in this
Section 11.1. All notices and other communications under this Agreement shall be
given to the parties hereto at the following addresses:

  (i)   If to the Borrower, to it at:         Gray Television, Inc.
4370 Peachtree Road, N.E.
Atlanta, Georgia 30319
Attention: James C. Ryan
Telecopy: (404) 261-9607
Website: http://www.gray.tv
        with a copy to:         Proskauer Rose LLP
1585 Broadway
New York, New York 10036-8299
Attention: Janice K. Smith
Telephone: (212) 969-3000
Telecopy: (212) 969-2900

103



--------------------------------------------------------------------------------



 



  (ii)   If to the Administrative Agent, to it at:         Wachovia Bank,
National Association
Charlotte Plaza, CP-8
201 South College Street
Charlotte, North Carolina 28288-0680
Attention: Syndication Agency Services
Telephone: (704) 374-2698
Telecopy: (704) 383-0288
        with a copy to:         Wachovia Bank, National Association
Portfolio Management
301 South College Street, 15th Floor
Charlotte, North Carolina 28288-0760
Attention: Joe Mynatt
Telephone: (704) 383-9270
Telecopy: (704) 383-6647

          (iii) If to the Lenders, to them at the addresses set forth in the
Register.
The failure to provide copies shall not affect the validity of the notice given
to the primary recipient.
          (b) Any party hereto may change the address to which notices shall be
directed under this Section 11.1 by giving ten (10) days’ written notice of such
change to the other parties.
          Section 11.2 Expenses.
          (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Bank (including the fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or the Issuing Bank) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of

104



--------------------------------------------------------------------------------



 




Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
          (b) Payments. All amounts due under this Section and Section 5.11
shall be payable promptly after written demand therefor.
          Section 11.3 Waivers. The rights and remedies of the Administrative
Agent and the Lenders under this Agreement and the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies which they would
otherwise have. No failure or delay by the Administrative Agent, the Required
Lenders, or the Lenders, or any of them, in exercising any right, shall operate
as a waiver of such right. The Administrative Agent and the Lenders expressly
reserve the right to require strict compliance with the terms of this Agreement
in connection with any future funding of a Request for Advance. In the event the
Lenders decide to fund a Request for Advance at a time when the Borrower is not
in strict compliance with the terms of this Agreement, such decision by the
Lenders shall not be deemed to constitute an undertaking by the Lenders to fund
any further Request for Advance or preclude the Lenders or the Administrative
Agent from exercising any rights available under the Loan Documents or at law or
equity. Any waiver or indulgence granted by the Administrative Agent, the
Lenders, or the Required Lenders, shall not constitute a modification of this
Agreement or any other Loan Document, except to the extent expressly provided in
such waiver or indulgence, or constitute a course of dealing at variance with
the terms of this Agreement or any other Loan Document such as to require
further notice of their intent to require strict adherence to the terms of this
Agreement or any other Loan Document in the future.
          Section 11.4 Set-Off. If an Event of Default shall have occurred and
be continuing, each Secured Party, the Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Secured Party, the Issuing Bank or any such Affiliate to or
for the credit or the account of the Borrower or any Subsidiary against any and
all of the obligations of the Borrower or such Subsidiary now or hereafter
existing under this Agreement or any other Loan Document to such Secured Party
or the Issuing Bank, irrespective of whether or not such Secured Party or the
Issuing Bank shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Subsidiary may be
contingent or unmatured or are owed to a branch or office of such Secured Party
or the Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Secured Party, the Issuing
Bank and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Secured Party,
the Issuing Bank or their respective Affiliates may have. Each Lender and the
Issuing Bank agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.
          Section 11.5 Successors and Assigns; Participations.

105



--------------------------------------------------------------------------------



 



          (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that, other than
pursuant to Article 13 hereof, neither the Borrower nor any Subsidiary may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of paragraph (b) of this Section 11.5, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section 11.5 or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of paragraph (f) of this Section 11.5 (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in paragraph (d) of this Section 11.5 and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees (such Person, a “Purchasing Lender”) all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that:
               (i) except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$1,000,000, unless (A) such assignment is made to an existing Lender, to an
Affiliate thereof, or (with respect to any Term Loan) to an Approved Fund, in
which case no minimum amount shall apply, or (B) each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consent (each such consent not to be unreasonably withheld or
delayed); provided that the Borrower shall be deemed to have given its consent
five (5) Business Days after the date written notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by the Borrower prior to such fifth (5th) Business Day;
provided further that all simultaneous assignments to any proposed assignee and
any Approved Funds that are Affiliates of such assignee shall be aggregated and
treated as a single assignment for purposes of determining compliance with the
minimum assignment amount specified in this paragraph ;
               (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned, except that
this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate facilities on a non-pro rata basis;

106



--------------------------------------------------------------------------------



 



               (iii) no consent shall be required for any assignment except to
the extent required by Section 11.5(b)(i) and, in addition: (A) the consent of
the Borrower (such consent not to be unreasonably withheld or delayed) shall be
required unless (x) an Event of Default has occurred and is continuing at the
time of such assignment or (y) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; (B) the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (x) the Revolving Loans if such assignment is to a
Person that is not a Lender with a Revolving Loan Commitment, an Affiliate of
such a Lender or an Approved Fund with respect to such Lender or (y) the Term
Facility to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund; and (C) the consent of the Issuing Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding) or for any assignment
in respect of the Revolving Loan Facility; and
               (iv) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500, and the Eligible Assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
No such assignment shall be made to (i) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or (ii) a natural person. Subject to acceptance and
recording thereof by the Administrative Agent pursuant to paragraph (c) of this
Section, from and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 2.9, 2.11, 2.12, 5.11 and 11.2 and Article 10 with respect
to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.
          (c) Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at one of its offices in Charlotte,
North Carolina, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender (but only to the extent
of any entries applicable to such Lender), at any reasonable time and from time
to time upon reasonable prior notice.

107



--------------------------------------------------------------------------------



 



          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 11.12 that directly affects such Participant. Subject to paragraph
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.9, 2.11, 2.12 and Article 10 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.4 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.10 as though
it were a Lender.
          (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 2.11, 2.12, 10.3 and 10.5
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrower’s prior written consent. A
Participant that is organized under the laws of a jurisdiction outside the
United States shall not be entitled to the benefits of Section 10.3 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section 10.5
as though it were a Lender.
          (f) Disclosure of Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by, or required to be disclosed to,
any rating agency, or regulatory or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto acting
in its capacity as such, (e) in connection with the exercise of any remedies
under this Agreement or under any other Loan Document (or any Interest Rate
Hedge Agreement with a Lender or the Administrative Agent) or any action or
proceeding relating to this Agreement or any other Loan Document (or any
Interest Rate Hedge Agreement with a Lender or the Administrative Agent) or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions

108



--------------------------------------------------------------------------------



 




substantially the same as those of this Section, to (i) any Purchasing Lender,
proposed Purchasing Lender, Participant or proposed Participant, (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (iii) to an investor
or prospective investor in an Approved Fund that also agrees that Information
shall be used solely for the purpose of evaluating an investment in such
Approved Fund, (iv) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund, or (v) to a nationally recognized rating agency that requires
access to information regarding the Borrower and its Subsidiaries, the Loans and
Loan Documents in connection with ratings issued with respect to an Approved
Fund, (g) with the consent of the Borrower, (h) to Gold Sheets and other similar
bank trade publications, such information to consist of deal terms and other
information customarily found in such publications, or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower or (j) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates. For purposes of this Section, “Information”
means all information received from the Borrower or its Subsidiaries relating to
the Borrower or its Subsidiaries or any of their respective businesses, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by the Borrower or its
Subsidiaries; provided that, in the case of information received from the
Borrower or its Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
          (g) Certain Pledges or Assignments. Any Lender may at any time pledge
or assign a security interest in all or any portion of its rights under this
Agreement or any other Loan Document to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.
          Section 11.6 Accounting Principles. All references in this Agreement
to GAAP shall be to such principles as in effect from time to time. All
accounting terms used herein without definition shall be used as defined under
GAAP. All references to the financial statements of the Borrower and to its
Total Indebtedness, and other such terms shall be deemed to refer to such items
of the Borrower and its Subsidiaries, on a fully consolidated basis.
          Section 11.7 Counterparts. This Agreement may be executed in any
number of counterparts (including by virtue of an Authorization), each of which
shall be deemed to be an original, but all such separate counterparts shall
together constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement or an

109



--------------------------------------------------------------------------------



 




Authorization shall be effective as delivery of a manually executed counterpart
of this Agreement and delivery of or any document or instrument delivered in
connection herewith by telecopy shall be effective as delivery of a manually
executed counterpart of such other document or instrument, as applicable.
          Section 11.8 Governing Law. This Agreement, and the other Loan
Documents, unless otherwise expressly set forth therein, shall be governed by,
construed and enforced in accordance with the laws of the State of New York
applicable to agreements made to be performed in New York. If any action or
proceeding shall be brought by the Administrative Agent or any Lender hereunder
or under any other Loan Document in order to enforce any right or remedy under
this Agreement or any other Loan Document, the Borrower hereby consents and
will, and the Borrower will cause each Subsidiary to, submit to the jurisdiction
of any state or federal court of competent jurisdiction sitting in the county of
New York on the date of this Agreement. The Borrower, for itself and on behalf
of its Subsidiaries, hereby agrees that, to the extent permitted by Applicable
Law, service of the summons and complaint and all other process which may be
served in any such suit, action or proceeding may be effected by mailing by
registered mail a copy of such process to the offices of the Borrower at the
address given in Section 11.1 and that personal service of process shall not be
required. Nothing herein shall be construed to prohibit service of process by
any other method permitted by law, or the bringing of any suit, action or
proceeding in any other jurisdiction. The Borrower agrees that final judgment in
such suit, action or proceeding shall be conclusive and may be enforced in any
other jurisdiction by suit on the judgment or in any other manner provided by
Applicable Law.
          Section 11.9 Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof in that jurisdiction or affecting the validity or
enforceability of such provision in any other jurisdiction.
          Section 11.10 Interest.
          (a) In no event shall the amount of interest due or payable hereunder
exceed the maximum rate of interest allowed by Applicable Law, and in the event
any such payment is inadvertently made by the Borrower or inadvertently received
by the Administrative Agent or any Lender, then such excess sum shall be
credited as a payment of principal, unless the Borrower shall notify the
Administrative Agent or such Lender, in writing, that it elects to have such
excess sum returned forthwith. It is the express intent hereof that the Borrower
not pay and the Administrative Agent and the Lenders not receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may
legally be paid by the Borrower under Applicable Law.
          (b) Notwithstanding the use by the Lenders of the Base Rate and the
LIBOR as reference rates for the determination of interest on the Loans, the
Lenders shall be under no obligation to obtain funds from any particular source
in order to charge interest to the Borrower at interest rates related to such
reference rates.

110



--------------------------------------------------------------------------------



 



          Section 11.11 Table of Contents and Headings. The Table of Contents
and the headings of the various subdivisions used in this Agreement are for
convenience only and shall not in any way modify or amend any of the terms or
provisions hereof, nor be used in connection with the interpretation of any
provision hereof.
          Section 11.12 Amendment and Waiver. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:
          (a) waive any condition set forth in Section 3.1 or Section 3.3
without the written consent of each Lender directly affected thereby;
          (b) amend, modify or waive Section 3.2, or waive any Default or Event
of Default for the purpose of waiving the requirements of Section 3.2, or amend,
modify or waive any other provision of this Agreement, to require the Lenders
with a Revolving Loan Commitment to make Revolving Loans when such Lenders would
not otherwise be required to do so without the prior written consent of the
Required Revolving Lenders;
          (c) amend, extend or increase any Commitment of any Lender (or
reinstate any Revolving Loan Commitment terminated pursuant to Section 8.2) or
the amount of Loans of any Lender without the written consent of such Lender;
          (d) postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) without the
written consent of each Lender directly affected thereby;
          (e) reduce the principal of, or the rate of interest specified herein
on, any Loan or payment owed under Section 2.13(d), or (subject to clause
(ii) of the second proviso to this Section) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby; provided that only the consent of the Required
Lenders shall be necessary to (i) waive any obligation of the Borrower to pay
interest at the Default Rate during the continuance of any Event of Default or
(ii) amend any financial covenant hereunder (or any defined term used therein)
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or payment owed under Section 2.13(d), or to reduce any fee payable
hereunder;
          (f) change Section 2.9, or Section 8.3 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby;

111



--------------------------------------------------------------------------------



 



          (g) change Section 2.6(b)(iii), (iv), (v) or (vi) in a manner that
would alter the order of application of amounts prepaid pursuant thereto in a
manner materially adverse to any Lender without the written consent of such
Lender;
          (h) change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby;
          (i) release all of the guarantors or release guarantors comprising
substantially all of the credit support for the Obligations, in either case,
from the Subsidiary Guaranty Agreement (other than as authorized in
Section 9.10), without the written consent of each Lender; or
          (j) release all or a material portion of the Collateral or release any
Security Document (other than as authorized in Section 9.10 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Request for Issuance of Letter of Credit relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (iii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Revolving Loan Commitment of such
Lender may not be increased or extended without the consent of such Lender.
     Notwithstanding anything in this Agreement to the contrary, each Lender
hereby irrevocably authorizes the Administrative Agent on behalf of such Lender
and without further action or consent by such Lender, to enter into amendments
or modifications to this Agreement (including, without limitation, amendments to
this Section 11.12) or any of the other Loan Documents or to enter into
additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to effectuate the terms of Sections 2.14, 2.15 or
Article 13 of this Agreement (including, without limitation, as applicable,
(1) to permit the Incremental Facility Commitments and Incremental Facility
Loans to share ratably in the benefits of this Agreement and the other Loan
Documents, (2) to permit the Incremental Facility Commitments and the
Incremental Facility Loans to be structured as second lien credit facilities or
Incremental Non-Institutional Facilities (including amendments to
Section 2.6(b)), and (3) to include the Lenders with an Incremental Facility
Commitment or outstanding Incremental Facility Loans in any determination of
Required Lenders); provided that no amendment or modification shall result in
any increase in the amount of any Lender’s Commitment or any increase in any
Lender’s Commitment Ratio, in each case, without the written consent of such
affected Lender.

112



--------------------------------------------------------------------------------



 



          Section 11.13 Entire Agreement. Except as otherwise expressly provided
herein, this Agreement and the other documents described or contemplated herein
will embody the entire agreement and understanding among the parties hereto and
thereto and supersede all prior agreements and understandings relating to the
subject matter hereof and thereof.
          Section 11.14 Other Relationships. No relationship created hereunder
or under any other Loan Document shall in any way affect the ability of the
Administrative Agent and each Lender to enter into or maintain business
relationships with the Borrower or any of its Affiliates beyond the
relationships specifically contemplated by this Agreement and the other Loan
Documents.
          Section 11.15 Directly or Indirectly. If any provision in this
Agreement refers to any action taken or to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person, whether or not
expressly specified in such provision.
          Section 11.16 Reliance on and Survival of Various Provisions. All
covenants, agreements, statements, representations and warranties made herein or
in any certificate delivered pursuant hereto (a) shall be deemed to have been
relied upon by the Administrative Agent and each of the Lenders notwithstanding
any investigation heretofore or hereafter made by them, and (b) shall survive
the execution and delivery of the Loan Documents and shall continue in full
force and effect so long as any Obligation is outstanding and unpaid. Any right
to indemnification hereunder, including, without limitation, rights pursuant to
Sections 2.9, 2.11, 2.12, 5.11, 10.3 and 11.2, shall survive the termination of
this Agreement and the payment and performance of all Obligations.
          Section 11.17 Senior Indebtedness. The Obligations are secured by the
Security Documents and are intended by the parties hereto to be in parity with
the Interest Rate Hedge Agreements and senior in right of payment to all other
Indebtedness of the Borrower.
          Section 11.18 Obligations Several. The obligations of the
Administrative Agent and each of the Lenders hereunder are several, not joint.
          Section 11.19 Survival of Indemnities. Notwithstanding any termination
of this Agreement, the indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of Section 5.11 and this Article 11
and any other provision of this Agreement and the other Loan Documents shall
continue in full force and effect and shall protect the Administrative Agent and
the Lenders against claims arising after such termination (in respect of events
occurring prior to such termination) as well as before.
          Section 11.20 Term of Agreement. This Agreement shall remain in effect
from the Agreement Date through and including the date upon which all
Obligations arising hereunder or under any other Loan Document shall have been
paid and satisfied in full (other than contingent and expense obligations for
which no claim has been made) and all Commitments have been terminated. The
Administrative Agent is hereby permitted to release all Liens on the Collateral
in favor of the Administrative Agent, for the ratable benefit of itself and the
Lenders,

113



--------------------------------------------------------------------------------



 




upon repayment of the outstanding principal of and all accrued interest on the
Loans, payment of all outstanding fees and expenses hereunder and the
termination of the Lender’s Commitments unless the Administrative Agent has
received written notice prior to such release from the holder of any Interest
Rate Hedge Obligations that such Interest Rate Hedge Obligation remains
outstanding. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.
          Section 11.21 Advice of Counsel. Each of the parties represents to
each other party hereto that it has discussed this Agreement with its counsel.
          Section 11.22 No Strict Construction. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.
          Section 11.23 USA Patriot Act. The Administrative Agent and each
Lender hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower which information includes the name and address of each
Borrower and other information that will allow such Lender to identify such
Borrower in accordance with such Act.
ARTICLE 12
Waiver of Jury Trial
          Section 12.1 Waiver of Jury Trial. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
ARTICLE 13
Holding Company Reorganization

114



--------------------------------------------------------------------------------



 



          Section 13.1 Holding Company Reorganization. Notwithstanding anything
to the contrary contained in this Agreement or the other Loan Documents, the
parties hereto acknowledge and agree that (i) so long as no Default or Event of
Default has occurred and is continuing and (ii) the Borrower is in pro forma
compliance with the financial covenant set forth in Section 7.8 after giving
effect to such Holding Company Reorganization, the Borrower and its Subsidiaries
may complete a Holding Company Reorganization. In furtherance of this
Section 13.1, each Lender hereby irrevocably authorizes the Administrative
Agent, on behalf of such Lender and without further action or consent by such
Lender, to enter into amendments or modifications to this Agreement or to enter
into additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to effectuate the terms of such Holding Company
Reorganization; provided that:
          (a) the Administrative Agent shall have received written notice, in
form and substance reasonably satisfactory to the Administrative Agent, of such
Holding Company Reorganization (which notice shall describe in reasonable detail
the terms and structure of all proposed steps to effectuate such Holding Company
Reorganization), not less than thirty (30) days prior to the completion of such
Holding Company Reorganization;
          (b) concurrently with the completion of such Holding Company
Reorganization, the Administrative Agent shall have received (i) a reaffirmation
agreement from each guarantor (and, to the extent that Gray remains the Borrower
hereunder, Gray) reaffirming such Person’s obligations under the Loan Documents
to which it is a party and (ii) an agreement, in form and substance reasonably
satisfactory to the Administrative Agent, executed by each New Borrower, each
Intermediate Holding Company and the Holding Company (as applicable) which such
agreement shall provide for (A) the assumption by the New Borrower of all of the
obligations of Gray (to the extent that Gray is no longer the Borrower) as the
“Borrower” hereunder and under the other Loan Documents, in each case,
immediately prior to the completion of such Holding Company Reorganization and
(B) the acknowledgement and agreement by each Holding Company and each
Intermediate Holding Company of its obligations hereunder;
          (c) concurrently with the completion of such Holding Company
Reorganization the Administrative Agent shall have received each of the
following, in form and substance reasonably satisfactory to the Administrative
Agent: (i) an executed supplement to the Collateral Agreement for the Holding
Company and each Intermediate Holding Company, which shall authorize the filing
of appropriate Uniform Commercial Code financing statements; (ii) guaranty
agreements executed by the Holding Company and each Intermediate Holding
Company, in form and substance reasonably satisfactory to the Administrative
Agent; (iii) a loan certificate for the Holding Company, each Intermediate
Holding Company and the Borrower, substantially in the form of Exhibit G-2
attached hereto, together with appropriate attachments; (iv) such original
Capital Stock or other certificates and stock or other transfer powers
evidencing the Capital Stock of the Borrower; and (v) updated Schedules to this
Agreement and such other updated Schedules to the Loan Documents as may be
necessary to make the representations and warranties contained in the Loan
Documents true and correct in all material respects as of the date such Person
is joined to any applicable Loan Document (except to the

115



--------------------------------------------------------------------------------



 




extent that any such representation and warranty is qualified by materiality or
Materially Adverse Effect, in which case such representation and warranty shall
be true and correct in all respects); and
          (d) concurrently with the completion of such Holding Company
Reorganization, the Administrative Agent shall have received all other
documentation, including one or more opinions of counsel, which are reasonably
satisfactory to the Administrative Agent and which in its opinion is appropriate
with respect to such Holding Company Reorganization, the Borrower, each
Intermediate Holding Company and the Holding Company.
          (e) The parties hereto acknowledge and agree that each document,
agreement or instrument executed or issued pursuant to this Section 13.1 will be
a “Loan Document” for purposes of this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

116



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement or
caused it to be executed by their duly authorized officers, all as of the day
and year first above written.

            BORROWER:


GRAY TELEVISION, INC.
      By:   /s/ James C. Ryan         Name:   James C. Ryan        Title:  
Senior Vice President and Chief Financial Officer     

[Credit Agreement — Gray Television, Inc.]

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT AND LENDERS:


WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent, as an Issuing Bank and as a
Lender, on behalf of itself and the other Lenders
party to the Credit Agreement pursuant to the
Authorizations
      By:   /s/ Joe Mynatt         Name:   Joe Mynatt        Title:   Director 
   

[Credit Agreement — Gray Television, Inc.]

 